Exhibit 10.14

EXECUTION COPY

TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION

AGREEMENT FOR

ETHANOL PRODUCTION FACILITY

BETWEEN

PANDA YUMA ETHANOL, LP

A Delaware Limited Partnership

AND

LURGI, INC.

A Tennessee Corporation

Dated as of March 1, 2007

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   GENERAL MATTERS    1

Section 1.01

   Defined Terms.    1

Section 1.02

   Interpretation.    13

Section 1.03

   Exhibits.    14

ARTICLE II

   RETENTION OF CONTRACTOR    14

Section 2.01

   Retention of Contractor.    14

Section 2.02

   Status of Contractor; No Partnership.    14

Section 2.03

   Subcontractors and Vendors.    15

ARTICLE III

   CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR    16

Section 3.01

   Scope of Work; Applicable Standards.    16

Section 3.02

   Control and Method of the Work.    16

Section 3.03

   Compliance with Law.    17

Section 3.04

   Certain Matters Pertaining to Job Site.    17

Section 3.05

   Access to Job Site.    18

Section 3.06

   Inspection and Testing of Work in Progress.    18

Section 3.07

   No Waiver of Responsibility.    18

Section 3.08

   Intentionally left blank.    19

Section 3.09

   Clean-Up.    19

Section 3.10

   Obtaining, Maintaining and Identifying Permits.    19

Section 3.11

   Labor.    20

Section 3.12

   Project Management.    21

Section 3.13

   Temporary Office Quarters.    21

Section 3.14

   Cooperation with Other Contractors.    22

Section 3.15

   Protection and Safety.    22

Section 3.16

   Environmental Matters.    22

Section 3.17

   Fire Prevention.    25

Section 3.18

   Religious and Archaeological Resources.    26

Section 3.19

   Reports, Plans and Manuals.    26

Section 3.20

   Drawings, Engineering Data and Other Materials.    27

Section 3.21

   Operating and Maintenance Manuals.    28

Section 3.22

   Training of O&M Personnel.    28

Section 3.23

   Accounting Information.    28

Section 3.24

   Contractor Taxes.    29

Section 3.25

   Claims and Liens for Labor and Materials.    29

Section 3.26

   Spare Parts Availability.    30

Section 3.27

   Contractor's Obligation to Notify.    30

Section 3.28

   Construction Utilities.    30

Section 3.29

   Lines and Grades.    31

Section 3.30

   Temporary Structures.    31

 

- i -



--------------------------------------------------------------------------------

Section 3.31

   Weatherproof Coverings.    31

Section 3.32

   Milestone Payment Schedule.    31

Section 3.33

   Emergencies.    31

Section 3.34

   Contractor's Representative.    32

Section 3.35

   Contractor’s Insurances.    32

Section 3.36

   Raw Water, Sewage and Potable Water Line Sizing.    32

ARTICLE IV

   CERTAIN OBLIGATIONS OF OWNER    32

Section 4.01

   Permits.    32

Section 4.02

   Gas, Electric, and Water Facilities.    32

Section 4.03

   Fuel Supply.    33

Section 4.04

   Raw Water Supply.    33

Section 4.05

   Access to Property Site.    33

Section 4.06

   Right of Ways.    33

Section 4.07

   Survey of Property Site.    34

Section 4.08

   Notice of Financial Closing.    34

Section 4.09

   Owner Taxes.    34

Section 4.10

   Owner's Cooperation.    34

Section 4.11

   Owner's Representative.    34

Section 4.12

   Supplies.    35

Section 4.13

   Operation and Maintenance.    35

Section 4.14

   Owner’s Insurances.    35

ARTICLE V

   PROJECT SCHEDULE    35

Section 5.01

   Commencement of Work.    35

Section 5.02

   Project Schedule.    35

Section 5.03

   Certain Prefunding Work.    36

ARTICLE VI

   SEPARATED CONTRACT PRICE; PAYMENTS TO CONTRACTOR    36

Section 6.01

   Separated Contract Price.    36

Section 6.02

   Prefunding Costs.    37

Section 6.03

   Financial Closing Payment.    37

Section 6.04

   Post-Financial Closing.    37

Section 6.05

   General Provisions Payments.    37

Section 6.06

   Financing Parties' Requirements and Lien Waivers.    38

ARTICLE VII

   CHANGE ORDERS    40

Section 7.01

   Change Order at Owner's Request.    40

Section 7.02

   Change Orders Requested by Contractor.    41

Section 7.03

   Changes to Separated Contract Price; Disputes.    43

Section 7.04

   Information Requests.    43

ARTICLE VIII

   TITLE, RISK OF LOSS AND POSSESSION    43

Section 8.01

   Clear Title.    43

 

- ii -



--------------------------------------------------------------------------------

Section 8.02

   Risk of Loss.    43

Section 8.03

   Possession Following Substantial Completion.    44

ARTICLE IX

   INSURANCE    44

Section 9.01

   Contractor Insurance Policies.    44

Section 9.02

   Form of Contractor Insurance Policies.    45

Section 9.03

   Qualified Insurers.    46

Section 9.04

   Certificates of Insurance.    46

Section 9.05

   Inspection of Contractor’s Insurance Policies.    46

Section 9.06

   Subcontractors’ Insurance.    47

Section 9.07

   Remedy on Failure to Insure.    47

Section 9.08

   Management of Insurance Policies.    47

Section 9.09

   Owner Insurance Policies.    47

Section 9.10

   Contractor's Assistance.    48

Section 9.11

   Liability not Limited to Insurance Coverage.    48

ARTICLE X

   TESTS, INTERIM COMPLETION, SUBSTANTIAL COMPLETION AND FINAL ACCEPTANCE    49

Section 10.01

   General.    49

Section 10.02

   Interim Completion.    50

Section 10.03

   Guaranteed Performance Tests.    50

Section 10.04

   Substantial Completion.    51

Section 10.05

   Punch List.    52

Section 10.06

   Final Acceptance.    53

ARTICLE XI

   CONTRACTOR GUARANTEES    53

Section 11.01

   Completion Guarantee.    53

Section 11.02

   Schedule Liquidated Damages for Interim Completion.    54

Section 11.03

   Schedule Liquidated Damages for Substantial Completion.    55

Section 11.04

   Performance Guarantees.    55

Section 11.05

   Liquidated Damages for Certain Performance Guarantees.    56

Section 11.06

   Intentionally left blank    58

Section 11.07

   Payment of Liquidated Damages.    58

Section 11.08

   Contractor Bonus    60

Section 11.09

   Determination of Performance.    61

Section 11.10

   Retainage.    61

Section 11.11

   Corporate Guaranty.    62

ARTICLE XII

   CONTRACTOR'S WARRANTIES    63

Section 12.01

   Warranties.    63

Section 12.02

   Repair of Nonconforming Work.    64

Section 12.03

   Intentionally Left Blank.    65

Section 12.04

   Repairs and Testing by Owner.    65

Section 12.05

   Vendors and Subcontractors.    65

Section 12.06

   Assignment of Warranties.    65

 

- iii -



--------------------------------------------------------------------------------

ARTICLE XIII

   CONTRACTOR'S REPRESENTATIONS    66

Section 13.01

   Representations and Warranties.    66

Section 13.02

   Survival of Representations and Warranties.    67

ARTICLE XIV

   FORCE MAJEURE AND OWNER CAUSED DELAY    68

Section 14.01

   Definition of Force Majeure Event.    68

Section 14.02

   Notice of Force Majeure Event.    68

Section 14.03

   Delay from Force Majeure Event.    69

Section 14.04

   Definition of Owner Caused Delay.    69

Section 14.05

   Notice of Owner Caused Delay.    70

Section 14.06

   Delay from Owner Caused Delay.    70

Section 14.07

   Performance Not Excused.    70

ARTICLE XV

   TERMINATION    70

Section 15.01

   Contractor Events of Default.    70

Section 15.02

   Termination by Owner due to Contractor Default.    72

Section 15.03

   Termination by Owner for Convenience.    74

Section 15.04

   Suspension by Owner or Contractor for Convenience.    74

Section 15.05

   Termination Due To Force Majeure Event.    76

Section 15.06

   Termination by Contractor.    76

Section 15.07

   Continuing Obligations and Remedies During Event of Default.    77

Section 15.08

   Obligations Upon Termination.    77

Section 15.09

   Termination and Survival of Terms.    77

ARTICLE XVI

   INDEMNIFICATION    77

Section 16.01

   Contractor Indemnification.    77

Section 16.02

   Owner Indemnification.    78

Section 16.03

   Conditions of Indemnification.    79

Section 16.04

   Contributory Negligence.    80

Section 16.05

   Remedies Not Exclusive; Joint Responsibility.    80

Section 16.06

   Tax Effect of Indemnification.    81

Section 16.07

   Survival of Indemnification.    81

ARTICLE XVII

   DISPUTE RESOLUTION    81

Section 17.01

   Friendly Consultation.    81

Section 17.02

   Arbitration.    81

Section 17.03

   Continuing Obligations and Rights.    83

Section 17.04

   Interim Remedies.    83

ARTICLE XVIII

   MISCELLANEOUS    83

Section 18.01

   Assignment.    83

Section 18.02

   Financing Parties.    84

Section 18.03

   Good Faith Dealings.    84

Section 18.04

   Confidentiality.    84

 

- iv -



--------------------------------------------------------------------------------

Section 18.05

   Notice.    85

Section 18.06

   Waiver.    86

Section 18.07

   Severability.    86

Section 18.08

   Governing Law.    86

Section 18.09

   Entire Agreement; Amendments.    86

Section 18.10

   Expenses and Further Assurances.    87

Section 18.11

   No Third Party Beneficiary.    87

Section 18.12

   Offset.    87

Section 18.13

   Intentionally left blank.    87

Section 18.14

   Counterparts.    87

Section 18.15

   Waiver of Consequential Damages; Maximum Liability.    87

 

- v -



--------------------------------------------------------------------------------

EXHIBITS   EXHIBIT A   SCOPE OF WORK EXHIBIT B   PROJECT SCHEDULE EXHIBIT C  
INTENTIONALLY LEFT BLANK EXHIBIT D   MILESTONE PAYMENT TABLE EXHIBIT E   FORM OF
MILESTONE ACHIEVEMENT CERTIFICATE AND FIELD MILESTONE CERTIFICATION EXHIBIT F  
FORM OF REQUEST FOR PAYMENT EXHIBIT G   FORM OF FINAL ACCEPTANCE CERTIFICATE
EXHIBIT H   FORM OF CONTRACTOR CERTIFICATE FOR PARTIAL WAIVER OF LIENS
EXHIBIT H-1   FORM OF SUBCONTRACTOR CERTIFICATE FOR PARTIAL WAIVER OF LIENS
EXHIBIT I   FORM OF CORPORATE GUARANTY EXHIBIT J   SEPARATED CONTRACT PRICE
EXHIBIT K   CONTRACTOR RATE SCHEDULE EXHIBIT L   CONTRACTOR PERMITS EXHIBIT M  
OWNER PERMITS EXHIBIT N   MAJOR EQUIPMENT EXHIBIT O   PROJECT MANAGEMENT TEAM
EXHIBIT P   INTENTIONALLY LEFT BLANK EXHIBIT Q   APPROVED SUBSTANTIAL
SUBCONTRACTORS AND SUBSTANTIAL VENDORS EXHIBIT R   CONTRACTOR FINAL LIEN WAIVER
AND RELEASE EXHIBIT R-1   SUBCONTRACTOR FINAL LIEN WAIVER AND RELEASE EXHIBIT S
  SOIL BORING AND SUBSURFACE DATA EXHIBIT T   FORM OF LETTER OF CREDIT

 

- vi -



--------------------------------------------------------------------------------

TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION

AGREEMENT FOR

ETHANOL PRODUCTION FACILITY

THIS TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR ETHANOL
PRODUCTION FACILITY (this “Agreement”), dated as of March 1, 2007, is by and
between Panda Yuma Ethanol, LP, a Delaware limited partnership (hereinafter
called “Owner”), and Lurgi, Inc., formerly known as Lurgi PSI, Inc., a Tennessee
corporation (hereinafter called “Contractor”).

W I T N E S S E T H:

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Owner and Contractor hereby agree
as follows:

ARTICLE I

GENERAL MATTERS

Section 1.01 Defined Terms. As used in this Agreement, including the exhibits
and other attachments hereto, each of the following terms shall have the meaning
assigned to such term as set forth below:

“Acceptance Certificate” means a certificate relating to Final Acceptance
pursuant to Section 10.06.

“Affiliate” means, in relation to any Person, any Person: (i) which directly or
indirectly controls, or is controlled by, or is under common control with, such
other Person; or (ii) which directly or indirectly beneficially owns or holds
fifty percent (50%) or more of any class of voting stock of such other Person;
or (iii) which has fifty percent (50%) or more of any class of voting stock that
is directly or indirectly beneficially owned or held by such other Person, or
(iv) who either holds a general partnership interest in such other Person or
such other Person holds a general partnership interest in the Person.

“Allocated Contract Price” means (a) for the time period between the Effective
Date and the later of the Financial Closing Date and the date the Notice to
Proceed is given to Contractor following the Financial Closing Date (the “Full
Release Date”), the Separated Contract Price paid to Contractor; (b) for the
time period after Full Release Date and until the time when “*****”% of the
Separated Contract Price has been paid to Contractor, “*****”% of the Separated
Contract Price plus the Separated Contract Price paid to Contractor to date; or
(c) for the time period after “*****”% of the Separated Contract Price has been
paid to Contractor, the Separated Contract Price paid to Contractor to date, as
the case may be.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-1-



--------------------------------------------------------------------------------

“Applicable Laws” means any act, statute, law, regulation, permit, license,
ordinance, rule, judgment, order, decree, directive, guideline or policy (to the
extent mandatory) or any similar form of decision or determination by, or any
interpretation or administration of, any of the foregoing by any Government
Authority with jurisdiction over the Facility, the Job Site, the performance of
the Work or other services to be performed under this Agreement.

“Applicable Permits” means any and all permits, clearances, licenses,
authorizations, consents, filings, exemptions or approvals from or required by
any Government Authority that are necessary for the performance of the Work.

“Builder’s Risk Policy” has the meaning set forth in Section 9.09.

“Business Day” means any day other than a Saturday, Sunday or a legal holiday in
Dallas, Texas.

“Change in Law” means any of the following events or circumstances occurring
after the date of execution of this Agreement: (i) an amendment, modification,
supplement or other change in or repeal of an existing Applicable Law or
Applicable Permit; or (ii) an enactment or making of a new Applicable Law or
Applicable Permit.

“Change Order” has the meaning set forth in Section 7.01(a).

“Changes” has the meaning set forth in Section 7.01(a).

“Contract Amendment” shall mean a written agreement executed by both Parties
and, if required, consented to by the Financing Parties, as set forth in
Section 18.09.

“Contractor Bonus” means a Schedule Bonus or Performance Bonus.

“Contractor Equipment” means all of the equipment, materials, apparatus,
structures, tools, supplies and other goods provided by Contractor and its
Subcontractors and Vendors for performance of the Work other than the Equipment.

“Contractor Event of Default” was the meaning set forth in Section 15.01.

“Contractor Insurance Policies” means the insurance policies maintained by
Contractor as required pursuant to Article IX.

“Contractor Permits” means the Applicable Permits listed on Exhibit L.

“Contractor Project Engineering Manager” means the person designated by
Contractor as having the responsibility, authority and supervisory power of
Contractor for the Work.

 

-2-



--------------------------------------------------------------------------------

“Contractor Project Manager” means the person designated by Contractor as having
the centralized responsibility, authority and supervisory power of Contractor
for design, construction, testing and start-up of the Facility, as well as all
matters relating to the administration of the provisions of this Agreement.

“Contractor Site Manager” means an employee of Contractor, working under the
supervision of the Contractor Project Manager, located at the Job Site on a
daily basis.

“Contractor Taxes” has the meaning set forth in Section 3.24.

“Contractor’s Guarantor” has the meaning set forth in Section 11.11.

“Cost Plus Formula” has the meaning as set forth in Section 7.02(e).

“Damages” has the meaning set forth in Section 16.01.

“Defect” means, any designs, engineering, software, drawings, components, tools,
Equipment, installation, construction, or workmanship furnished or performed by
or on behalf of Contractor or Work, (i) that does not materially conform to the
terms of this Agreement, (ii) that is not of uniform good quality, free from
material defects or deficiencies in design, application, manufacture or
workmanship, or that contains materially improper or inferior workmanship or
(iii) that either would materially and adversely affect (A) the performance of
the Facility under operating conditions as stated in Exhibit A, the Scope of
Work (unless, in the alternative, Performance Liquidated Damages for such defect
or deficiencies has been paid) or (B) the continuous safe operation of the
Facility, all as determined by reference to Good Engineering Practices. The term
“Defect” shall neither be construed to include material damage caused by Owner’s
acts or omissions to the extent arising out of abuse, misuse or negligence in
operations, maintenance and repair (unless such act or omission was taken or
made at the direction of Contractor) or failure to follow Contractor’s or
manufacturers’ recommendations and directions and Good Engineering Practices,
nor shall the term “Defects” be construed to include ordinary wear and tear,
erosion, corrosion, and deterioration (unless as a result of a Defect) or any
other defect or deficiency that has no material impact on the Facility’s
appearance, operation or useful life as specified in the Scope of Work.

“Denatured Ethanol” means fuel grade ethanol in accordance with and meets the
requirements of ASTM D4806-04a.

“Dispute” has the meaning set forth in Section 17.01.

“Drawings” means (i) all specifications, designs, plans, drawings, engineering
and analyses, and other documents which determine, establish, define or
otherwise describe the scope, quantity, and relationship of the components of
the Facility, including the structure and foundation thereof, prepared by
Contractor or any of its Subcontractors or

 

-3-



--------------------------------------------------------------------------------

Vendors and (ii) all technical drawings, operating drawings, specifications,
shop drawings, diagrams, illustrations, schedules and performance charts,
samples, patterns, models, operation and maintenance manuals, piping and
instrumentation diagrams, underground structure drawings, conduit and grounding
drawings, lighting drawings, conduit and cable drawings, electric one-lines,
electric schematics, connection diagrams and technical information of a like
nature required to be submitted by Contractor, or any Subcontractor or Vendor,
from time to time under this Agreement which illustrates any of the Equipment or
any other portion of the Work, either in components or as completed.

“Effective Date” means the date on which all of the following have occurred:
(a) this Agreement has been executed and delivered by both Owner and Contractor
as set forth on Page 1 hereof, (b) Financial Closing has occurred and Owner has
notified Contractor of such occurrence in accordance with Section 4.08,
(c) Owner has paid to Contractor all amounts, if any, due under the Services
Agreement as provided in Section 6.03 below, and (d) Owner has issued to
Contractor the Notice to Proceed under Section 5.01 and paid any required down
payment as specified in Exhibit D, less amounts paid to Contractor under the
Services Agreement. The Parties shall confirm the Effective Date in writing.

“Electric Power Consumption” means the overall electric power consumed by the
Facility in kWh as measured at the meter for equipment specifically and directly
involved in the production of ethanol and wet distiller’s grain in accordance
with the Scope of Work. This does not include any CO2 processing, grain
handling, or natural gas boiler electrical power consumption.

“Electric Power Consumption Guarantee” has the meaning set forth in
Section 11.04(a).

“Emissions Guarantee” has the meaning set forth in Section 11.04(e).

“Equipment” means all of the equipment, materials, apparatus, structures, tools,
supplies, goods and other items provided by Contractor and its Subcontractors
and Vendors that are installed or incorporated into the Facility or otherwise
form or are intended to form part of the Work (other than Contractor Equipment).
Except as provided in Sections 3.25 and 8.02, Equipment procured by Owner prior
to the Effective Date with the assistance of Contractor shall be deemed
Equipment hereunder, and the Separated Contract Price shall be adjusted to
reflect any such Equipment procured by Owner.

“Ethanol Production Rate” means the production of Denatured Ethanol measured in
gallons per hour.

“Ethanol Production Rate Guarantee” means the production rate of Denatured
Ethanol as guaranteed by Contractor pursuant to Section 11.04(c).

 

-4-



--------------------------------------------------------------------------------

“Ethanol Yield” means the ratio in weight (pounds) of un-denatured ethanol per
weight (pounds) of starch, based on Un-denatured Ethanol density of 6.60 pounds
per US gallon at 60F, containing a maximum of 0.5% water per weight. The yield
is based on a feedstock specification of 56 lb per bushel test weight #2 yellow
corn containing a maximum of 15.0%moisture (by weight), a maximum of 1% foreign
material (by weight), a minimum of 70% of dry fermentable starch (by weight) and
zero aflatoxin tolerance.

“Ethanol Yield Guarantee” has the meaning set forth in Section 11.04(d).

“Facility” means the nominal 105 million gallon per year design capacity of
Denatured Ethanol production facility consisting of all necessary and fully
functional systems and equipment, apparatus, accessories, auxiliaries and
controls capable of fuel grade ethanol production and wet distillers grain
production, which Facility includes a natural gas boiler, to be located on the
Property Site as more particularly described in the Scope of Work. References to
the “Ethanol Plant,” if any, contained herein, or in any Exhibit, attachment or
other document relating to this Agreement, shall be deemed to be references to
the Facility.

“Facility Reliability Guarantee” has the meaning set forth in Section 11.04(h).

“Field Milestone Certification” means a duly executed certificate in
substantially the form of the Field Milestone Certification in Exhibit E
attached hereto, which is submitted by Contractor to Owner with a Request for
Payment.

“Final Acceptance” shall mean that all of the following have occurred:
(i) Substantial Completion of the Facility has been achieved; (ii) the
Guaranteed Performance Tests applicable to the Facility, mechanical
calibrations, have been successfully completed and any Defects found have been
corrected; (iii) either (A) the Guaranteed Performance Levels applicable to the
Facility specified in Section 11.04 have been met or exceeded as determined
pursuant to Section 11.09, or (B) the Facility has achieved at a minimum the
Minimum Performance Levels as determined pursuant to Section 11.09 and
Contractor has paid all Performance Liquidated Damages applicable to the
Facility as elected or required pursuant to Section 11.05 and Section 11.06;
(iv) the Facility has satisfied the Emissions Guarantee and the Noise Guarantee,
as more fully provided herein; (v) the Facility has been constructed in
accordance with this Agreement and the Drawings; (vi) the Final Plans accurately
reflect the Facility as constructed; (vii) the Facility is capable of being
operated in a safe manner in accordance with the terms of this Agreement;
(viii) Contractor shall have delivered to Owner all operation and maintenance
manuals and Final Plans relating to the Facility in accordance with the Scope of
Work; (ix) no defective or incomplete portions of the Work exist that have or
could reasonably have a material negative impact on the operation or performance
of the Facility as required under this Agreement; (x) either (A) all items on
the Punch List applicable to the Facility have been completed or (B) the Parties
have reached an agreement pursuant to Section 10.05(c) and Contractor has paid
all amounts due to Owner pursuant thereto; (xi) all of Contractor’s cleanup and
related obligations have been

 

-5-



--------------------------------------------------------------------------------

completed; (xii) any and all Liens in respect to this Agreement, the Equipment,
the Job Site or any fixtures, personal property or Equipment included in the
Work and related to the Facility created by, through or under, or as a result of
any act or omission of, Contractor or any Subcontractor, Vendor or other Person
providing labor or materials in connection with the Work shall have been
released in accordance with Section 3.25 and in a form reasonably satisfactory
to Owner in accordance with Exhibit R and Exhibit R-1 attached hereto (provided
that Contractor’s Final Lien Waiver and Release related to the Facility, in
substantially the form of Exhibit R attached hereto, shall be given concurrently
with Final Acceptance of the Facility and payment of amounts due by Owner in
connection therewith); (xiii) Contractor shall have paid all Schedule Liquidated
Damages and Performance Liquidated Damages related to the Facility due under
this Agreement, if any; (xiv) all other outstanding obligations of Contractor
relating to the Facility hereunder that Owner has notified Contractor of shall
have been satisfied; (xv) spare parts required under this Agreement with respect
to the Facility have been delivered by Contractor to the Property Site in
accordance with Section 3.26(a); (xvi) Contractor has provided Owner with copies
of all Contractor’s Applicable Permits relating to the Facility; and
(xvii) Owner has approved of and signed the Final Acceptance Certificate
pursuant to Section 10.06. If however, Owner has failed or refused to sign such
Certificate after request by Contractor, such matter may be submitted for
dispute resolution in accordance with Article XVII.

“Final Acceptance Certificate” means an Acceptance Certificate executed pursuant
to Section 10.06.

“Final Acceptance Date” means the first date on which Final Acceptance has been
achieved.

“Final Plans” means final Drawings and final specifications, as revised to
reflect the changes during construction, and shall include as-built drawings,
piping and instrumentation diagrams, underground structure drawings (including
buried piping, all utilities, and critical hidden items), electric one-lines,
electric schematics and connection diagrams.

“Financial Closing” shall mean that all of the following events shall have
occurred (which events may occur over a period of time) with respect to the
Facility: (i) the Financing Documents have been fully executed (which documents
may be executed over a period of time) which together provide for financing for
the Facility in an amount and on the terms acceptable to Owner; (ii) all
conditions precedent to the initial availability of funds under the Financing
Documents referred to in the preceding clause (i) have been fulfilled or waived
and the first draw thereunder has been made by Owner; and (iii) Owner has
received commitments for such equity as is required by Owner and satisfies the
requirements of the Financing Parties.

“Financial Closing Date” shall mean the actual date of Financial Closing as
specified by Owner to Contractor pursuant to Section 4.08.

 

-6-



--------------------------------------------------------------------------------

“Financing Documents” means all the loan agreements, notes, indentures,
securities, debt instruments, bonds, security agreements, swap agreements,
letters of credit, equity purchase agreements and other documents relating to
the financing (including refinancing) of the Facility or any part thereof.

“Financing Parties” means the lenders, security holders, investors, export
credit agencies, multilateral institutions, equity providers and others
providing financing or refinancing to or on behalf of Owner, for the
development, construction, ownership, operation and maintenance of the Facility
or any portion thereof, or any trustee or agent acting on behalf of any of the
foregoing.

“Force Majeure Event” has the meaning set forth in Section 14.01.

“Good Engineering Practices” means the practices generally recognized and
accepted as guidelines defining the standard of care that documents the
engineering practices with respect to design, construction, documentation,
operation, and maintenance of industrial facilities (including but not limited
to the engineering, operating and safety practices generally applied to ethanol
facilities) such as will be constructed in accordance with the terms of this
Agreement.

“Government Authority” means any and all federal, state, county, city,
municipal, local or regional authorities, departments, bodies, commissions,
corporations, branches, directorates, agencies, ministries, courts, tribunals,
judicial authorities, legislative bodies, administrative bodies, regulatory
bodies, autonomous or quasi-autonomous entities or taxing authorities of the
United States of America or any department, municipality or other political
subdivision thereof.

“Guaranteed Dates” means Guaranteed Interim Completion Date, Guaranteed
Substantial Completion Date, and Final Acceptance Date.

“Guarantee Design Conditions” has the meaning assigned to such term in the Scope
of Work.

“Guaranteed Interim Completion Date” means the date that is five hundred
eighteen (518) calendar days after Owner’s issuance to Contractor of the Notice
to Proceed under Section 5.01, as such date may be extended under the terms of
this Agreement, provided that prior to such Notice to Proceed Contractor had
been directed by Owner to perform not less than sixty (60) days of preliminary
engineering under the Services Agreement. If less than sixty (60) days of such
preliminary services had been authorized by Owner and performed by Contractor,
then the Guaranteed Interim Completion Date shall be extended by the amount of
days remaining (which is calculated by subtracting the actual days of
preliminary services provided by Contractor under the Services Agreement from
sixty (60) days).

 

-7-



--------------------------------------------------------------------------------

“Guaranteed Performance Levels” means the performance levels of the Facility as
guaranteed by Contractor pursuant to Section 11.04.

“Guaranteed Performance Tests” means collectively all guaranteed performance
tests as described in the Scope of Work.

“Guaranteed Substantial Completion Date” means the date that is five hundred
forty eight (548) calendar days after Owner’s issuance to Contractor of the
Notice to Proceed under Section 5.01, as such date may be extended under the
terms of this Agreement, provided that prior to such Notice to Proceed
Contractor had been directed by Owner to perform not less than sixty (60) days
of preliminary engineering under the Services Agreement. If less than sixty
(60) days of such preliminary services had been authorized by Owner and
performed by Contractor, then the Guaranteed Substantial Completion Date shall
be extended by the amount of days remaining (which is calculated by subtracting
the actual days of preliminary services provided by Contractor under the
Services Agreement from sixty (60) days).

“Guarantor’s Side Letter” means the letter agreement executed by Contractor’s
Guarantor in connection with the Guaranty as more fully described in
Section 11.11.

“Guaranty Agreement” means the corporate guaranty described in Section 11.11.

“Hazardous Material” means any substance deemed as toxic, contaminated or
hazardous under any Applicable Law or Applicable Permit.

“Initial Site Mobilization” means the first instance when any of Contractor or
its or its Subcontractors’ or Vendors’ Labor or other representatives is present
on the Property Site after Owner has granted to Contractor care, custody and
control of the portion of the Property Site that is part of the Job Site.

“Interim Completion” shall mean that (i) Mechanical Completion of the Facility
has occurred; (ii) the Facility is Ready for Start-Up; (iii) the Facility has
achieved, during a minimum continuous production period of 72 hours, on average,
not less than 75 percent of the Ethanol Production Rate Guarantee, as set forth
in Section 11.04, 11.09 and in the Scope of Work and (iv) the Facility is
capable to operate continuously, normally and safely, in accordance with the
requirements hereunder.

“Interim Completion Date” means the actual date of achieving Interim Completion
as determined pursuant to Section 10.02.

“Interim Completion Test” means the test required to demonstrate Interim
Completion, as determined in accordance with the Scope of Work and Section
11.09.

“Job Site” means the Property Site (identified on the survey provided by Owner
pursuant to Section 4.07) and any other areas where Contractor may temporarily
obtain

 

-8-



--------------------------------------------------------------------------------

care, custody and control, use, easement or license for purposes directly,
indirectly or incidentally related to performance of, or as an accommodation to,
the Work.

“Labor” means the workforce of the relevant Person, including its staff and
employee and non-employee and skilled and unskilled workers.

“LC Issuing Bank” means any of Deutsche Bank, Bayern Landesbank, Commerzbank or
WestLB, in each case acting through a branch of such institution located in New
York County, New York or such other financial institution reasonably acceptable
to Owner and Contractor.

“Letter of Credit” has the meaning set forth in Section 11.10.

“License Agreement” means that certain license agreement between Contractor and
Owner, which agreement is an integral part of the transaction evidenced by this
Agreement.

“Lien” means any lien, security interest, mortgage, hypothecation, encumbrance
or other restriction on title or property interest.

“Major Equipment” means the Equipment listed on Exhibit N.

“Major Manufacturers” means the manufacturers of the Major Equipment.

“Mechanical Completion” means that (i) all Equipment has been installed with the
required connections and controls to produce steam, ethanol and wet distillers’
grain; (ii) all Equipment has been installed in accordance with construction
drawings, the Scope of Work and manufacturers recommendations, checked for
alignment, lubrication and rotation; (iii) all systems for the Facility have
been checked out, and are ready for safe and proper operation; (iv) all
instrumentation (including Continuous Emissions Monitoring Systems) for the
Facility is operational and has been calibrated in accordance with
manufacturers’ standards and guidelines and loop checked; and (v) all systems
for the Facility have been tested, flushed and cleaned out as necessary and
restored in accordance with the Scope of Work.

“Milestone Achievement Certificate” means a duly executed certificate in
substantially the form of the Milestone Achievement Certificate in Exhibit E
attached hereto, which is submitted by Contractor to Owner with a Request for
Payment.

“Milestone Payment Table” means that table of Milestone Payments which is set
forth in Exhibit D attached hereto.

“Milestone Payments” has the meaning set forth in Section 6.01.

“Milestones” means the milestones set forth in Exhibit D attached hereto.

 

-9-



--------------------------------------------------------------------------------

“Minimum Performance Levels” means the Facility has achieved, during a minimum
continuous production period of 72 hours, on average, not less than “*****”
percent of the Ethanol Production Rate Guarantee and “*****” percent of the
Ethanol Yield Guarantee, and no more than “*****” percent of the Natural Gas
Consumption Guarantee and no more than “*****” percent of the Electric Power
Consumption Guarantee, as set forth in Section 11.04, 11.09 and in the Scope of
Work.

“Natural Gas Consumption” means the overall natural gas consumed by the Facility
as measured in British Thermal Units on a higher heating value (HHV) basis at
the meter in accordance with the Scope of Work when operating the Facility
solely on natural gas boiler for steam production.

“Natural Gas Consumption Guarantee” has the meaning set forth in
Section 11.04(b).

“Noise Guarantee” has the meaning set forth in Section 11.04(f).

“Notice to Proceed” means one or more notices given from Owner to Contractor
from time to time directing Contractor to commence performance of the Work or a
portion thereof as specified in such notice.

“O&M Contractor” means the Person selected by Owner for the operation and
maintenance of the Facility.

“O&M Personnel” has the meaning set forth in Section 3.22.

“Owner Caused Delay” has the meaning set forth in Section 14.04.

“Owner Permits” means the Applicable Permits listed on Exhibit M.

“Owner Taxes” has the meaning set forth in Section 4.09.

“Owner’s Engineer” shall mean an engineer appointed by Owner as may be changed
from time to time, and confirmed in a notice to Contractor.

“Parties” means, collectively, Owner and Contractor.

“Performance Bonus” has the meaning set forth in Section 11.08.

“Performance Liquidated Damages” has the meaning set forth in Section 11.05.

“Person” means an individual, partnership, corporation, limited liability
company, company, business trust, joint stock company, trust, unincorporated
association, joint venture, Government Authority or other entity of whatever
nature.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-10-



--------------------------------------------------------------------------------

“Pre-Existing Hazardous Material” means Hazardous Material that existed on or in
the Job Site and/or the Property Site prior to Initial Site Mobilization by
Contractor.

“Procedures Manual” has the meaning set forth in Section 3.19(c).

“Project Schedule” means the schedule for the completion of the Work attached
hereto as Exhibit B, as may be amended under the terms of this Agreement.

“Property Site” means that certain piece of property located on Owner’s property
in Yuma, Colorado, as more particularly described in Exhibit P.

“Punch List” has the meaning set forth in Section 10.05 (b).

“Qualified Insurer” has the meaning set forth in Section 9.03.

“Ready for Start-up” means when the activities listed for Mechanical Completion
have occurred and the Facility has been commissioned and is ready to mill corn
at the hammer mills, and produce steam, ethanol and wet distiller’s grain.

“Reference Rate” means the lesser of (i) the prime rate of interest for United
States of America financial institutions as reported from time to time by The
Wall Street Journal (New York Edition) plus two percent (2%) or (ii) the maximum
rate permitted by Applicable Law.

“Request for Payment” means the written requests from Contractor to Owner for
payment hereunder, which requests shall be in substantially the form of Exhibit
F attached hereto.

“Schedule Bonus” has the meaning set forth in Section 11.08.

“Schedule Liquidated Damages” has the meaning set forth in Section 11.02 and
Section 11.03.

“Scope of Work” means the Scope of Work attached hereto as Exhibit A, as the
same may be amended from time to time in accordance with the terms hereof.

“Separated Contract Price” means the price payable by the Owner under this
Agreement for the Work (including all labor, all materials, and all equipment
comprising the Facility), as stated in Exhibit J, as may be amended from time to
time pursuant to the terms hereof. References to the “Ethanol Plant Price,” if
any, contained herein, or in any Exhibit, attachment or other document relating
to this Agreement, shall be deemed to be references to the Separated Contract
Price.

 

-11-



--------------------------------------------------------------------------------

“Services Agreement” means the Services Agreement, dated as of December 1, 2005,
between Contractor and Owner relating to the Facility.

“Steam Output” means the steam output at 125 pounds per square inch gauge
saturated as measured in pounds per hour from the natural gas boiler as measured
downstream of the first steam shut-off valve in accordance with the methods
specified in ASME PTC 46.

“Subcontractor” means any contractor, constructor or materialman who performs
any portion of the Work other than Contractor.

“Substantial Completion” shall mean that all of the following have occurred:
(i) Interim Completion has been achieved; (ii) the Facility is capable of being
operated safely, normally and continuously in accordance with the requirements
of this Agreement; (iii) the Facility has achieved the Minimum Performance
Levels as determined pursuant to successfully completing all the requirements of
the Guaranteed Performance Tests in accordance with the Scope of Work; (iv) the
Facility has achieved the Emissions Guarantee; (v) the Facility is capable of
being operated in a safe manner in accordance with Applicable Laws and
Applicable Permits; (vi) the training of O&M Personnel has been completed; and
(vii) all Schedule Liquidated Damages then due, if any, under this Agreement
have been paid.

“Substantial Completion Date” means the actual date the Guaranteed Performance
Tests had successfully been started for achieving Substantial Completion, as
determined pursuant to Section 10.04(a) or Section 10.04(b), as applicable.

“Substantial Subcontractor” means a Subcontractor whose contract or contracts
(in the aggregate) with Contractor require payments by Contractor totaling at
least $500,000.

“Substantial Vendor” means a Vendor whose contract or purchase orders (in the
aggregate) with Contractor require payments by Contractor of at least $250,000.

“Termination Payment” has the meaning set forth in Section 15.03.

“Test Fuels” means certain fuels, as specified in Appendix H and Appendix J of
the Scope of Work, used to complete certain performance testing.

“Test Notice” has the meaning set forth in Section 10.01(b).

“Tests” means collectively, the Guaranteed Performance Tests and the Interim
Completion Test.

“Un-denatured Ethanol” means anhydrous ethanol containing a maximum of 0.5%
water by weight.

 

-12-



--------------------------------------------------------------------------------

“Vendor” means any supplier, manufacturer or vendor of Equipment to Contractor
or any Subcontractor.

“Warranty Period” has the meaning set forth in Section 12.01(d).

“Work” has the meaning set forth in Section 3.01. The term “Work” shall include
all Work performed prior to the date hereof, including the work performed
pursuant to the Services Agreement.

Section 1.02 Interpretation. Unless the context of this Agreement otherwise
requires:

(a) the headings contained in this Agreement are used solely for convenience and
do not constitute a part of this Agreement between the Parties, nor should they
be used to aid in any manner to construe or interpret this Agreement;

(b) the gender of all words used herein shall include the masculine, feminine
and neuter and the number of all words shall include the singular and plural
words;

(c) the terms “hereof”, “herein” “hereto” and similar words refer to this entire
Agreement and not to any particular Article, Section, Exhibit or any other
subdivision of this Agreement;

(d) references to “Article,” “Section” or “Exhibit” are to this Agreement unless
specified otherwise;

(e) reference to “this Agreement” (including any Exhibit hereto) or any other
agreement, Exhibit, permit or document shall be construed as a reference to such
agreement or document as the same may be amended, modified, supplemented or
restated, and shall include a reference to any document which amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms;

(f) references to any law, statute, rule, regulation, notification or statutory
provision (including Applicable Laws and Applicable Permits) shall be construed
as a reference to the same as it may have been, or may from time to time be,
amended, modified or re-enacted;

(g) references to any Person shall be construed as a reference to such Person’s
successors and permitted assigns;

(h) references to “includes,” “including” and similar phrases shall mean
“including, without limitation”, and

 

-13-



--------------------------------------------------------------------------------

(i) in the event of a conflict or inconsistency between this Agreement and any
of the Exhibits, this Agreement shall control.

Section 1.03 Exhibits. The following exhibits are attached to and incorporated
into and made a part of this Agreement:

 

(a)   Exhibit A - Scope of Work (b)   Exhibit B – Project Schedule (c)   Exhibit
C – Intentionally Left Blank (d)   Exhibit D - Milestone Payment Table. (e)  
Exhibit E - Form of Milestone Achievement Certificate (f)   Exhibit F – Form of
Request For Payment (g)   Exhibit G – Form of Final Acceptance Certificate (h)  
Exhibit H - Form of Contractor Certificate for Partial Waiver of Liens (h-1)  
Exhibit H-1 - Form of Subcontractor Certificate for Partial Waiver of Liens (i)
  Exhibit I – Form of Guaranty Agreement (j)   Exhibit J – Separated Contract
Price (k)   Exhibit K – Contractor Rate Schedule (l)   Exhibit L – Contractor
Permits (m)   Exhibit M – Owner Permits (n)   Exhibit N – Major Equipment (o)  
Exhibit O – Project Management Team (p)   Exhibit P – Legal Description of
Property Site (q)   Exhibit Q – Approved Substantial Subcontractors and
Substantial Vendors (r)   Exhibit R – Contractor Final Lien Waiver and Release
(r-1)   Exhibit R-1 – Subcontractor Final Lien Waiver and Release (s)   Exhibit
S – Soil Boring and Subsurface Data (t)   Exhibit T – Form of Letter of Credit

ARTICLE II

RETENTION OF CONTRACTOR

Section 2.01 Retention of Contractor. Owner hereby engages Contractor, and
Contractor hereby agrees to be engaged by Owner, to perform the Work in
accordance with the terms and conditions set forth herein.

Section 2.02 Status of Contractor; No Partnership. Contractor shall be an
independent contractor with respect to any and all Work performed and to be
performed under this Agreement. This Agreement shall not be interpreted or
construed to create an association, joint venture or partnership relationship
among or between the Parties or any similar relationship, obligations or
liabilities. Neither Party shall have any right, power or authority to enter
into any agreement or undertaking for, act on behalf of, or to act as or be an
agent or representative of, or to otherwise bind or obligate the other Party.

 

-14-



--------------------------------------------------------------------------------

Section 2.03 Subcontractors and Vendors.

(a) Subject to the terms hereof, Contractor shall have the right to have any of
the Work performed by a Subcontractor or Vendor, including, as applicable, any
Substantial Subcontractors and/or Substantial Vendors, subject to paragraph
(b) below, qualified to perform such Work pursuant to written subcontracts or
written purchase orders; provided that Contractor shall not be relieved from any
liability or obligation under this Agreement. Except as otherwise indicated in
this Agreement, Contractor shall be solely responsible for engaging, managing,
supervising and paying all such Subcontractors and Vendors. Contractor shall
require that all Work performed, and all Equipment provided by Subcontractors
and Vendors are received, inspected and otherwise furnished in accordance with
this Agreement, and Contractor shall be solely liable for all acts, omissions,
liabilities and Work (including Defects therein) of such Subcontractors and
Vendors. Owner shall not have any obligation or liability to any Subcontractor
or Vendor. Nothing in any contracts, subcontracts and purchase orders with
Subcontractors and Vendors shall in any way diminish or relieve Contractor from
any duties and obligations under this Agreement; and all such contracts,
subcontracts and purchase orders shall provide that the rights thereunder will
be assigned to Owner, at Owner’s request, upon the earliest of (i) the
expiration of the Warranty Period, (ii) termination of this Agreement or
(iii) Contractor reaching its limitation of liability pursuant to any provision
of Section 18.15. Except as otherwise specified herein, no Subcontractor or
Vendor is intended to be or shall be deemed a third-party beneficiary of this
Agreement. In each contract, subcontract or purchase order to be executed by
Contractor with a Substantial Subcontractor or Substantial Vendor, Contractor
shall use commercially reasonable efforts to include in any such contract,
subcontract or purchase order an express statement to the effect that Owner will
not have any contractual obligation to or relationship with such Subcontractor
or Vendor (except to the extent created by an assignment contemplated under this
Agreement).

(b) A list of approved Substantial Subcontractors and Substantial Vendors as of
the date hereof, including a brief description of the Work to be performed by
such Persons, is attached hereto as Exhibit Q. Contractor may retain those
Substantial Subcontractors or Substantial Vendors which are set forth on Exhibit
Q without further notice to or approval of Owner. In the event no Substantial
Subcontractor or no Substantial Vendor listed on Exhibit Q is available to
perform the requested duties, Contractor shall be entitled to request that Owner
approve additional Substantial Subcontractors or Substantial Vendors to be
included on a revised Exhibit Q. Upon such request, Contractor shall notify
Owner and provide it with such information as necessary to enable Owner to
evaluate each such proposed Substantial Subcontractor or Substantial Vendor for
the portion of the Work proposed to be performed by it together with all cost
information on a comparative basis required for Owner to fully evaluate the
proposed additional Substantial Subcontractor or Substantial Vendor. Within five
(5) Business Days after receipt of such information, Owner shall advise
Contractor if any proposed Substantial Subcontractor and Substantial Vendor is
unacceptable. If Owner fails to object to any proposed Substantial Subcontractor
or Substantial Vendor within such five

 

-15-



--------------------------------------------------------------------------------

(5) Business Day period, Contractor may retain such Substantial Subcontractor or
Substantial Vendor for the portion of the Work proposed. If Owner timely objects
to such proposed Substantial Subcontractor or Substantial Vendor and states the
basis for its objection, Contractor shall not retain such proposed Substantial
Subcontractor or Substantial Vendor. Approval of any such additional Substantial
Subcontractor or Substantial Vendor under this paragraph shall only be for the
portion of the Work so approved and shall not be deemed an amendment or
modification to Exhibit Q.

(c) The Contractor shall submit to Owner a copy of each unpriced purchase order
or agreement entered into with a Substantial Subcontractor or Substantial Vendor
for Equipment. Each purchase order or agreement shall show, where applicable,
the Vendor’s or Subcontractor’s name, manufacturer’s name, materials type, model
number, size, quantity and lists of the Equipment ordered, and shall be
submitted to Owner when issued for purchase.

ARTICLE III

CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR

Section 3.01 Scope of Work; Applicable Standards.

(a) Contractor shall, at its own expense, directly or through its Subcontractors
and Vendors, (i) design, engineer, procure, construct, start up, and carry out
Tests on the Facility, and perform its other obligations hereunder, and
(ii) manage, supervise, inspect and furnish all Labor, Equipment, Contractor
Equipment, temporary structures, temporary utilities, products and services for
the foregoing, all on a turnkey basis, in accordance with this Agreement,
including, without limitation, the Project Schedule and the Scope of Work, as
the same may be modified from time to time in accordance with the terms hereof
by a Change Order or Contract Amendment (all of the foregoing obligations of
Contractor being collectively referred to in this Agreement as the “Work”).
Subject to the remedies provided for herein, Contractor shall perform the Work
and turn the Facility over to Owner in a manner that is (i) sufficient, complete
and adequate in all material respects necessary to successfully achieve
Substantial Completion by the applicable Guaranteed Substantial Completion Date,
as more fully provided in this Agreement; (ii) in conformance with Good
Engineering Practices; and (iii) in compliance with the terms of this Agreement
and all Applicable Laws and Applicable Permits.

(b) As more fully provided in Article XII, (i) the Facility and the Work shall,
at a minimum, comply with Good Engineering Practices (ii) the Facility shall be
designed, constructed and manufactured to operate, and shall be capable of being
operated at all levels and operating modes in accordance with all Applicable
Laws and Applicable Permits, and (iii) the Facility and all items of Equipment
and improvements comprising the Facility shall be designed, manufactured,
installed, calibrated and tested where applicable in accordance with the
published standards of the organizations listed in the Scope of Work.

Section 3.02 Control and Method of the Work.

 

-16-



--------------------------------------------------------------------------------

(a) Subject to the terms hereof, Contractor shall be solely responsible for
performing or causing to be performed the Work in accordance with the terms of
this Agreement, and for all means, methods, techniques, sequences, procedures,
and safety and security programs in connection with such performance. Contractor
shall inform Owner in advance concerning its plans for carrying out the Work.

(b) Whenever the words “as ordered,” “as directed,” “as required,” “as
permitted,” “as allowed,” “approved,” “reasonable,” “suitable,” “acceptable,”
“properly,” “satisfactory,” or words or phrases of similar effect and import are
used, it shall be understood that none of such terms shall imply that Owner has
any authority over, right to control or responsibility for supervision of
Contractor or its Subcontractors or Vendors, such supervision (including sole
control over and responsibility therefor) being strictly reserved for
Contractor. Any method of Work suggested by Owner that is used by Contractor
will be used at the risk and responsibility of Contractor, and Owner will assume
no responsibility therefor. Contractor shall have no obligation to use any
method of Work suggested by Owner.

Section 3.03 Compliance with Law. Contractor shall, and shall cause all of its
Subcontractors, Vendors and Persons that it has a right to direct who are
engaged in the performance of any of the Work to comply with all Applicable Laws
(other than air emissions governed by the Air Permit as more fully provided in
Section 11.04(c), unless the Air Permit is affected by a Change in Law and
subject to Sections 7.01 and 7.02) and Applicable Permits. Using commercially
reasonable efforts, Contractor shall perform the Work in a manner designed to
avoid damage or nuisance to Persons and property of the public or others,
including causes arising as a consequence of methods of construction of the
Facility or operation of the Facility. The foregoing shall not be construed as
to limit Contractor’s obligations and liabilities under Section 3.15.
Notwithstanding anything stated or implied herein to the contrary, if a Change
in Law has a material effect on the cost of the Work or time or performance
hereunder, such Change in Law shall entitle Contractor or Owner, as the case may
be, to a Change Order to address such effect(s). For the avoidance of doubt, a
Change in Law that does not have a material effect on the cost of the Work or
time or performance hereunder shall not entitle either Party to a Change Order.

Section 3.04 Certain Matters Pertaining to Job Site. Contractor shall inspect
the Job Site, verify the working conditions and undertake investigations as
Contractor deems reasonably necessary before commencing any Work. Except for
below ground conditions not reflected in a geotechnical report furnished by
Owner to Contractor as Exhibit S, Contractor shall be solely responsible for
performing any preliminary Work on the Job Site necessary for the commencement
of construction to occur, including removal of all physical impediments to
performing Work on the Job Site, above and below ground. Contractor shall cause
its, and its Subcontractors’ and Vendors’ vehicles and self-propelled equipment
entering on the Job Site to be clearly marked to identify the Contractor,
Subcontractor or Vendor which owns the same. Contractor is entitled to rely on
the accuracy of Exhibit S.

 

-17-



--------------------------------------------------------------------------------

Section 3.05 Access to Job Site. Owner shall have the right to have
representatives on the Job Site full time. In addition, Contractor shall provide
reasonable access at all times, upon request by Owner, to the Job Site and the
Work to Owner, Owner’s other contractors, Owner’s Engineer, Financing Parties’
engineer and the Financing Parties and their respective employees,
representatives, agents and consultants; provided, however, that in the absence
of an emergency or a default by Contractor hereunder, (i) Owner shall give
reasonable prior notice to Contractor, and (ii) Contractor may provide, and each
such person shall accept, an escort or any safety equipment or measures that
Contractor, in its reasonable discretion, deems necessary or advisable.

Section 3.06 Inspection and Testing of Work in Progress.

(a) Each item of Major Equipment to be supplied by Contractor shall be subject
to inspection and testing during and upon completion of its fabrication and
installation in accordance with the provisions of the Scope of Work. Without
limiting the foregoing, Contractor shall be responsible for inspection and
testing of the Equipment in accordance with standard inspection practices and as
required by applicable specifications before their shipment.

(b) Prior to any shipment or at the time of fabrication and assembly of the
Equipment, Owner may (or require Contractor to) arrange for inspection of such
Equipment at the manufacturer’s premises by Owner, and/or its designated agent.
Contractor shall give notice of readiness to Owner, Financing Parties’ engineer
and the Owner’s Engineer at least seven (7) days prior to the date when the
Equipment will be available for inspection. Contractor shall arrange for access
to the manufacturer’s facilities to permit any such inspection to be conducted
smoothly.

(c) Contractor shall permit Owner and, as authorized by Owner, any party
designated by Owner and the Financing Parties to inspect, test and observe the
Work from time to time; provided, however, that none of such Person’s shall have
any authority or responsibility for such Work. Contractor shall provide Owner
each month during performance of the Work with a schedule of all testing
proposed for the following three (3) month period in compliance with the
requirements of the Scope of Work.

Section 3.07 No Waiver of Responsibility. No inspection made, acceptance of
Work, payment of money or approval given by Owner, the Financing Parties,
Financing Parties’ engineer or the Owner’s Engineer shall relieve Contractor of
its obligations for the proper performance of the Work in accordance with the
terms hereof. Owner may, upon notice to Contractor, reject any Work with
Defects, regardless of whether Owner previously accepted any or all of such Work
through oversight or otherwise. No approval given by Owner, in and of itself,
shall be considered as an assumption of risk or liability by any such Person.
Any such approval shall mean that the Person giving the approval has no
objection to the adoption or use by Contractor of the matter approved at
Contractor’s own risk and responsibility. Contractor shall have no claim
relating to any such matter approved, including any claims relating to the
failure or inefficiency of any method approved.

 

-18-



--------------------------------------------------------------------------------

Section 3.08 Intentionally left blank.

Section 3.09 Clean-Up.

(a) Without limiting the provisions of Section 3.16, Contractor shall at all
times keep the Job Site reasonably free from waste, rubbish and Hazardous
Material, other than Pre-Existing Hazardous Material, relating to its Work.
Contractor shall maintain the Job Site in a neat and orderly condition
throughout the performance of the Work. Contractor shall employ sufficient
personnel to clean its site office and work areas each working day and shall
cooperate with the other Persons working at the Job Site to keep the Job Site
clean.

(b) Prior to the Final Acceptance Date, or as soon as practicable after the
termination of this Agreement by Owner in accordance with the provisions of
Article XV, Contractor shall (i) remove all Contractor Equipment from the Job
Site (other than equipment, supplies and materials necessary or useful to the
operation or maintenance of the Facility and Equipment and equipment, supplies
and materials directed by Owner to remain at the Job Site until completion of
the Facility), (ii) have cleaned out all pits, pipes, chambers and conduits,
(iii) tear down and remove all temporary structures on the Job Site built by it
or its Subcontractors and restore such areas substantially to their original
condition, and (iv) remove all waste, rubbish and Hazardous Material from and
around the Job Site brought onto, caused or created by Contractor.

Section 3.10 Obtaining, Maintaining and Identifying Permits. Contractor shall
timely obtain and maintain all Contractor Permits. In addition, Contractor shall
provide all assistance reasonably requested by Owner in connection with Owner’s
efforts to obtain and maintain the Owner Permits, including, without limitation,
witnesses testimony, depositions, preparation of exhibits, technical
calculations and attending meetings. In the event that any Applicable Permit is
required for the Facility or to perform the Work that is not identified in this
Agreement, at Owner’s request, Contractor shall obtain and maintain such
Applicable Permit at Owner’s expense. All Applicable Permits shall be issued in
the name of Owner unless otherwise required by Applicable Law or such Applicable
Permit. If any Contractor Permit (or application therefor) is in the name of
Owner or otherwise requires action by Owner, Owner shall upon the request of
Contractor sign such application or take such action as reasonably appropriate.
Owner reserves the right to review any such application of Contractor; provided;
however, that Owner’s exercise of such right shall not under any circumstances,
be considered an approval of the necessity, effect or contents of such
application or related permit. Contractor shall deliver to Owner true and
complete copies of all Applicable Permits obtained by Contractor upon its
receipt thereof. Contractor shall use best efforts to identify in writing to
Owner all requirements for performance of the Work of any Government Authority
not identified in this Agreement, or shall confirm in writing prior to Financial
Closing that, to the best of Contractor’s knowledge, there are no such
requirements of any Government Authority other than as identified in this
Agreement.

 

-19-



--------------------------------------------------------------------------------

Section 3.11 Labor. Contractor shall be responsible for retaining all Labor
necessary for it to perform its obligations hereunder and comply with the
provisions hereof, all in accordance with Applicable Laws. Contractor shall be
responsible for all costs incurred in complying with this Section 3.11 or
otherwise associated with its Labor, including, without limitation, costs
incurred by any member of its Labor, whether by direct contract or subcontract,
for medical treatment, transport and accommodation as a result of injuries or
illness arising from engagement or employment in the execution of the Work.

(a) Engagement of Labor. Contractor shall make its own arrangements for the
engagement of all Labor in connection with this Agreement and the performance of
the Work. Contractor shall employ in the performance of the Work only Labor,
whether supervisors, skilled workers or laborers, who are competent to perform
their assigned duties and shall cause its Subcontractors and Vendors to adhere
to the same standard with respect to their Labor. Contractor agrees, where
required by Applicable Law, to employ only licensed personnel in good standing
with their respective trades and licensing authorities to perform engineering,
design, architectural and other professional services in the performance of the
Work. All such professional services shall be performed with the degree of care,
skill and responsibility customary among such licensed personnel.

(b) Identification. Contractor shall identify each member of its and its
Subcontractor’s and Vendor’s Labor in accordance with the standards and
procedures that are mutually acceptable to the Parties.

(c) Supply of Services for Labor. Contractor shall provide and maintain at the
Job Site, in accordance with Applicable Laws and Applicable Permits, such
accommodations, services and amenities as necessary for all Labor employed for
the purpose of or in connection with this Agreement, including all water supply
(both for drinking and other purposes), electricity supply, sanitation, fire
prevention and fire-fighting equipment, refuse disposal systems and other
requirements in connection with such accommodations or amenities.

(d) Alcohol and Drugs. Contractor shall not possess, consume, import, sell,
give, barter or otherwise dispose of any alcoholic beverages or drugs (excluding
drugs for proper medical purposes and then only in accordance with Applicable
Law) at the Job Site, or permit or suffer any such possession, consumption,
importation, sale, gift, barter or disposal by its Subcontractors, agents or
Labor and shall at all times assure that the Job Site is kept free of all such
substances. Contractor shall immediately identify and remove from its or its
Subcontractors’ employment at the Job Site any person (whether in the charge of
Contractor or any Subcontractor) who is found to be in the possession of, under
the influence, or who is a user of any dangerous or controlled drug, alcohol or
other such substance or any other person who does or whose actions may create
any unsafe condition or other situation that may cause damage or harm to any
person or property.

(e) Arms and Ammunition. Except as required for Job Site security, Contractor
shall not possess, give, barter or otherwise dispose of, to any person or

 

-20-



--------------------------------------------------------------------------------

persons, any arms or ammunition of any kind at the Job Site, or permit or suffer
the same as aforesaid and shall at all times assure that the Job Site is kept
free from arms and ammunition.

(f) Disorderly Conduct. Contractor shall be responsible for the conduct and
deeds of its Labor and its Subcontractors’ Labor relating to this Agreement and
the consequences thereof. Contractor shall at all times take all reasonable
precautions to prevent any unlawful, riotous or disorderly conduct by or among
such Labor and for the preservation of peace and protection of Persons and
property in the area of the Job Site against the same. Contractor shall not
interfere with any members of any authorized police, military or security force
in the execution of their duties.

(g) Owner Labor Practices. Owner confirms to Contractor that Owner is not party
to any labor agreement with any third party that would govern Contractor’s
performance at the Job Site under this Agreement.

Section 3.12 Project Management. Contractor has designated a management team as
set forth on Exhibit O, and any future members of the management team must be
approved by Owner in writing prior to his/her designation, such approval not to
be unreasonably withheld or delayed. During the performance of the Work from the
Initial Site Mobilization and thereafter, Contractor shall maintain continuously
at the Job Site adequate management, supervisory, administrative, security and
technical personnel, including the Contractor Site Manager, to ensure
expeditious and competent handling of all matters related to the Work, according
to its determination of the staffing required for this purpose. Contractor will
not re-assign, remove or replace the Contractor Project Manager, Contractor
Project Engineering Manager or Contractor Site Manager without Owner’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
Contractor shall promptly replace its Contractor Project Manager, Contractor
Project Engineering Manager or Contractor Site Manager, upon written request and
explanation of Owner, if such individual is disorderly or if such individual is
otherwise incompetent for his position and responsibilities.

Section 3.13 Temporary Office Quarters.

(a) During the performance of the Work from the Initial Site Mobilization and
thereafter, Contractor shall maintain a suitable office at the Job Site at or
near the site of the Work, which shall be the headquarters of Contractor’s
representative designated pursuant to Section 3.34.

(b) Contractor shall provide Owner’s representatives and the Owner’s Engineer
with reasonably adequate office space, including all utilities, heating,
ventilation and air conditioning, contemporaneously with the existence of
Contractor’s site office specified in paragraph (a) above, which office space
shall be subject to the approval of Owner. For purposes of this Section,
“reasonably adequate” includes at a minimum the following facilities:
(i) adequate offices to accommodate at least six (6) full time personnel and
visitors; (ii) a conference room adequate to accommodate twelve (12)

 

-21-



--------------------------------------------------------------------------------

people; (iii) a secretary and reception area; (iv) a kitchen with hot and cold
running water; (v) restroom facilities with indoor plumbing; and (vi) a minimum
of six (6) telephone jacks, including one in each office, the conference room
and the reception area. Contractor shall properly maintain such offices and
shall employ sufficient personnel to clean such office each working day that
such offices are used. Contractor shall be responsible for paying all utility
deposits and charges, other than long distance telephone charges related to
calls made by Owner and its representatives, related to such offices for Owner.

Section 3.14 Cooperation with Other Contractors. Contractor shall reasonably
cooperate and cause its Subcontractors and Vendors to cooperate with Owner and
with other unrelated contractors who may be working at or near the Job Site in
order to assure that neither Contractor, nor any of its Subcontractors or
Vendors, unreasonably hinders or increases, or makes more difficult than
necessary the work being done by Owner and other unrelated contractors.

Section 3.15 Protection and Safety.

(a) Contractor shall be responsible for the security, protection and safety of
all Persons (including members of the public and the employees, agents,
contractors, consultants and representatives of Owner, Financing Parties,
Contractor and its Subcontractors and Vendors, and other contractors and
subcontractors) and all public and private property (including structures,
sewers and service facilities above and below ground, along, beneath, above,
across or near the Job Site) that are at or near the Job Site or that are in any
manner affected by the performance of the Work. Subject to and without limiting
Contractor’s obligations with respect to security, protection and safety of the
overall Job Site, as of Substantial Completion Date, Owner shall be responsible
for the security, protection and safety of all Persons and all public and
private property that are within Owner’s operational control; provided, however,
Contractor shall remain responsible for the safety of its and its
Subcontractors’ and Vendors’ Labor and agents.

(b) Contractor shall initiate and maintain reasonable safety precautions and
accident prevention programs for the Job Site and in the performance of the
Work, which shall be in compliance with all Applicable Laws and Applicable
Permits, to prevent injury to persons or damage to property on, about or
adjacent to the Job Site and in the performance of the Work. Without limiting
the generality of the foregoing, Contractor shall furnish and maintain all
necessary safety equipment such as barriers, signs, warning lights and guards as
required to provide adequate protection to persons and property. In addition,
Contractor shall give reasonable notice to owners of public and private property
and utilities when such property is susceptible to injury or damage through the
performance of the Work and shall make all necessary arrangement with such
owners relative to the removal and replacement of protection of such property or
utilities.

Section 3.16 Environmental Matters.

(a) Hazardous Material. Contractor shall, and shall cause its Subcontractors and
Vendors to, comply with all Applicable Laws relating to Hazardous Material, all

 

-22-



--------------------------------------------------------------------------------

Applicable Permits, and all requirements of any Government Authority with
respect to Hazardous Material; provided however that neither Contractor nor its
Subcontractors or Vendors shall be obligated to perform any remediation measures
relating to Pre-Existing Hazardous Material. Without limiting the generality of
the foregoing:

(i) Contractor shall, and shall cause its Subcontractors and Vendors to, apply
for, obtain, comply with, maintain and renew all Applicable Permits required of
Contractor by Applicable Laws regarding Hazardous Material that are necessary,
customary or advisable for the performance of the Work. Contractor shall, and
shall cause its Subcontractors and Vendors to have an independent Environmental
Protection Agency identification number for disposal of Hazardous Material under
this Agreement if and as required under Applicable Laws or Applicable Permits.

(ii) Contractor shall conduct its activities under this Agreement, and shall
cause each of its Subcontractors and Vendors to conduct its activities, in a
manner designed to prevent pollution of the environment or any other release of
any Hazardous Material by Contractor and its Subcontractors and Vendors in a
manner or at a level requiring remediation pursuant to any Applicable Law.

(iii) Contractor shall not cause or allow the release or disposal of Hazardous
Material at the Job Site relating to the Work or the Facility, bring Hazardous
Material to the Job Site, or transport Hazardous Material from the Job Site,
except in accordance with Applicable Law and Applicable Permits. Contractor
shall be responsible for the management of and proper disposal of all Hazardous
Material brought onto or generated at the Job Site by it or its Subcontractors
or Vendors, if any. Contractor shall cause all such Hazardous Material brought
onto or generated at the Job Site by it or its Subcontractors or Vendors, if
any, (A) to be transported only by carriers maintaining valid permits and
operating in compliance with such permits and laws regarding Hazardous Material
pursuant to manifest and shipping documents identifying only Contractor as the
generator of waste or person who arranged for waste disposal, and (B) to be
treated and disposed of only at treatment, storage and disposal facilities
maintaining valid permits operating in compliance with such permits and laws
regarding Hazardous Material, from which, to the best of Contractor’s knowledge,
there has been and will be no release of Hazardous Material. Contractor shall
submit to Owner a list of all Hazardous Material to be brought onto or generated
at the Job Site prior to bringing or generating such Hazardous Material onto or
at the Job Site. Contractor shall keep Owner informed as to the status of all
Hazardous Material on the Job Site and disposal of all Hazardous Material from
the Job Site.

(iv) If Contractor or any of its Subcontractors or Vendors releases any
Hazardous Material on, at, or from the Job Site, or becomes aware of any Person
who has stored, released or disposed of Hazardous Material on, at, or from the
Job

 

-23-



--------------------------------------------------------------------------------

Site during the Work, Contractor shall immediately notify Owner in writing. If
Contractor’s work involved the area where such release occurred, Contractor
shall immediately stop any Work affecting the area. Contractor shall, at its
sole expense, diligently proceed to take all necessary or desirable remedial
action to clean up fully the contamination caused by (A) any knowing or
negligent release by Contractor or any of its Subcontractors or Vendors of any
Pre-Existing Hazardous Material, and (B) any Hazardous Material that was brought
onto or generated at the Job Site by Contractor or any of its Subcontractors or
Vendors, whether on or off the Job Site. Notwithstanding anything to the
contrary, Contractor shall not be responsible for determining the existence of
Pre-Existing Hazardous Material on the Job Site.

(v) If Contractor discovers any Pre-Existing Hazardous Material that has been
stored, released or disposed of at the Property Site, Contractor shall
immediately notify Owner in writing. If Contractor’s Work involves the area
where such a discovery was made, Contractor shall immediately stop any Work
affecting the area and Owner shall determine a reasonable course of action.
Contractor shall not, and shall cause its Subcontractors and Vendors to not take
any action that may exacerbate any such contamination. If requested by Owner,
Contractor shall cooperate with and assist Owner in making the Property Site
available to other contractors for taking necessary remedial steps, and
Contractor shall perform all steps required by Applicable Laws to the extent
provided for in the first sentence of this Section 3.16(a). Contractor will
continue its Work, which is not directly affected by Pre-Existing Hazardous
Material, so as to limit the interruption of Work. Nothing contained herein
shall be construed as to obligate Owner or Contractor to take any remedial
action to clean up any Pre-Existing Hazardous Material.

(b) Waste Treatment and Disposal. Without limiting the foregoing:

(i) Toxic Waste and Industrial Hazards: Contractor shall be responsible for the
proper management and disposal of all toxic waste and industrial hazards brought
onto or generated at the Job Site by it or its Subcontractors or Vendors, if
any. Contractor shall, and shall cause its Subcontractors and Vendors to, comply
with all Applicable Laws, Applicable Permits and applicable safety standards
related to the treatment, storage, disposal, transportation and handling of
toxic wastes and industrial hazards. Contractor shall not store or dispose of
toxic wastes and industrial hazards near groundwater, surface water or drainage
systems. Liquid wastes shall not be dumped onto the ground or in any
groundwater, surface water or drainage systems. All waste oil and grease
resulting from construction activities shall be collected and disposed of in a
manner that prevents contamination to soil, ground water, and surface water, and
incinerated if possible. Vehicle maintenance shall be conducted in safe areas
away from watercourses and oil or fluid runoff shall be collected in grease
traps. Toxic waste and industrial hazard storage containers shall be
well-labeled.

 

-24-



--------------------------------------------------------------------------------

(ii) Sanitary and Solid Waste: Contractor shall take appropriate measures in
accordance with the Applicable Law and Applicable Permits for the treatment and
disposal of sanitary and solid waste, and in particular, Contractor shall give
due regard to protecting environmentally sensitive areas and water supplies.
Run-off from disposal sites shall be curtailed.

(c) Fuel Storage. The location, facilities, safety measures and environmental
and pollution control in connection with storage of fuel or like substances
brought on site by Contractor shall comply with all Applicable Laws and
Applicable Permits.

(d) Wetland Areas. Contractor acknowledges that portions of the Property Site
may be designated as wetlands as indicated on the survey provided by Owner
pursuant to Section 4.07. Certain of these wetland areas, as designated on such
survey, do not constitute a part of the Job Site. Contractor shall erect a
temporary wall or other blockade to isolate this wetland area from the Job Site
and construction area, and shall not, and shall not allow, any Work to be
conducted in or other interference with such wetland areas. Except for such
wetland areas that do not constitute a part of the Job Site, Owner anticipates
obtaining a permit from U.S. Army Corps. of Engineers, allowing construction and
other Work activities on the remaining wetland areas on the Property Site.
Contractor shall, and shall cause its Subcontractors and Vendors, to comply with
all rules, regulations and permits issued by the U.S. Army Corps. of Engineers,
and all other Applicable Laws and Applicable Permits in connection with the
wetland areas on the Property Site.

Section 3.17 Fire Prevention.

(a) Contractor shall be responsible for providing adequate fire prevention and
protection at the Job Site and shall take all reasonable precautions to minimize
the risk of fire at the Job Site. Contractor shall provide instruction to the
Labor in fire prevention control and shall provide appropriate fire-fighting and
fire protection equipment and systems at the Job Site.

(b) Contractor shall promptly collect and remove combustible debris and waste
material from the Job Site in accordance with Applicable Laws and Applicable
Permits, and shall not permit such debris and material to accumulate. Contractor
shall control the usage of fires for any purpose in the vicinity of the Work and
shall agree upon the appropriateness of any such fires with Owner. Any areas of
vegetation damaged by fire which are considered by Owner to have been initiated
by Contractor’s or its Subcontractors’ or Vendors’ Labor shall be recultivated
and otherwise rehabilitated by Contractor, at Contractor’s expense.

(c) Contractor will complete all systems, procedures and Equipment constituting
the Facility fire protection system as necessary during construction to protect
Work in progress, in particular with regard to fuel and other flammable
materials.

 

-25-



--------------------------------------------------------------------------------

Section 3.18 Religious and Archaeological Resources. In the event any
archaeological or religious sites, places, monuments or areas are discovered or
identified by Contractor during the performance of this Agreement, Contractor
shall leave such sites untouched and protected by fencing and shall immediately
stop any Work affecting the area. Contractor shall notify the Owner of any such
discovery as soon as practicable, and Contractor shall carry out Owner’s
instructions for dealing with the same. All fossils, coins, articles of value or
antiquity and structures and other remains or things of geological,
archaeological, historical, religious, cultural or similar interest discovered
on the Job Site shall, as between Owner and Contractor, be deemed to be the
absolute property of Owner. Contractor shall prevent its and its Subcontractors’
and Vendors’ Labor and any other Persons from removing or damaging any such
article or thing.

Section 3.19 Reports, Plans and Manuals.

(a) Status Reports. Within ten (10) days after the beginning of each month,
commencing with the second month following execution of this Agreement,
Contractor shall prepare and submit to Owner, Financing Parties’ engineer and
the Owner’s Engineer written progress reports, in a form reasonably acceptable
to Owner, which include a description of the progress and status of the Work,
the status of Equipment and other scheduled deliveries, the Subcontractors’
activities, and engineering and construction progress. Photographs shall also be
included documenting the construction progress. Each photograph shall show the
date, Contractor’s name and description of the view taken.

(b) Reporting of Accidents. Contractor shall report in writing to Owner (and, to
the extent required by any Applicable Law or Applicable Permit, the appropriate
Government Authority) details of any accident that is on or about the Job Site
as soon as possible after its occurrence, but in any event not later than
twenty-four (24) hours after such accident occurs. In the case of any fatality
or serious injury or accident, Contractor shall, in addition, notify Owner (and,
to the extent required by any Applicable Law or Applicable Permit, the
appropriate Government Authority) immediately.

(c) Procedures Manual. No later than forty-five (45) days following the date
hereof, Contractor shall prepare and submit to Owner a Procedures Manual that
describes the administrative procedures to be used by Contractor and Owner for
interfacing during the performance of the Work. Contractor shall either promptly
make changes to the Procedures Manual suggested by Owner or negotiate and
resolve in good faith with Owner such changes. Upon approval of the Procedures
Manual by the Parties, the Parties shall comply with the provisions thereof. The
Procedures Manual may be changed from time to time with the approval of the
Parties.

(d) Health, Safety and Environmental Plan. No later than thirty (30) days from
the earlier of the Notice to Proceed or the Financial Closing Date, Contractor
shall prepare and submit to Owner a Health, Safety and Environmental Plan that
includes: (i) health, first aid and emergency procedures; (ii) a Hazardous
Material, waste and industrial hazards management and disposal plan which
details the controlled usage and treatment

 

-26-



--------------------------------------------------------------------------------

of all Hazardous Material, toxic wastes, industrial hazards, sanitary waste,
solid waste and other waste brought onto, used or produced at the Job Site or in
relation to the Work and outlines a management structure for carrying out the
specific provisions of such plan; (iii) an environmental protection and
management plan, including, without limitation, a sediment and erosion control
plan; (iv) a revegetation plan and (v) the description, location and drawings of
construction facilities and temporary works. The Health, Safety and
Environmental Plan shall be consistent with all Applicable Laws and Applicable
Permits and shall be submitted to Owner for review and approval. Contractor
shall either promptly make changes to the Health, Safety and Environmental Plan
suggested by Owner or negotiate and resolve in good faith with Owner such
changes. Contractor shall comply with the Health, Safety and Environmental Plan
as mutually agreed to by the Parties.

(e) Contractor Not Relieved of Duties or Responsibilities. Neither the
submission to or approval by Owner of progress and other reports, plans and
manuals, nor the provision of general descriptions shall relieve Contractor of
any of its duties or responsibilities under this Agreement.

Section 3.20 Drawings, Engineering Data and Other Materials.

(a) All Drawings, Final Plans, reports and other information (except financial,
accounting and payroll records) furnished by Owner to Contractor, or prepared by
Contractor, its Subcontractors or others in connection with the performance of
the Work, whenever provided, shall be kept by Contractor in an orderly and
catalogued fashion for reference by Owner during the performance by Contractor
of the Work. Contractor shall maintain at the Property Site at least one
(1) copy of all Drawings, Final Plans, Change Orders and other modifications in
good order and marked to record all changes made during performance of the Work,
including, without limitation, all field deviations from the construction
drawings. At or prior to the Final Acceptance Date, or the earlier termination
of this Agreement, Contractor shall transfer the Final Plans to Owner and they
shall become the sole property of Owner, subject to the terms of the License
Agreement; provided however that any such transfer shall not, in and of itself,
be deemed to convey any ownership interest to Owner in any proprietary
technology or information provided as part of the Work (whether by Contractor or
its Subcontractors or Vendors). Nothing herein is intended to affect either
Party’s rights and obligations under the License Agreement.

(b) Contractor shall furnish Owner with documents that correctly reflect, with
substantial completeness, the Facility or the portion of the Work against which
a Milestone Achievement Certificate is issued at the time the Milestone
Achievement Certificate is issued. Final Plans (in both hard copy and magnetic
media at no extra charge to Owner), if not furnished earlier, shall be furnished
to Owner upon Contractor’s request for a Final Acceptance Certificate or upon
the earlier termination of this Agreement. Contractor and any of its
Subcontractors, as applicable, may, retain copies all

 

-27-



--------------------------------------------------------------------------------

such documents for their records, subject to the confidentiality provisions of
this Agreement.

(c) Contractor shall submit Drawings to Owner for review and comment as provided
in the Scope of Work. The Contractor shall revise such Drawings from time to
time, as required to reflect any changes or actual installation of Equipment and
the final installation of any individual Equipment or system or the Facility as
a whole corrected to provide Final Plans.

(d) The License Agreement sets forth the rights and obligations of Owner and
Contractor with respect to proprietary technology or information provided as
part of the Work (whether by Contractor or its Subcontractors or Vendors).

Section 3.21 Operating and Maintenance Manuals. Contractor shall supply Owner
with manuals and/or handbooks, which provide, either in a single manual or
handbook or collectively, complete operating and maintenance instructions
(including inventories of spare parts and tools and parts lists with ordering
instructions) for each major piece of Equipment and system of the Facility. Each
such manual and handbook shall comply with the requirements of the Scope of
Work, including with respect to matters such as to quantity, content and the
time when such manuals are to be supplied to Owner, and shall be substantially
complete and delivered to Owner prior to Ready for Start-Up in order to support
training of personnel and start-up and testing of the Facility.

Section 3.22 Training of O&M Personnel. At least ninety (90) days prior to the
scheduled Ready for Start-Up, Contractor shall provide, at its own expense, a
training program in operations and maintenance of the Facility for Owner’s
personnel and the O&M Contractor’s personnel (collectively, “O&M Personnel”).
The training program provided by Contractor shall (a) include classroom and
field training, (b) include all manuals, drawings, and other educational
materials necessary or desirable for the adequate training of O&M Personnel, and
(c) establish quality controls so that O&M Personnel are suitably trained and
capable of operating and maintaining the Facility after Substantial Completion.
Representatives of manufacturers of Equipment shall be utilized to provide
specialized training for such Equipment where deemed necessary by the Parties.
Contractor shall make every reasonable effort to use the O&M Personnel during
start-up and initial operation of the Facility; however, neither Owner nor O&M
Contractor shall be obligated to supply personnel for the construction of the
Facility. Contractor shall have complete responsibility for directing,
coordinating, monitoring and supervising O&M Personnel during start-up and
initial operations of the Facility until Substantial Completion, and shall have
the right to reject any O&M Personnel due to disorderly conduct or lack of
competence (with written explanation therefore furnished to Owner) during
training or until Substantial Completion. The cost of the O&M Personnel’s
travel, lodging, food and other living expenses shall be borne by Owner.

Section 3.23 Accounting Information. During the term of this Agreement and
continuing for three (3) year(s) after the Final Acceptance Date, Contractor
will provide Owner with any reasonably necessary assistance, including

 

-28-



--------------------------------------------------------------------------------

providing all documents, cost information and other information that Owner
believes necessary, in a form reasonably acceptable to Owner, for Owner’s
federal, state or local tax filings, exemptions or positions advocated by Owner
relating to the Work, including, without limitation, sales, use and property
taxes; provided, however, that such access to cost information not otherwise
made available to Owner pursuant to the terms hereof shall be disclosed to an
independent auditor of Owner’s choice that agrees to keep secret from Owner,
Contractor’s cost and other competitively sensitive information.

Section 3.24 Contractor Taxes. Contractor shall pay and administer all federal,
state and local taxes and duties incurred or payable in connection with the
Work, including, without limitation, taxes based on or related to Contractor’s
or its Subcontractors’ or Vendors’ Labor or income, except for Owner Taxes
(collectively, “Contractor Taxes”); provided, however, that if Contractor is
responsible for payment of Owner Taxes under Applicable Law, unless otherwise
instructed by Owner or Owner is contesting such taxes, Contractor shall pay such
taxes and Owner shall reimburse Contractor therefor upon submission of evidence
of payment. Contractor shall promptly provide Owner with reports or other
evidence reasonably acceptable to Owner showing the payment of Contractor Taxes
by Contractor. Contractor shall cooperate with Owner to endeavor to minimize any
Owner Taxes. Contractor shall make available to Owner and claim all applicable
sales and/or use or excise tax exemptions, credits or deductions relating to the
Facility and the Equipment available to itself or Owner, including any
sale-for-resale exemption under Applicable Law. To the extent Contractor is
required by Applicable Law, to collect sales tax from Owner, Contractor shall
either collect sales tax from Owner on all materials physically incorporated in
the Facility that are not subject to exemption or Owner shall provide Contractor
with a direct pay certificate issued to Owner by the appropriate taxing
authority. In the event that an assessment for sales and/or use or excise taxes
are levied against Contractor, any Subcontractor or Vendor, Contractor shall
promptly notify Owner and furnish to Owner a copy of such assessment. In the
event that Owner determines that the assessment should be contested and so
notifies Contractor in writing, Owner may, at Owner’s sole cost and expense,
file such documents as are necessary to contest such assessment. Owner shall
exclusively control any contest, assessment or other action regarding any such
taxes or assessments, or any penalties or interest in respect thereof.
Contractor shall cooperate with and assist Owner, at Owner’s expense, in any
contest or proceeding relating to taxes payable by Owner hereunder.

Section 3.25 Claims and Liens for Labor and Materials. Provided that Owner has
fulfilled its payment obligations under this Agreement, Contractor shall, at
Contractor’s sole expense, discharge and cause to be released, whether by
payment or posting of an appropriate surety bond in accordance with Applicable
Law, within ten (10) days after receipt of a written demand from Owner, any Lien
in respect to the Facility, this Agreement, the Equipment, the Job Site or any
fixtures or personal property included in the Work (whether or not any such Lien
is valid or enforceable) created by, through or under, or as a result of any act
or omission (or alleged act or omission) of, Contractor or any Subcontractor,
Vendor or other Person providing labor or materials within the scope of
Contractor’s Work. With respect to Equipment purchased by Owner as described in

 

-29-



--------------------------------------------------------------------------------

Section 4.15, Contractor’s obligations under this Section 3.25 shall apply to
all payments due after the Effective Date. Notwithstanding the foregoing
provision, as long as Owner, in its sole discretion, determines that the Job
Site and the improvements thereon will not be subject to any liability, penalty
or forfeiture, upon the written request of Contractor, Owner may permit
Contractor to contest the validity, enforceability or applicability of any such
Lien, in which event Owner shall provide such cooperation as Contractor may
reasonably request in connection therewith.

Section 3.26 Spare Parts Availability.

(a) Start-up Spare Parts. Contractor shall obtain all spare parts required for
the Facility in accordance with Exhibit A, Scope of Work.

(b) Operating Spare Parts. Contractor agrees to use all commercially reasonable
efforts to obtain from each Major Manufacturer an assignable guaranty that such
Major Manufacturer will have available for purchase by Owner for a period of
five (5) years after the Final Acceptance Date all spare parts for the Major
Equipment supplied by such Major Manufacturer required to keep the Facility in
good operating condition, it being understood that some of such parts are not
“shelf items” and will have to be manufactured by the Major Manufacturer after
it receives an order for them. In addition, Contractor agrees to use all
commercially reasonable efforts to make spare parts (other than spare parts for
the Major Equipment) available for purchase by Owner for a period of five
(5) years after the Final Acceptance Date to the extent that Contractor is able
to obtain them from the manufacturer who supplied them for the Facility as
originally built. If Contractor is unable to obtain such spare parts from such
manufacturer, it further agrees to use all commercially reasonable efforts to
find another source that can supply them. Contractor agrees to use all
commercially reasonable efforts to obtain a firm price for such spare parts
acceptable to Owner for a period of one (1) year after the Final Acceptance
Date. At least one hundred twenty (120) days prior to the Ready for Start-Up
date, Contractor shall provide Owner with each manufacturer’s recommended spare
parts list for the Equipment.

Section 3.27 Contractor’s Obligation to Notify. Contractor shall keep Owner
advised as to the status of the Equipment and Work and shall promptly provide
written report to Owner upon the occurrence of any of the following: (i) any
occurrence or event that may be expected to materially impact the schedule for
delivery and/or installation of Equipment; (ii) any technical problem not
anticipated at the start of the Work and is of significant magnitude that may
materially impact the Facility, or any component thereof or the Project
Schedule; (iii) upon discovery of any Defect; and (iv) any material changes to
previously submitted information. The Owner shall have the right to verify the
information provided by Contractor. In connection therewith, Contractor shall
identify those items provided to Owner that would enable Owner to verify such
information in an expedient manner.

Section 3.28 Construction Utilities. Contractor shall be responsible for the
cost, supply and availability of electric power and distribution requirements
for the

 

-30-



--------------------------------------------------------------------------------

performance of the Work at the Job Site. Contractor shall provide its own
telephone, facsimile, radio, telex and other communication facilities at the Job
Site as necessary for the performance of the Work. In addition, Contractor shall
provide its own temporary lighting, water and sewer facilities at the Job Site.

Section 3.29 Lines and Grades. Contractor shall provide for the proper laying
out of the construction Work, for making measurements and for establishing
temporary or permanent reference marks in connection with the construction Work.
Owner may at its sole discretion and cost, check the reference marks, lines,
grades and measurements so established. Contractor shall carefully preserve all
monuments, bench marks and reference points. In case of its destruction thereof,
Contractor will be responsible for all damages, costs and expenses related to
their replacement and for any mistake or loss of time that may result therefrom.
Permanent monuments or bench marks which must be removed or disturbed shall be
protected until they can be properly referenced for relocation. Contractor shall
furnish materials and assistance or the proper replacement of such monuments or
bench marks.

Section 3.30 Temporary Structures.Temporary structures for offices, quarters,
storage and other uses for Contractor, its Subcontractors and Vendors and Owner
shall be constructed only in locations as mutually approved by the Parties.
Contractor shall erect temporary walls, bulkheads or fences where required to
isolate the construction area from adjacent property in order to increase safety
and security and to minimize noise, dust and dirt from contaminating the
property surrounding the Job Site.

Section 3.31 Weatherproof Coverings. Contractor shall provide adequate and
sufficient weatherproof and flame resistant coverings for outdoor storage at the
Job Site. The cover or sheeting shall be tied down to prevent moisture from
damaging the Equipment.

Section 3.32 Milestone Payment Schedule. Within 30 days of the Effective Date,
Contractor shall provide a Milestone Payment Table acceptable to the Owner. the
Milestone Payment Table shall reflect the projected monthly cash flow of
payments contained in Exhibit D (“Projected Cash Flow”). The Milestone Payment
Table shall not, on a cumulative basis, exceed the Projected Cash Flow at any
time, and shall reflect specified performance milestones and percentages of Work
completion which are to be met as conditions to such payments being made. Such
Milestone Payment Table, as so provided and accepted, shall replace the
Projected Cash Flow in Exhibit D.

Section 3.33 Emergencies. In the event of any emergency that endangers or could
endanger life or property, Contractor shall take such action as may be
reasonable and necessary to prevent, avoid or mitigate injury, damage or loss
and shall, as soon as possible, report any such incidents in writing, including
Contractor’s response and actions with respect thereto, to Owner.

 

-31-



--------------------------------------------------------------------------------

Section 3.34 Contractor’s Representative. Contractor shall appoint one
individual, with the prior written consent of Owner, which consent shall not be
unreasonably withheld, who shall be authorized to act on behalf of Contractor
and with whom Owner may consult at all reasonable times, and whose instruction,
request and decisions in writing will be binding upon Contractor. Contractor
shall not remove or replace such representative without Owner’s prior written
consent.

Section 3.35 Contractor’s Insurances. As more fully provided in Article IX,
Contractor shall procure and maintain the insurance coverages required of it
under this Agreement.

Section 3.36 Raw Water, Sewage and Potable Water Line Sizing. Within thirty
(30) days after the date hereof, as necessary for operation of the Facility in
accordance with the design criteria set forth in the Scope of Work, the
Contractor shall provide line sizing and capacity data for: (i) a pipeline
sufficient to meet daily capacity requirements for transport of raw water to the
Property Site, (ii) a pipeline sufficient to meet hourly capacity requirements
for transport of potable water to the Property Site, and (iii) a pipeline
sufficient to meet daily capacity requirements for transport of sewage off the
Property Site, if applicable.

ARTICLE IV

CERTAIN OBLIGATIONS OF OWNER

Section 4.01 Permits. Owner shall timely obtain and maintain, at its own
expense, all Owner Permits, which are attached hereto as Exhibit M. Prior to
commencement of construction at the Job Site, Owner shall deliver to Contractor
evidence that Owner Permits necessary to begin construction of the Facility have
been received by Owner or, if any such required Owner Permit has not actually
been issued, that it has been approved for issuance, or in the opinion of Owner,
will be approved for issuance.

Section 4.02 Gas, Electric, and Water Facilities.

(a) Owner shall furnish or cause to be furnished at the Property Site at the
location designated by Owner the natural gas interconnection flange, at least
one hundred twenty (120) days prior to Guaranteed Substantial Completion Date.
Contractor shall be responsible for all other Work on the natural gas
interconnection flange on the Property Site.

(b) Owner shall furnish or cause to be furnished at the Property Site at the
locations designated in the Scope of Work, at least one hundred forty (140) days
prior to the Guaranteed Substantial Completion Date, a pipeline sufficient to
transport raw water to the Property Site up to the daily capacity designated by
Contractor.

(c) Owner shall furnish or cause to be furnished at the Property Site at the
location designated by Owner the supply and availability of electric power at
least one

 

-32-



--------------------------------------------------------------------------------

hundred twenty (120) days prior to Guaranteed Substantial Completion Date.
Contractor shall be responsible for all other Work related to electric power and
distribution on the Property Site.

Section 4.03 Fuel Supply.

(a) At least forty-five (45) days prior to Ready for Start-Up and including the
first Guaranteed Performance Test conducted in accordance with Article X, Owner
shall supply or cause to be supplied all natural gas at the Job Site needed by
Contractor in connection with the installation, adjustment and testing of the
Facility.

(b) In the event of failed Guaranteed Performance Test attributable to
Contractor, for each subsequent Guaranteed Performance Test conducted in
accordance with Article X, Owner shall supply, at Contractor’s expense (which
costs shall be offset against Owner’s product revenues), Test Fuels needed by
Contractor in connection with the installation, adjustment and testing of the
Facility.

(c) All Test Fuels supplied by Owner hereunder shall comply in all material
respects with the fuel specifications set forth in the Scope of Work.

Section 4.04 Raw Water Supply. At least one hundred forty (140) days prior to
Substantial Completion and through the Final Acceptance Date Owner shall supply
or cause to be supplied all raw water.

Section 4.05 Access to Property Site. From the earlier of the Notice to Proceed
or the Financial Closing Date, until the earlier of the termination of this
Agreement or the Final Acceptance Date, Owner shall permit the employees and
agents of Contractor and its Subcontractors and Vendors to have uninterrupted
access to the portions of the Property Site constituting the Job Site.
Thereafter, upon reasonable notice and during reasonable times, and subject to
such restrictions as may be reasonably imposed by Owner in order to assure that
only authorized persons enter the Property Site, Owner shall permit the
employees and agents of Contractor and its Subcontractors and Vendors, including
any third-party repair personnel retained by Contractor or its Subcontractors
and Vendors, to have access to the Property Site as necessary to repair or
replace Defects or other Work that is not in compliance with this Agreement. As
used above, the references to access contemplate that not only will the
individuals referred to be able to enter upon and leave the Property Site but
that they also will be able to bring onto and remove from the Property Site any
and all kinds of personal property required for performance of the Work. At
Owner’s request, Contractor will take, and require its Subcontractors to take,
all reasonable efforts to plan, sequence and coordinate the Work and any work
performed during the Warranty Period so as to minimize any disruptions to the
Facility’s commercial operations, subject however to Contractor’s schedule
requirements under this Agreement.

Section 4.06 Right of Ways. Owner shall obtain at its own expense any easements
and rights of way over the property of others as required, in order that the

 

-33-



--------------------------------------------------------------------------------

personnel and construction equipment of Contractor and its Subcontractors and
Vendors have ingress to and egress from the Property Site, except for any
transportation rights of way, permits or easements. In addition, Owner shall
provide reasonable assistance to Contractor, upon its request, in connection
with Contractor’s procurement of any easements and rights of way over the
property of others that are necessary for the personnel and construction
equipment of Contractor and its Subcontractors and Vendors to have ingress to
and egress from portions of the Job Site other than the Property Site, except
for any transportation rights of way, permits or easements.

Section 4.07 Survey of Property Site. On or before the execution of this
Agreement, Owner shall deliver to Contractor a survey of the Property Site
showing, among other things, the location of all easements and rights of way on
the Property Site, the location of all means of ingress to and egress from the
Property Site which will be available to Contractor.

Section 4.08 Notice of Financial Closing. Owner shall give Contractor reasonably
prompt advance written notice of the scheduled and actual date of Financial
Closing.

Section 4.09 Owner Taxes. Owner shall pay all real property taxes assessed
against the Property Site and any permanent use charges or assessments such as
water or sewer (but excluding charges and taxes for construction utilities and
fuel to be supplied by Contractor as required hereunder, which shall be
Contractor’s responsibility), and Owner shall be responsible for the payment of
state and local sales and/or use or excise taxes in connection with the purchase
of any equipment, including rentals, leases and consumables (collectively,
“Owner Taxes”) except for such Owner Taxes as Owner contests in good faith by
appropriate proceedings (provided that if Owner is unsuccessful in any such
contest Owner shall be responsible for the payment of such Owner Tax). In the
event that Owner is required to pay additional state or local taxes because
Contractor failed to follow reasonable written instructions of Owner
appropriately, Contractor shall be responsible for the cost of such additional
taxes.

Section 4.10 Owner’s Cooperation. Owner shall cooperate in all material respects
to permit Contractor to perform its obligations hereunder and shall make
reasonable efforts to supply to Contractor, in a timely manner, either directly
or indirectly, requested material information and data that is known to Owner
and that is required for the performance of the Work.

Section 4.11 Owner’s Representative. Owner shall designate in writing one or
more representatives at the Property Site (at least one of whom shall be at the
site during normal business hours) who shall have authority to administer this
Agreement on behalf of Owner, approve Contractor’s submissions hereunder and
inspect the Work, as reasonably necessary for Contractor’s performance of the
Work. Notwithstanding the foregoing, Owner’s Representative shall not have
authority to approve Change Orders. Upon execution of this Agreement, and from
time to time thereafter, Owner shall give Contractor notice in writing of the
individual who does have

 

-34-



--------------------------------------------------------------------------------

authority to bind Owner with respect to administration of this Agreement
(including Change Orders).

Section 4.12 Supplies. At least ten (10) days prior to Ready for Start-Up and
through Final Acceptance Date, Owner shall supply or cause to be supplied all
raw materials, including corn or other feedstocks, chemicals and other supplies
necessary to operate the Facility in accordance with Exhibit A.

Section 4.13 Operation and Maintenance. Owner shall timely provide operators
having reasonable experience and qualifications for training and for the
operation of the Facility to support start-up and testing of the Facility and to
participate in the training of O&M Personnel by Contractor. From and after the
Substantial Completion Date, Owner shall provide, or cause to be provided,
operation and maintenance of the Facility. Owner shall operate and maintain the
Facility in accordance with this Agreement.

Section 4.14 Owner’s Insurances. As more fully provided in Section 9.09, Owner
shall procure and maintain the insurance coverages required of it under this
Agreement.

Section 4.15 Equipment Purchased by Owner. If Owner has procured any Equipment
with Contractor’s assistance prior to the Effective Date, any subcontracts or
purchase orders for such Equipment shall be assigned to Contractor as of the
Effective Date, but Owner shall remain liable for any unpaid amounts under such
subcontract or purchase order unless otherwise mutually agreed by the Parties.

ARTICLE V

PROJECT SCHEDULE

Section 5.01 Commencement of Work. After the Effective Date, Contractor will
commence performance of the Work so as to ensure completion of the Work in
accordance with the terms hereof. If Financial Closing has not occurred by
May 1, 2007, Contractor shall be entitled to terminate this Agreement upon ten
(10) days’ notice to Owner.

Section 5.02 Project Schedule. (a) Subject to the terms of Article XI,
Contractor shall perform the Work in compliance with the Project Schedule,
including completing the Work required by the Guaranteed Dates. Contractor shall
provide the reports as required herein, and provide any further information
required by Owner as Owner may reasonably request to verify actual progress and
forecast future progress of the Work. Contractor shall promptly notify Owner in
writing of any occurrence that Contractor has reason to believe will adversely
affect the completion of the Work by the Guaranteed Dates or materially
adversely affect completion of the Work in accordance with the Project Schedule.
Contractor will specify in said notice the corrective action planned by
Contractor with respect thereto.

 

-35-



--------------------------------------------------------------------------------

(b) Without limiting the obligations of Contractor under Section 5.02(a),
Contractor shall provide together with its monthly status reports required
hereunder any revisions to the Project Schedule that provide for the orderly,
practicable and expeditious completion of the Work in accordance with the
requirements of this Agreement. Each revised Project Schedule shall be presented
in such reasonable detail as Owner may require and shall address all material
elements of the Work. Contractor shall consult with Owner in connection with
each revision to the Project Schedule provided under this paragraph.
Notwithstanding anything contained herein to the contrary, in the absence of a
Change Order, no revision to the Project Schedule shall in any way amend, alter
or otherwise change the Guaranteed Dates.

(c) If, in the reasonable opinion of Owner, Contractor will not achieve Ready
for Start-Up on or before four hundred eighty eight (488) calendar days from the
date of Owner’s issuance to Contractor of the Notice to Proceed under
Section 5.01, as that date may be extended pursuant to Article VII, Contractor
shall, within ten (10) days after notice from Owner, submit a recovery plan,
which shall reasonably demonstrate the steps Contractor will take to achieve
Ready for Start-Up at the earliest date and otherwise achieve the Guaranteed
Dates.

(d) In no event will the Contractor’s failure to complete one or more Milestones
by the date required for such Milestone change, delay or otherwise affect the
required completion date for any other Milestone. Nothing contained in this
Article V shall relieve Contractor from its obligation to pay Schedule
Liquidated Damages in the event that Interim Completion is not achieved by the
applicable Guaranteed Interim Completion Date and/ or if Substantial Completion
is not achieved by the applicable Guaranteed Substantial Completion Date.
Specifically, but not by way of limitation, the approval of a recovery plan
(even though such recovery plan may include a projected date for Interim
Completion that is later than the Guaranteed Interim Completion Date and/or
Substantial Completion that is later than the Guaranteed Substantial Completion
Date) in no way affects Contractor’s liability for Schedule Liquidated Damages
if Interim Completion is not achieved by the applicable Guaranteed Interim
Completion Date and/ or the Substantial Completion Date is not achieved on or
before the applicable Guaranteed Substantial Completion Date.

Section 5.03 Intentionally Omitted.

ARTICLE VI

SEPARATED CONTRACT PRICE; PAYMENTS TO CONTRACTOR

Section 6.01 Separated Contract Price. Owner shall pay Contractor the Separated
Contract Price, without deduction or offset except as specified in this
Agreement, which will separately state the cost for materials and labor, as full
payment for all Work to be performed by Contractor under this Agreement. The
following amounts, if any, that shall be payable to Contractor pursuant to the
terms hereof are in

 

-36-



--------------------------------------------------------------------------------

addition to the Separated Contract Price: (i) interest payable on delayed
payments by Owner hereunder; and (ii) sales tax reimbursement, if any, pursuant
to Section 3.24. Except as expressly provided in herein, payments of the
Separated Contract Price shall be made based on completion of Milestones in
accordance with the Milestone Payment Table (“Milestone Payments”), subject to
the terms and conditions hereof.

Section 6.02 Intentionally Omitted.

Section 6.03 Financial Closing Payment. At least five (5) Business Days prior to
the Financial Closing Date, Contractor shall submit to Owner a Request For
Payment reflecting all services performed by Contractor under the Services
Agreement for which payment remains outstanding. At Financial Closing, provided
that Contractor has delivered all Lien waivers reasonably requested by Owner in
accordance with Section 6.06(c), the duly executed Guaranty Agreement and all
other documents reasonably required by the Financing Parties, Owner shall pay to
Contractor all amounts then due and owing, other than amounts that Owner
disputes in good faith as not being due and owing. All payments made under this
Section shall be credited against the Separated Contract Price.

Section 6.04 Post-Financial Closing. Commencing after the Financial Closing
Date, prior to the tenth (10th) day of each month following any month in which
the Contractor achieves completion of a Milestone, Contractor may submit to
Owner a Request For Payment (separating materials and labor) for each Milestone
completed during the previous month. Each Request For Payment shall be
accompanied by a Milestone Achievement Certificate, duly executed by the
Contractor Project Manager, and a Field Milestone Certification, duly executed
by the Contractor Site Manager and Owner’s representative (if approved), for
each Milestone completed. Within thirty (30) days after its receipt of a Request
For Payment, provided that Contractor has delivered all Lien waivers requested
by Owner in accordance with Section 6.06(c), Owner shall pay to Contractor the
amount that remains after the deduction from the Milestone Payment requested of
the following amounts: (i) any portion thereof that Owner disputes in good faith
as not being due and owing, (ii) any overpayment made by Owner for any previous
period, and (iii) any Schedule Liquidated Damages and Performance Liquidated
Damages (including interest thereon at the Reference Rate ) payable by
Contractor.

Section 6.05 General Provisions Payments.

(a) If applicable, any payment by Owner shall be accompanied by a notice to
Contractor specifying the amount of each deduction and setting forth the
reason(s) why the deduction is justified in reasonable detail. If any such
amount deducted from the requested amount is subsequently determined, by
agreement of the Parties or by arbitration pursuant to Article XVII, to have
been unjustifiably so deducted, Contractor shall be entitled to payment of such
amount, plus interest thereon at the Reference Rate

 

-37-



--------------------------------------------------------------------------------

from the date that such amount should have been paid until the date of such
payment. Pending the resolution of any disputed Milestone Payment or invoice
submitted hereunder, Contractor shall continue performance of the Work and Owner
shall continue otherwise fulfilling its payment obligations hereunder.

(b) Failure by the Owner to withhold any amounts due under a Milestone Payment
or invoice shall not be construed as accepting or acquiescing to any disputed
claims. In addition, the making of any Milestone Payment by Owner shall not
constitute an admission by it that the Work covered by such payment (or any Work
previously performed) is satisfactory or timely performed, and Owner shall have
the same right to challenge the satisfactoriness and timeliness of such Work as
if it had not made such payment. If, after any such payment has been made, it is
subsequently determined that Contractor was not entitled to all or a portion of
any such payment, Contractor shall promptly refund all or a portion of such
payment to Owner with interest thereon at the Reference Rate from the date that
Contractor received such payment to the date of refund.

(c) Owner shall release payments withheld pursuant to Section 6.05(a) when
Contractor cures the associated breaches to the reasonable satisfaction of
Owner.

(d) Each payment made pursuant to this Article shall be paid directly to
Contractor. Such payment shall be wire-transferred to an account or accounts
designated by Contractor in its Request for Payment.

Section 6.06 Financing Parties’ Requirements and Lien Waivers.

(a) Contractor acknowledges that Owner may borrow certain funds from the
Financing Parties for the construction of the Facility and that, as a condition
to making loans to Owner, the Financing Parties may from time to time require
certain documents from Contractor and its Subcontractors and Vendors. In
connection therewith, Contractor agrees to furnish to the Financing Parties, and
to use its commercially reasonable efforts to cause its Subcontractors and
Vendors at Owner’s request to furnish to the Financing Parties, such written
information, certificates, copies of unpriced invoices and receipts, lien
waivers (upon payment), affidavits and other like documents as the Financing
Parties may reasonably request. Upon the request of the Financing Parties, as a
condition precedent to Financial Closing, Contractor shall state in writing
whether or not it is satisfied with Owner’s performance to that date.

(b) Contractor shall promptly execute any additional documentation as may be
reasonably requested by the Financing Parties, including, but not limited to,
documents evidencing Contractor’s consent to assignment of this Agreement as a
security to the Financing Parties or otherwise upon the occurrence of events
specified in such documents and any reasonably agreed-upon modifications to this
Agreement.

(c) As a condition precedent to the making of any payment hereunder, Owner shall
require that Contractor and each of its Substantial Subcontractors and
Substantial

 

-38-



--------------------------------------------------------------------------------

Vendors provide Owner with a certificate (in substantially the form as Exhibit H
and Exhibit H-1 attached hereto) stating that all amounts due to Contractor and
its Subcontractors and Vendors have been paid. Contractor shall provide such
certificates simultaneously with each application for payment.

(d) Contractor hereby subordinates any Liens to which it may be entitled under
Applicable Law or under the provisions of this Agreement to any Lien granted in
favor of the Financing Parties, whether such Lien in favor of Financing Parties
is created, attached or perfected prior to or after the Lien in favor of
Contractor. In addition, Contractor shall submit proof reasonably satisfactory
to Owner that it has included in each contract entered into by it with a
Subcontractor or Vendor a requirement that any Lien to which such Subcontractor
or Vendor may be entitled to thereunder or by Applicable Law shall be
subordinate and inferior to any Lien granted in favor of the Financing Parties,
whether such Lien in favor of Financing Parties is created, attached or
perfected prior to or after the Lien in favor of such Subcontractor or Vendor.

(e) In the event of Owner’s default under this Agreement, the Financing Parties
shall have the right to cure Owner’s default and, in the event of such cure,
Contractor’s duties and obligations under this Agreement shall be unaffected. In
that regard, the Financing Parties shall have (i) thirty (30) days from the date
notice of default is delivered to the Financing Parties to cure such default if
such default is the failure to pay amounts to Contractor which are due and
payable under this Agreement or to maintain Owner’s insurance pursuant to
Section 9.09, or (ii) not less than sixty (60) days to cure, or begin to cure,
such default if the breach or default cannot be cured by the payment of money to
Contractor so long as the Financing Parties or their designee shall thereafter
diligently pursue such cure to completion and continues to perform any monetary
obligations under this Agreement and all other obligations under this Agreement
are performed by Owner or the Financing Parties. If possession of the Facility
is necessary to cure such breach or default, and the Financing Parties declare
Owner in default and commence foreclosure proceedings, the Financing Parties
will be allowed a reasonable period to complete such proceedings. If the
Financing Parties are prohibited by any court order or proceedings from curing
the default or from commencing or prosecuting foreclosure proceedings, the
foregoing time periods shall be extended by the period of such prohibition.
Contractor further agrees to perform its obligations hereunder for the benefit
of the Financing Parties in the event of Owner’s default under this Agreement or
under the Financing Documents, provided that the Financing Parties (or its
assignee) shall have cured all defaults of Owner’s obligations hereunder and
shall have paid all amounts then due, including costs to cure. In such event,
the Financing Parties (or its assignee) shall have the rights and obligations of
Owner under this Agreement; provided that, except for a breach of the
confidentiality obligations hereunder, the Financing Parties shall have no
personal liability to Contractor for the performance of such obligations, and
the sole recourse of Contractor in seeking the enforcement of such obligations
shall be to such parties’ interest in the Facility.

 

-39-



--------------------------------------------------------------------------------

ARTICLE VII

CHANGE ORDERS

Section 7.01 Change Order at Owner’s Request.

(a) Owner may at any time, by written notice to Contractor, request an addition
to or deletion from or other changes in the Work (together with any necessary or
requested amendments to this Agreement with respect thereto) (hereinafter
“Change” or “Changes”). Contractor shall reasonably review and consider such
requested Change and shall make a written response thereto within seven (7) days
after receiving such request. If Contractor believes that giving effect to any
Change requested by Owner will increase or decrease its cost of performing the
Work, shorten or lengthen the time needed for completion of the Work, require
modification of its warranties in Article XII or require a modification of any
other provisions of this Agreement, its response to the Change request shall set
forth such changes (including any amendments to this Agreement) that Contractor
deems necessary as a result of the requested Change and its justification
therefor. In the event that Contractor fails to respond to Owner’s request for a
Change or notify Owner of any changes as to cost, schedule, warranty obligations
or other provisions hereof resulting from the requested Change within seven
(7) days after receiving Owner’s request for such Change, Contractor shall be
deemed to have accepted the requested Change as specified by Owner (including
any amendments hereto specified therein, if any), in which event such requested
Change shall be deemed to be a Change Order and Contractor shall have waived any
claims or offsets against Owner as a result of the Change Order; provided that
if such changes as to cost, schedule, warranty obligations or other provisions
hereof cannot be reasonably determined within the specified seven (7) day
period, and Contractor submits a notice to Owner within such seven (7) day
period that the requested Changes will have an effect on costs, schedule,
warranty obligations or other provisions hereof and provides the expected date
(which shall be as soon as reasonably practicable) for its response with respect
thereto, the requested Change shall not become a Change Order so long as
Contractor provides such information as to the effect on costs, schedule,
warranty obligations and other provisions hereof by the date specified by
Contractor. If Contractor accepts the Changes requested by Owner (together with
any amendments to this Agreement specified therein), or if the Parties agree
upon a modification of such requested Changes, the Parties shall set forth the
agreed upon Change in the Work and agreed upon amendments to this Agreement, if
any, in a written change order signed by all Parties (a “Change Order”).

(b) Owner may at any time, by written notice to Contractor, propose Changes in
the Work or the Project Schedule due to a Force Majeure Event, Pre-Existing
Hazardous Material or an Owner Caused Delay. If there is a material impact on
Work or the Project Schedule as a result of such Force Majeure Event,
Pre-Existing Hazardous Material or an Owner Caused Delay, then the Parties agree
to bargain reasonably and in good faith for the execution of a mutually
acceptable Change Order. If the Parties are unable to agree on the terms of such
Change Order, the terms (including cost) of such Change Order shall be
determined and payment shall be made in accordance with Section

 

-40-



--------------------------------------------------------------------------------

7.03. For Force Majeure Events, except as provided in Section 14.03(c),
Contractor will be limited to extensions of the Project Schedule.

Section 7.02 Change Orders Requested by Contractor.

(a) It is the intent of the Owner and Contractor that the Scope of Work includes
all items reasonably necessary for the proper execution and completion of the
Work. Work not described in the Scope of Work will not be required without a
Change Order unless that work is reasonably inferable from the Scope of Work.

(b) Subject to Section 7.02(d) below, Contractor may at any time, by written
notice to Owner, request a Change in the Work (together with any necessary or
requested amendments to this Agreement). If Contractor reasonably believes that
such requested Change will increase or decrease its cost of performing the Work,
lengthen or shorten the time needed for completion of the Work, require
modification of its warranties in Article XII or require a modification of any
other provisions of this Agreement, it shall notify Owner of such, setting forth
its justification for and effect of such changes, within seven (7) days after
making a request for a Change. If such description of effect is stated to be an
estimate, such request for a Change shall not be effective unless and until a
subsequent notice is provided by Contractor stating such effect definitively. If
such notice does not specify any effect of such requested Change as to cost,
schedule, warranty obligations or other provisions hereof, then such requested
Change shall be deemed to be a Change Order without any such effect and may be
accepted by Owner without any such effect. If Owner accepts the Changes
requested by Contractor (together with amendments to this Agreement specified
therein, if any), or if the Parties agree upon a modification of such requested
Changes, the Parties shall set forth the agreed upon Change in the Work and
agreed upon amendments to this Agreement, if any, in a written Change Order
signed by all Parties. Notwithstanding the provisions of this Section 7.02(b),
Contractor shall have the right, upon notice to Owner, to carry out, free of
charge to Owner, such modifications to the Work which Contractor deems in its
reasonable judgment necessary for technical reasons, in order to meet any
Guaranteed Performance Levels or to otherwise comply with its obligations under
this Agreement so long as such modification has no material impact on Owner’s
cost of operating the Facility.

(c) Contractor may at any time, by written notice to Owner, propose Changes in
the Work (i) due to a Force Majeure Event or Pre-Existing Hazardous Material, or
an error in the report contained in Exhibit S hereto, provided that such Force
Majeure Event or circumstance has an impact that will adversely and materially
affect Contractor’s ability to complete one or more Milestones by the required
dates or cost of performance, (ii) due to an Owner Caused Delay, provided that
such Owner Caused Delay has a demonstrable material cost increase to Contractor
and/or schedule impact that will adversely and materially affect Contractor’s
ability to complete one or more Milestones by the required dates or (iii) due to
a Change In Law, provided that such Change In Law prevents Contractor from
performing all or a portion of the Work, has a demonstrable material cost
increase to Contractor and/or has a schedule impact that will adversely and

 

-41-



--------------------------------------------------------------------------------

materially affect Contractor’s ability to complete one or more Milestones by the
required dates. Unless the foregoing conditions are met, Contractor may not
request a Change in the Work due to a Force Majeure Event, Owner Caused Delay or
Change in Law. If the Parties agree that the foregoing conditions have been met,
then the Parties agree to bargain reasonably and in good faith for the execution
of a mutually acceptable Change Order. If in such event the Parties are unable
to agree on the cost, the cost shall be determined and payment shall be made in
accordance with the Cost Plus Formula under Section 7.02(e). Disagreements
regarding application of the Cost Plus Formula, whether the conditions of this
Section 7.02(c) have been met, and schedule impacts, if any, of Changes covered
by this Section 7.02(c) shall be resolved in accordance with Article XVII and
Section 7.03 of this Agreement.

(d) If Contractor knows of circumstances or events that reasonably requires a
Change in the Work or Project Schedule, and Contractor does not provide written
notification to Owner of such within ten (10) days after the date Contractor
knows of such circumstances or events, then Contractor shall not have any right
to request or require any additional consideration or other changes as to cost,
schedule, warranty obligations or other provisions hereof, and Contractor shall
have waived any claims or offsets against Owner, with respect to any Change
Order or any necessary Change in the Work or Project Schedule arising out of
such circumstances or events.

(e) The Parties agree to bargain reasonably and in good faith for the execution
of a mutually-acceptable lump sum Change Order. Failing agreement, the cost of
Change Order shall be determined as provided for by a cost plus formula
consisting of the sum of the following the (“Cost Plus Formula”):

(i) Actual costs (which include materials, supplies, equipment, rental, and
travel and travel-related costs) incorporated or consumed in the change in Work,
at Contractor’s actual cost including applicable taxes, substantiated by
verifiable invoices or data;

(ii) Labor at Contractor’s “out-of-pocket” cost at rates shown in Exhibit K
substantiated by employee-hour computations at the wage scale paid the worker
actually performing the labor plus the percentage to cover direct labor overhead
(social security, insurance, etc.) as described on Exhibit K;

(iii) The cost of Work performed by Subcontractors, at Contractor’s actual cost
including applicable taxes, computed in the same manner as items (i) through
(ii) inclusive above, except that percentages may be adjusted to different trade
practices if substantiated to Owner to its reasonable satisfaction;

(iv) Contractor’s fee covering all profit charges, and any other indirect costs
whatsoever, in an amount equal to “*****” of the above items (i, ii and iii);
and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-42-



--------------------------------------------------------------------------------

(v) Actual costs incurred by Contractor for additional bond and insurance
coverage as necessary.

Section 7.03 Changes to Separated Contract Price; Disputes. A Change Order
initiated by either Party may have the effect of either increasing or decreasing
the Separated Contract Price and shall constitute an amendment to Exhibit J
hereto. Any Contractor response to a Change Order under Section 7.01 and any
Contractor request for Changes under Section 7.02, shall be accompanied by a
proposed all-inclusive final lump sum cost (separating materials and labor) to
Owner, if such cost can then be reasonably determined. In the event that the
Parties are unable to reach an agreement on an all inclusive final lump sum cost
to Owner as a result of a requested Change, then Contractor agrees that the
requested Change will be compensated using the Cost Plus Formula pending
resolution of the dispute pursuant to Article XVII. In addition, in the event
that Owner and Contractor are unable to reach agreement on a Change Order for a
change requested by either Owner or Contractor, at the direction of Owner (and
only at the direction of Owner), Owner’s proposed Changes shall become
effective, on an interim basis, as a Change Order and Contractor shall continue
to perform the Work in accordance with such Change Order and the proposed
Changes shall be performed and payments shall be made per Cost Plus Formula
pending resolution of the dispute pursuant to Article XVII.

Section 7.04 Information Requests. Owner may reasonably request that Contractor
provide written information (prior to the issuance of a request for Changes)
regarding the effect of a contemplated Change on pricing, scheduling, warranty
obligations or on other terms of the Agreement. The purpose of such a request
will be to determine whether or not a Change will be requested. Such an
information request is not a Change Order and does not authorize Contractor to
commence performance of the contemplated change in Scope of Work.

ARTICLE VIII

TITLE, RISK OF LOSS AND POSSESSION

Section 8.01 Clear Title. Except for any proprietary technology or information
provided as part of the Work (whether by Contractor or its Subcontractors or
Vendors), as covered by the License Agreement, and provided that Owner has
fulfilled its payment obligations hereunder, Contractor warrants and guarantees
that legal title to and the ownership of the Work including, without limitation,
all Equipment, Final Plans, operation and maintenance manuals and any operating
spare parts purchased by Contractor on behalf of Owner at Owner’s request in
connection with the construction, operation and maintenance of the Facility
shall at all times be vested in Owner, free and clear of any and all Liens
contingent on receipt of payment by Contractor and its Subcontractor(s)
respectively for the applicable Work, in accordance with Exhibit D.

Section 8.02 Risk of Loss. From the Effective Date until the earlier of the
Substantial Completion Date or the termination of this Agreement, Contractor
hereby

 

-43-



--------------------------------------------------------------------------------

assumes the risk of loss for the Work related thereto including: (a) any
Equipment whether on or off the Job Site, (b) all other Work completed on or off
the Job Site and (c) all Work in progress. All Equipment not yet incorporated
into the Facility shall be stored in secured areas. Contractor shall bear the
responsibility of preserving, safeguarding, and maintaining such Equipment and
any other completed Work and Work in progress (including spare parts provided by
Owner). If any loss, damage, theft or destruction occurs to the Work related
thereto, on or off the Job Site for which Contractor has so assumed the risk of
loss, Contractor shall, at its cost, promptly repair or replace the property
affected thereby, provided however, Contractor shall not be required to repair
or replace any Work, unless Owner makes available the proceeds, if any, under
the Builder’s Risk Policy or other insurance required of Owner hereunder. At the
latter of either the Substantial Completion Date or transfer of clear title to
Owner as stated above in Section 8.01, risk of loss for the related Work shall
pass to Owner (excluding the Contractor Equipment and other items to be removed
by Contractor, which shall remain the responsibility of Contractor). From and
after the date of the transfer of the care, custody, and control of the Facility
or portion thereof pursuant to Section 8.03, Owner shall assume all risk of
physical loss or damage thereto, and all responsibility for compliance by the
Facility or portion thereof, with Applicable Laws.

Section 8.03 Possession Following Substantial Completion. Unless Owner has
earlier taken possession and control of the Facility and the Work pursuant to
the terms hereof, Owner shall take possession and control of the Facility and
the Work on the Substantial Completion Date. Contractor shall thereafter use all
reasonable efforts to minimize interference with Owner’s operation of the
Facility while completing the Work under this Agreement, and Owner shall
cooperate fully with Contractor until Final Acceptance Date.

ARTICLE IX

INSURANCE

Section 9.01 Contractor Insurance Policies. Prior to commencing the Work and
continuing through the Final Acceptance Date, Contractor shall obtain and
maintain in force insurance policies satisfying the requirements of this Article
IX providing the following coverages:

 

Type of Coverages

  

Amount of Coverage of

Insurance Policy

Worker’s Compensation that complies with the laws of the State of Colorado and
such other jurisdictions as may be applicable to its operations

   Statutory

Employer’s Liability

   $1,000,000

Insurance including Occupational

  

Disease

  

 

-44-



--------------------------------------------------------------------------------

Commercial General Liability insurance

   $1,000,000 Each Occurrence;

Covering bodily injury, property damage, and personal injury arising from the
premises and operations of the Work.

  

Coverage shall be on a broad form occurrence basis for all locations for this
project including, but not limited to, coverage for demolition of any building,
or structure, collapse, blasting, excavation below surface of the ground, broad
form contractual liability covering property damages and personal injury. The
policy shall provide for Products/ Completed operations coverage for a period of
two (2) years following the Final Acceptance Date.

  

$2,000,000 General Aggregate (Other than Products/Completed Ops.)

$1,000,000 Aggregate for Products/Completed Operations

$1,000,000 Personal Injury

Business Automobile Liability, including coverage for all owned, leased, hired
or non-owned automotive equipment

   $1,000,000 Combined Single Limit

Umbrella Excess Liability to be provided on a form following basis

   $20,000,000 Each Occurrence/Aggregate

Section 9.02 Form of Contractor Insurance Policies.

(a) Each Contractor’s Insurance Policy shall be written on an occurrence basis.
Subject to the limits and coverages specified in Section 9.01, Contractor shall
name Owner, designated Affiliates of Owner and the Financing Parties (including
their respective officers, directors and employees) as additional insureds on
Contractor’s liability policies as required to be carried by Contractor by the
provisions of Section 9.01 of this Agreement for liabilities of Contractor under
this Agreement. Each insurance policy shall provide, either in its printed text
or by endorsement, (i) that it shall be primary with respect to the interest of
Owner, designated Affiliates of Owner and the Financing Parties (including their
respective officers, directors and employees) and (ii) that any other insurance
maintained by Owner, designated Affiliates of Owner or the Financing Parties is
in excess and not contributory to the Contractor Insurance Policies in all
instances regardless of any like insurance coverage that Owner, designated
Affiliates of Owner and the Financing Parties may have.

(b) Contractor shall require the issuers of the Commercial General Liability
Insurance, Business Automobile Liability and Umbrella Excess Liability Insurance
to

 

-45-



--------------------------------------------------------------------------------

amend such Contractor Insurance Policy to: (i) include Owner, designated
Affiliates of Owner and the Financing Parties and their respective directors,
officers and employees as additional insureds, (ii) include a waiver of all
rights of subrogation against the Financing Parties, Owner and designated
Affiliates of Owner and their respective directors, officers and employees,
(iii) contain a severability of interest provision, (iv) provide that aggregate
limits, if any, apply separately to each of the Contractor’s jobs or projects;
(v) provide that none of the Financing Parties, Owner or designated Affiliates
of Owner or their respective directors, officers or employees shall be liable
for the payment of premiums under such policy, (vi) provide that complete copies
of all inspection or other reports required or performed for the insurer shall
be provided to both Owner and the Financing Parties within thirty (30) days of
delivery to Contractor, (vii) provide that Owner and the Financing Parties must
be given at least sixty (60) days’ prior written notice of any change in,
non-renewal or cancellation of such coverages that are initiated by insurer, and
(viii) provide that Owner and the Financing Parties must be given at least sixty
(60) days’ prior written notice of any change in, non-renewal or cancellation of
such coverages that are initiated by Contractor.

(c) Contractor shall require the insurers of the Workers’ Compensation Insurance
to amend such policy to: (i) include, unless prohibited by applicable law, a
waiver of all rights of subrogation against the Financing Parties, Owner,
designated Affiliates of Owner and their respective directors, officers and
employees; (ii) provide that none of the Financing Parties, Owner, designated
Affiliates of Owner or their respective directors, officers and employees shall
be liable for the payment of the premium under such policy; (iii) provide that
complete copies of all inspection or other reports required or performed for the
insurer shall be provided to both Owner and the Financing Parties within thirty
(30) days of delivery to the Contractor; (iv) provide that Owner and the
Financing Parties must be given at least sixty (60) days’ written notice of any
change in, non-renewal or cancellation of such coverage that is initiated by the
insurer; and (v) provide that Owner and the Financing Parties must be given at
least sixty (60) days’ prior written notice of any change in, non-renewal and
cancellation of such coverage that is initiated by Contractor.

Section 9.03 Qualified Insurers. All Contractor Insurance Policies shall be
written by insurers reasonably acceptable to Owner and that are rated “A-,IX” or
higher by A.M. Best’s Key Rating Guide (a “Qualified Insurer”).

Section 9.04 Certificates of Insurance. Contractor shall provide the Financing
Parties, Owner and such other interested Persons as may be designated by Owner
with certificates of insurance, in form and substance reasonably acceptable to
Owner, evidencing and describing the Contractor Insurance Policies and
endorsements maintained hereunder prior to commencement of the Work, or upon
issuance of such policies, if earlier, and on each issuance anniversary while
such insurance is in effect.

Section 9.05 Inspection of Contractor’s Insurance Policies. In respect of all
Contractor Insurance Policies, Contractor shall, when so requested by Owner,
produce the Contractor’s policies of insurance and confirmation of premium
payment for

 

-46-



--------------------------------------------------------------------------------

such policies. If policies have not been secured on a project specific basis,
Contractor may delete proprietary information not relevant to the
Contractor/Owner project prior to transmission.

Section 9.06 Subcontractors’ Insurance. Before permitting any of its
Subcontractors to perform any Work at the Job Site, Contractor shall obtain a
certificate of insurance from each such Subcontractor evidencing that such
Subcontractor has obtained the insurance required of Subcontractors by
Contractor and in the case of Substantial Subcontractors, as reasonably required
by Owner. All policies of Subcontractors shall include a waiver of any right of
subrogation of the insurers thereunder against Owner, the Financing Parties and
Contractor, and any right of the insurers to set-off or counterclaim, offset or
any other deduction, whether by attachment or otherwise, in respect of any
liability or any such Person insured under such policy. Policies provided by
Substantial Subcontractor shall be in amounts and upon conditions as are
customarily and normally provided in the industrial construction industry.

Section 9.07 Remedy on Failure to Insure. If Contractor shall fail to obtain and
keep in force the Contractor Insurance Policies, Owner shall notify Contractor
and without limiting any other remedy it may have, may obtain and keep in force
any such insurance and pay such premium or premiums as may be necessary for that
purpose and recover from Contractor whether by way of deduction, offset or
otherwise the cost of obtaining and maintaining such insurance.

Section 9.08 Management of Insurance Policies. Contractor shall be responsible
for managing and administering all Contractor Insurance Policies, including the
filing of all claims and the taking of all necessary and proper steps to collect
any proceeds on behalf of the relevant insured Person. Contractor shall at all
times keep Owner informed of the filing and progress of any claim. If Contractor
shall fail to perform these responsibilities, Owner may take such action as it
determines appropriate under the circumstances. In the event Contractor collects
proceeds on behalf of other Persons, it shall ensure that these are paid
directly from the insurers to the relevant Person and, in the event that it
receives any such proceeds, it shall, unless otherwise directed by Owner, pay
such proceed to such Party forthwith and prior thereto, hold the same in trust
for the recipient.

Section 9.09 Owner Insurance Policies. Prior to the Initial Site Mobilization by
Contractor and continuing through the Final Acceptance Date, Owner shall obtain
and maintain in force an “All Risk” Installation and Builder’s Risk Insurance
Policy (the “Builder’s Risk Policy”) in an amount at least equal to the full
replacement value of the Facility. A certificate of insurance evidencing the
Builder’s Risk Insurance coverage shall be furnished to Contractor prior to
Initial Site Mobilization by Contractor; provided that Contractor and Owner may
agree to such other insurance coverage as they may mutually deem appropriate
with respect to earthwork and other site preparation. Contractor and its
Subcontractors shall be named as additional insureds. No later than the time
required under the Project Schedule for Work at the Site (other than earthwork
or other site preparation), Owner shall provide to Contractor a copy of the
Builder’s Risk

 

-47-



--------------------------------------------------------------------------------

Policy (or if the final signed Policy is not available, an endorsement by
Owner’s insurer reasonably acceptable to Contractor with such other summary of
coverages and terms if necessary, as may reasonably establish that the coverage
required under this Section 9.09 is in place. The Builder’s Risk Policy shall
contain the following terms: coverage in an amount equal to the full replacement
value of the Work for “all risks” (as defined in the policy) of physical loss or
damage except as hereinafter provided, including coverage for earth movement,
flood, explosion, fire, boiler and machinery, transit and off-site storage
accident exposure, start-up and testing coverage until the Substantial
Completion Date, but excluding the Contractor Equipment and personal property.
The Builder’s Risk Policy may contain separate coverage sub-limits and
deductibles subject to insurance market conditions and insurer’s underwriting
guidelines. The Builder’s Risk Policy will be maintained in accordance with
terms currently available in the insurance market for the construction of
ethanol facilities. In the event a loss is sustained under the Builder’s Risk
Policy, such loss will be adjusted by Owner and/or the Financing Parties with
the insurance companies. However, Contractor will reasonably assist the Owner
and the Financing Parties in the adjustment of any losses. Contractor shall
replace or repair any loss or damage (so long as Contractor is compensated
therefor from any proceeds received as a result of such loss) and complete the
Work in accordance with this Agreement. The Owner, the Financing Parties, the
Contractor and the Subcontractors agree to waive all claims and rights of
recovery against each other for damages caused by fire and/or other perils to
the extent covered by the Builder’s Risk Policy. All policies required under
this Article IX shall include a waiver of subrogation in favor of the other
Party. In addition, in the case of insurance required of Owner hereunder, all
such policies shall also include a waiver of subrogation in favor of
Contractor’s Subcontractors and in the case of insurance required of Contractor
hereunder, all such policies shall also include a waiver of subrogation in favor
of the Financing Parties.

Section 9.10 Contractor’s Assistance. Contractor shall cooperate with Owner in
obtaining and maintaining the insurance policies of Owner and shall provide all
Drawings, Final Plans, certificates and other information that Owner or its
insurers may reasonably require. Contractor shall with all due diligence comply
with the conditions of Owner’s insurance polices and all reasonable requirements
of the insurers in connection with the settlement of claims, the recovery of
losses and the prevention of accidents and shall bear at its own cost the
consequences of any failure to do so.

Section 9.11 Liability not Limited to Insurance Coverage. Nothing in this
Article IX shall be deemed to limit Contractor’s liability under this Agreement
to the insurance coverages required by this Article, except Contractor’s
obligation to repair or replace Work in the event of an insured loss under the
Builder’s Risk Policy shall be limited to the proceeds available thereunder.
Except for the coverage limits of liability for insurance companies set forth in
Section 9.01, no limitation of liability provided to Contractor under this
Agreement is intended nor shall run to the benefit of any insurance company or
in any way prejudice, alter, diminish, abridge or reduce, in any respect, the
amount of proceeds of insurance otherwise payable to Owner or the Financing
Parties under coverage required to be carried by Contractor under this
Agreement, it being the

 

-48-



--------------------------------------------------------------------------------

intent of the Parties that the full amount of insurance coverage bargained for
be actually available notwithstanding any limitation of liability contained in
this Agreement, if any.

ARTICLE X

TESTS, INTERIM COMPLETION,

SUBSTANTIAL COMPLETION AND FINAL ACCEPTANCE

Section 10.01 General.

(a) All start-up, operation and testing conducted by Contractor shall be in
accordance with this Agreement, applicable manufacturers’ instructions and
warranty requirements, Applicable Laws, Applicable Permits, Good Engineering
Practices and any and all applicable rules as agreed to by Owner and Contractor.
Contractor shall provide Owner with at least thirty (30) days advance written
notice of the first test of each system that involves delivering steam and/or
producing ethanol. In addition, no test of the Facility or any system(s) that
delivers ethanol or steam output shall be conducted unless Contractor gives
prior written notice thereof as provided in the following paragraph (b). Owner,
Financing Parties, Financing Parties’ engineer, and the Owner’s Engineer and
their respective authorized representatives shall have the right to inspect the
Work and to be present during the start-up, operation and testing pursuant to
this Article X.

(b) Prior to performing any Test, Contractor shall deliver to Owner, the
Financing Parties, Financing Parties’ engineer and the Owner’s Engineer a
written notice of such Test (a “Test Notice”) specifying a date for commencement
of any or all of the Tests for the Facility or any part thereof. Contractor
shall coordinate the scheduling of any Guaranteed Performance Test with the
dispatch schedule, as applicable, so as not to interfere with Owner’s or its
Affiliates’ obligations with respect thereto. Contractor shall deliver a Test
Notice at least five (5) Business Days prior to the scheduled commencement of
any Test. If Owner, within five (5) Business Days after its receipt of such Test
Notice, delivers to Contractor a written notice (i) denying that the
prerequisites for performing such Test have been completed and (ii) stating the
facts upon which such reasonable denial is based, then upon receipt of such
notice, Contractor shall take such action as is appropriate to remedy the
conditions described in such notice from Owner. Following any such remedial
action, Contractor may deliver to Owner, the Financing Parties, Financing
Parties’ engineer and the Owner’s Engineer a new Test Notice conforming to the
requirements of this paragraph (b), and the provisions of this paragraph
(b) shall apply with respect to such new Test Notice in the same manner as they
applied with respect to the original Test Notice. The foregoing procedure shall
be repeated as often as necessary until Owner no longer rejects the Test Notice;
provided, however, if the Contractor is required to notify following receipt of
Owner’s written notice in which Owner denies that the prerequisites for
performing a task have been completed, such renotification may be given within
five (5) Business Days of such notice by Owner, and Owner shall have three
(3) Business Days following the receipt of such resubmitted notice to file
written objections above. Contractor shall promptly notify each of Owner, the
Financing Parties, Financing Parties’ engineer and the Owner’s Engineer of any

 

-49-



--------------------------------------------------------------------------------

proposed change in the schedule of Tests and may not conduct any Test under such
proposed changed schedule unless Owner, the Financing Parties, Financing
Parties’ engineer and the Owner’s Engineer receive reasonable advance notice of
the actual date of commencement of such rescheduled Test. Owner shall be
responsible for notifying any Person other than the Financing Parties, Financing
Parties’ engineer and the Owner’s Engineer.

Section 10.02 Interim Completion.

(a) After Contractor has notified Owner that the Facility is Ready for Start-Up,
and the Facility is capable of being operated safely, normally and continuously
in accordance with the requirements of this Agreement at all operating levels
specified in the Scope of Work (although minor portions not essential to its
safe continuous and reliable operation may remain to be completed), and after
complying with the notice provisions of Section 10.01(b), Contractor shall
conduct the Interim Completion Test in accordance with the terms of this
Agreement, including the Scope of Work. Subject to Section 11.07(c), if the
Facility fails all or any part of an Interim Completion Test as determined in
accordance with the Scope of Work and Section 11.09, Contractor shall take
appropriate corrective action and the Interim Completion Test shall be performed
again. Subject to Section 11.07(c), if the Facility fails all or any part of the
retest, Contractor shall take appropriate corrective action and the Interim
Completion Test shall be repeated. Subject to the terms and conditions contained
herein, so long as Contractor is paying when due Schedule Liquidated Damages
and/or Performance Liquidated Damages (as applicable), Contractor may repeat the
Interim Completion Test as it determines necessary until one hundred eighty
(180) days after the Guaranteed Substantial Completion Date or the earlier
termination of this Agreement. Contractor shall provide a written report of the
results of each Interim Completion Test to Owner and the Owner’s Engineer.

(b) After successfully completing the Interim Completion Test in accordance with
Section 10.02(a), Contractor shall provide written notice thereof to Owner and
Owner’s Engineer. In such notice, Contractor shall confirm the date Interim
Completion was achieved, which shall be deemed the “Interim Completion Date.”

Section 10.03 Guaranteed Performance Tests.

(a) After Contractor has achieved Interim Completion, and if the Facility is
capable of being operated safely, normally and continuously in accordance with
the requirements of this Agreement at all operating levels specified in the
Scope of Work, and after complying with the notice provisions of
Section 10.01(b), Contractor shall conduct the Guaranteed Performance Tests in
accordance with the terms of this Agreement, including the Scope of Work.
Subject to Section 11.07(c), if the Facility fails all or any part of a
Guaranteed Performance Levels, as determined in accordance with the Scope of
Work and Section 11.09, Contractor shall take appropriate corrective action and
the Guaranteed Performance Tests shall be performed again. Subject to
Section 11.07(c), if the Facility fails all or any part of the retest,
Contractor shall take appropriate corrective

 

-50-



--------------------------------------------------------------------------------

action and the Guaranteed Performance Tests shall be repeated. Subject to the
terms and conditions contained herein, so long as Contractor is paying when due
Schedule Liquidated Damages and/or Performance Liquidated Damages (as
applicable), Contractor may repeat the Guaranteed Performance Tests as it
determines necessary until the earlier of (i) the successful completion of the
Guaranteed Performance Tests that meet Guaranteed Performance Levels, (ii) one
hundred eighty (180) days after the Guaranteed Substantial Completion Date (as
may be extended under the terms of this Agreement) or (iii) the earlier
termination of this Agreement. Contractor shall provide a written report of the
results of each Guaranteed Performance Tests to Owner and the Owner’s Engineer.
Any dispute arising under this Section 10.03(a) will be determined in accordance
with Article XVII.

(b) If the results of additional Guaranteed Performance Tests continue to
demonstrate that the Facility fails to meet the Guaranteed Performance Levels
(as measured by Section 11.04 and Section 11.09) and all other requirements for
the Final Acceptance have been met, at any time after achieving Substantial
Completion and prior to termination of this Agreement, the Contractor may, at
its discretion, submit a notice to Owner of Final Acceptance in accordance with
Section 10.06 and pay the applicable damages pursuant to Section 11.05. If
Contractor elects to accept liquidated damages for certain performance
guarantees pursuant to Section 11.05 in lieu of achieving Guaranteed Performance
Levels, Contractor may submit proposed Final Acceptance Certificate in
accordance with Section 10.06 no later than one hundred eighty (180) days after
the Guaranteed Substantial Completion Date (as may be extended under the terms
of this Agreement) and pay the applicable liquidated damages. The parties
understand and agree that the Contractor’s obligations to achieve Guaranteed
Performance Levels with respect to emissions and noise (see Sections 11.04(f)
and 11.04(g)) are not subject to Performance Liquidated Damages and must be
achieved no later than one hundred eighty (180) days after the Guaranteed
Substantial Completion Date (as may be extended under the terms of this
Agreement), subject to the limitations of liability set forth in Article XVIII.

Section 10.04 Substantial Completion.

(a) After completing the Guaranteed Performance Tests in accordance with
Section 10.03, when the Contractor determines that all of the requirements for
Substantial Completion have been completed, Contractor shall provide written
notice thereof to Owner and the Owner’s Engineer. Except as provided in
Section 10.04(b), the date specified by Contractor on which the Guaranteed
Performance Tests had successfully been started for achieving Substantial
Completion in its notice to Owner of Substantial Completion shall be the
“Substantial Completion Date”.

(b) Within five (5) Business Days following receipt by Owner of such notice of
Substantial Completion, Owner shall notify Contractor in writing whether or not
Owner, and Owner’s Engineer believes that Contractor has fulfilled the
requirements of Substantial Completion, as applicable. If Owner determines that
Contractor has not

 

-51-



--------------------------------------------------------------------------------

fulfilled such requirements for Substantial Completion, Owner shall specify in
such notice to Contractor in reasonable detail the reasons for determining that
the requirements for Substantial Completion have not been met. Contractor shall
promptly act to correct such deficiencies so as to achieve Substantial
Completion as soon as possible (and no later than by the applicable Guaranteed
Substantial Completion Date if such date has not already passed). Following any
such remedial action, Contractor shall deliver to Owner, and Owner’s Engineer a
new notice of Substantial Completion and the provisions of this Section 10.04(b)
shall apply with respect to such new Substantial Completion notice in the same
manner as they applied to the original Substantial Completion notice. The
foregoing procedure shall be repeated as often as necessary, so long as
Contractor is paying when due Schedule Liquidated Damages and/or Performance
Liquidated Damages (as applicable), until the earlier of (i) Owner, and Owner’s
Engineer no longer reject Contractor’s Substantial Completion notice and Owner
provides its own notice to Contractor that Substantial Completion has been
achieved, or (ii) termination of this Agreement. The date upon which the last
successful Guaranteed Performance Test was commenced shall be deemed the
Substantial Completion Date. In the event of a dispute with respect to the
foregoing determination, such dispute may be settled pursuant to Article XVII.

(c) If Contractor fails to achieve Substantial Completion by the Guaranteed
Substantial Completion Date, Contractor shall pay to Owner the Schedule
Liquidated Damages pursuant to Article XI. The dates upon which such liquidated
damages are paid shall not affect the Substantial Completion Date. Payment of
such damages shall not relieve Contractor from its obligations hereunder to
achieve Substantial Completion and Final Acceptance, subject to the limitations
of liability set forth in Article XVIII.

Section 10.05 Punch List.

(a) During the performance of the Work, Contractor shall maintain a list setting
forth parts of the Work which remain to be performed in order to confirm that
the Work fully complies with the terms of this Agreement. Following Mechanical
Completion, Contractor shall promptly provide a copy of such list to Owner.

(b) No later than fourteen (14) days after the Substantial Completion Date,
Contractor shall prepare and submit to Owner a comprehensive list (the “Punch
List”) of items to be completed to reach the Final Acceptance Date. Contractor
shall make such revisions to the Punch List as and when reasonably requested by
Owner from time to time prior to the Final Acceptance Date; provided that
Contractor shall not be obligated to include any items on the Punch List that
directly relate to any Equipment for which Owner has taken operational care,
custody and control if such items were submitted by Owner more than thirty
(30) days after receipt of the Punch List from Contractor pursuant to this
paragraph (b).

 

-52-



--------------------------------------------------------------------------------

(c) Upon request of Owner, Contractor shall promptly estimate the reasonable
commercial value of all items on the punch list that have not been completed.
The Parties agree that with respect to punch list items that remain uncompleted
and which are preventing Final Acceptance to be achieved within one hundred
eighty (180) days after the Guaranteed Substantial Completion Date, it may be
more expedient for Owner to complete such punch list items, at its election and
option. If the Parties are able to agree upon the commercial value of all items
on the punch list, and if the Parties mutually agree, Owner may, in lieu of
requiring the Contractor to complete the punch list items, require the
Contractor to pay to Owner an amount equal to “*****”% of the commercial value
of the remaining punch list items as agreed upon by the Owner. Owner shall have
the right to offset such amount owed by Contractor against any amounts owed by
Owner to Contractor at Final Acceptance, or otherwise under this Agreement.

Section 10.06 Final Acceptance.

After achieving Substantial Completion in accordance with Section 10.04, when
the Contractor determines that all of the requirements for Final Acceptance have
been completed (other than execution of the Final Acceptance Certificate by
Owner), or when the Contractor has elected pursuant to Section 10.03(b),
Contractor shall submit a proposed Acceptance Certificate, in substantially the
form attached hereto as Exhibit G-1 and/or Exhibit G-2, as the case may be, to
Owner and the Owner’s Engineer. As soon thereafter as reasonably practicable but
in no event later than ten (10) Business Days after Contractor’s submission of
such proposed Certificate, a team consisting of representatives of Owner, the
Financing Parties, Financing Parties’ engineer, the Owner’s Engineer and
Contractor shall make a final inspection of the Facility. Within ten (10) days
following such inspection(s), Owner shall notify Contractor in writing whether
Contractor has fulfilled the requirements of this Agreement to reach Final
Acceptance (other than execution of the Final Acceptance Certificate by Owner).
If Owner determines that such requirements have been fulfilled, Owner will
execute the proposed Acceptance Certificate. If Owner reasonably determines in
good faith that, notwithstanding Contractor’s delivery of the proposed
Acceptance Certificate, the requirements for Final Acceptance have not been
fulfilled, then Owner shall deliver a written notice to such effect to
Contractor describing in reasonable detail the deficiencies noted and corrective
action recommended, including projected target dates for the completion of such
incomplete or remedial Work. Contractor shall promptly act to correct any such
deficiencies. The procedure set forth in this Section 10.06 shall be repeated as
necessary until the earlier of (i) Owner no longer rejects Contractor’s proposed
Acceptance Certificate and Owner executes such certificate or (ii) termination
of this Agreement.

ARTICLE XI

CONTRACTOR GUARANTEES

Section 11.01 Completion Guarantee.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-53-



--------------------------------------------------------------------------------

(a) Subject to the further provisions of this Article XI, Contractor hereby
guarantees that Interim Completion will occur no later than the Guaranteed
Interim Completion Date.

In the event that Interim Completion occurs after the applicable Guaranteed
Interim Completion Date, (i) the Schedule Liquidated Damages, provided for in
Section 11.02, and Performance Liquidated Damages, provided for in Section 11.05
shall be Owner’s exclusive remedy for damages for such occurrence if and in the
event the Facility ultimately achieves Interim Completion before Contractor has
reached its maximum liability for Schedule Liquidated Damages as provided in
Section 11.07(c), and that all amounts due hereunder are actually paid; and
(ii) Owner’s right to terminate this Agreement for Contractor’s failure to pay
such Schedule Liquidated Damages or Performance Liquidated Damages when due,
shall be governed by Article XV.

(b) Subject to the further provisions of this Article XI, Contractor hereby
guarantees that Substantial Completion will occur no later than the Guaranteed
Substantial Completion Date.

In the event that Substantial Completion occurs after the applicable Guaranteed
Substantial Completion Date, (i) the Schedule Liquidated Damages, provided for
in Section 11.03, and Performance Liquidated Damages, provided for in
Section 11.05 shall be Owner’s exclusive remedy for damages for such occurrence
if and in the event the Facility ultimately achieves Substantial Completion
before Contractor has reached its maximum liability for Liquidated Damages as
provided in Section 11.07(c), and all amounts due hereunder are actually paid
and (ii) Owner’s right to terminate this Agreement for Contractor’s failure to
pay such Schedule Liquidated Damages or Performance Liquidated Damages when due,
shall be governed by Article XV.

Section 11.02 Schedule Liquidated Damages for Interim Completion.

(a) Owner and Contractor acknowledge and agree that any failure to achieve
Interim Completion by the Guaranteed Interim Completion Date will directly cause
substantial damage to Owner, which damage cannot be ascertained with reasonable
certainty. Accordingly, if Contractor shall fail to achieve Interim Completion
by the Guaranteed Interim Completion Date, subject to Section 11.07(c), it shall
pay to Owner, as liquidated damages, the following amounts (collectively, the
“Schedule Liquidated Damages”):

For each day (or portion thereof) that Interim Completion is delayed beyond the
Guaranteed Interim Completion Date, commencing with the first day following the
Guaranteed Interim Completion Date through and including the Interim Completion
Date:

Day 1 through 30            $“*****”/ day

Day 31 through 60          $“*****”/ day

Day 61 and beyond         $“*****”/ day

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-54-



--------------------------------------------------------------------------------

(b) It is understood and agreed between the Parties that the terms, conditions
and amounts fixed pursuant to this Article XI as liquidated damages for failure
to achieve Interim Completion by the applicable Guaranteed Interim Completion
Date are reasonable, considering the damages that Owner would sustain in such
event, and that these amounts are agreed upon and fixed as liquidated damages
because of the difficulty of ascertaining the exact amount of damages that would
be sustained as a result of delay in achieving Interim Completion. Payment of
such liquidated damages shall be Owner’s sole and exclusive remedy for
Contractor’s failure to perform under this Section 11.02, but shall not relieve
Contractor of any of its other obligations under this Agreement.

Section 11.03 Schedule Liquidated Damages for Substantial Completion.

(a) Owner and Contractor acknowledge and agree that any failure to achieve
Substantial Completion by the Guaranteed Substantial Completion Date will
directly cause substantial damage to Owner, which damage cannot be ascertained
with reasonable certainty. Accordingly, if Contractor shall fail to achieve
Substantial Completion by the Guaranteed Substantial Completion Date, subject to
Section 11.07(c), it shall pay to Owner, as liquidated damages, the following
amounts (collectively, the “Schedule Liquidated Damages”):

For each day (or portion thereof) that the Substantial Completion Date is
delayed beyond the Guaranteed Substantial Completion Date, commencing with the
first day following the Guaranteed Substantial Completion Date through and
including the Substantial Completion Date:

Day 1 through 30           $“*****”/ day

Day 31 and beyond        $“*****”/ day

(b) It is understood and agreed between the Parties that the terms, conditions
and amounts fixed pursuant to this Article XI as liquidated damages for failure
to achieve Substantial Completion by the applicable Guaranteed Substantial
Completion Date are reasonable, considering the damages that Owner would sustain
in such event, and that these amounts are agreed upon and fixed as liquidated
damages because of the difficulty of ascertaining the exact amount of damages
that would be sustained as a result of delay in achieving Substantial
Completion. Payment of such liquidated damages shall be Owner’s sole and
exclusive remedy for Contractor’s failure to perform under this Section 11.03,
but shall not relieve Contractor of any of its other obligations under this
Agreement.

Section 11.04 Performance Guarantees. In accordance with Exhibit A and Appendix
E, and subject to the further provisions of this Article XI, Contractor
guarantees that the following levels of performance for the Facility will be
demonstrated during the Guaranteed Performance Tests:

(a) Electric Power Consumption Guarantee. Contractor guarantees to Owner that
the Electric Power Consumption will be less than or equal to a maximum average

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-55-



--------------------------------------------------------------------------------

process electrical consumption of “*****” kWh per gallon of Denatured Ethanol
produced for equipment specifically and directly involved in the production of
ethanol and wet distillers grain. This does not include CO2 processing, grain
handling, boiler electrical power consumption.

(b) Natural Gas Consumption Guarantee. Contractor guarantees a maximum average
natural gas consumption of “*****” BTU’s (higher heating value of natural gas)
per gallon of Denatured Ethanol to operate the natural gas boiler for production
of steam for production of ethanol and wet distiller’s grain and to operate the
thermal oxidizer units while burning solely natural gas.

(c) Denatured Ethanol Production Rate Guarantee. Contractor guarantees to Owner
that the Denatured Ethanol production rate of the Facility will on average be
equal to or greater than “*****” gallons per hour. The product will meet
specifications for fuel ethanol per ASTM D 4806-01.

(d) Ethanol Yield Guarantee. Provided that the feedstock meets the requirements
specified in Exhibit A, Contractor guarantees to Owner that the Ethanol Yield of
the Facility will be equal to or greater than of “*****” pounds of Un-denatured
Ethanol per pound of starch based on un-denatured ethanol density of “*****”
pounds per U.S. gallon at “*****”° F, containing a maximum of “*****”% water per
weight.

(e) Emissions Guarantee. Contractor guarantees to Owner that the emission of air
contaminants into the atmosphere from the Facility shall be equal to or less
than the emissions limitations contained in the Air Permit, attached hereto as
Appendix I to the Scope of Work, as demonstrated through the use of the air
quality sampling criteria and the techniques referenced therein (the “Emissions
Guarantee”).

(f) Noise Guarantee. Contractor guarantees to Owner that the Facility will
function at noise levels that comply with OSHA requirements and any other
Applicable Laws under the modes of operation as described in the Scope of Work
(the “Noise Guarantee”).

(g) Zero Effluent Guarantee. Contractor guarantees that the Facility shall
generate zero process water effluent during normal operating conditions. This
excludes utility blowdowns (boilers, cooling tower and water softener).

(h) Facility Reliability Guarantee Contractor guarantees that the Facility shall
have a minimum capacity factor of “*****”% during a “*****” hour test period and
a capacity factor of “*****”% during a “*****” hour test period, as set forth in
Section 11.09 and in the Scope of Work.

Section 11.05 Liquidated Damages for Certain Performance Guarantees.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-56-



--------------------------------------------------------------------------------

(a) Subject to Section 11.07(c), the Parties agree that the liquidated damages
for Contractor’s failure to achieve the Guaranteed Performance Levels specified
in Section11.04 (as determined pursuant to Section 11.09) are as follows
(collectively, the “Performance Liquidated Damages”):

 

  (i) Failure to Meet Ethanol Production Rate Guarantee. If the Ethanol
Production Rate is less than one hundred percent (100%) of the Ethanol
Production Rate Guarantee, as determined during a Guaranteed Performance Test as
more fully described in Exhibit A on or after the Guaranteed Substantial
Completion Date, for each month (or pro rata portion thereof) that the Ethanol
Production Rate is less than the Ethanol Production Rate Guarantee, until
(i) the day when the Ethanol Production Rate is equal or greater than the
Ethanol Production Rate Guarantee or (ii) one hundred eighty (180) days after
the Guaranteed Substantial Completion Date (as may be extended under the terms
of this Agreement), Contractor shall pay to Owner the following amounts for each
percentage point (pro-rated) of Ethanol Production Rate, which is less than the
Ethanol Production Rate Guarantee, up to a maximum payable amount of $“*****”
per month:

 

Production

Rate

  

Month after Guaranteed Substantial Completion/

Monthly LD Rate ($,000)

   1    2    3    4    5    6

99%

   0    “*****”    “*****”    “*****”    “*****”    “*****”

98%

   0    “*****”    “*****”    “*****”    “*****”    “*****”

97%

   0    “*****”    “*****”    “*****”    “*****”    “*****”

If the Ethanol Production Rate is less than one hundred percent (100%) of the
Ethanol Production Rate Guarantee one hundred eighty (180) days after the
Guaranteed Substantial Completion Date, Contractor shall pay to Owner $“*****”
for each gallon per hour of Denatured Ethanol short of the Ethanol Production
Rate Guarantee, less the sum of monthly liquidated damages already paid for
failure to meet the Ethanol Production Rate Guarantee.

 

  (ii) Failure to Meet Ethanol Yield Guarantee. If the Ethanol Yield is less
than one hundred percent (100%) of the Ethanol Yield Guarantee, as determined
during a Guaranteed Performance Test as more fully described in Exhibit A one
hundred eighty (180) days after the Guaranteed Substantial Completion Date (as
may be extended under the terms of this Agreement), Contractor shall pay to
Owner the following amounts: $“*****” per each “*****” pounds of Un-denatured
Ethanol per pound of starch that the ethanol yield is below the Ethanol Yield
Guarantee.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-57-



--------------------------------------------------------------------------------

  (iii) Failure to Meet Electric Consumption Guarantee. If the average Electric
Consumption is more than one hundred percent (100%) of the Electric Consumption
Guarantee, as determined during a Guaranteed Performance Test as more fully
described in Exhibit A one hundred eighty (180) days after the Guaranteed
Substantial Completion Date (as may be extended under the terms of this
Agreement), Contractor shall pay to Owner the following amounts: $“*****” per
each “*****” kwh per US gallon of Denatured Ethanol that the Electric
Consumption is greater than the Electric Consumption Guarantee.

 

  (iv) Failure to Meet Natural Gas Consumption Guarantee. If the average Natural
Gas Consumption is more than one hundred percent (100%) of the Natural Gas
Consumption Guarantee, as determined in a Guaranteed Performance Test as more
fully described in Exhibit A one hundred eighty (180) days after the Guaranteed
Substantial Completion Date (as may be extended under the terms of this
Agreement), Contractor shall pay to Owner the following amounts: $“*****” per
each “*****” BTU per US gallon of Denatured Ethanol that the Natural Gas
Consumption is more than one hundred percent (100%) of the Natural Gas
Consumption Guarantee.

(b) Except for the monthly Performance Liquidated Damages payable under
Section 11.05(a)(i) at any time within one hundred eighty (180) days following
the Guaranteed Substantial Completion Date (as may be extended under the terms
of this Agreement), Contractor, at its option, may elect to pay the liquidated
damages set out herein in lieu of achieving the Performance Guarantees. After
Substantial Completion and prior to Final Acceptance, should Contractor elect to
make changes to the Facility to improve performance above the Minimum
Performance Levels, and if such changes result in a level of performance below
the Minimum Performance Levels as demonstrated in a Performance Test, Contractor
shall take such actions as may be necessary to restore the performance of the
Facility (prior to expiry of such 180-day period) to the level achieved at
Substantial Completion (failing which the Facility shall be deemed to have never
reached Substantial Completion). If and in the event the Contractor does not
elect to utilize Performance Liquidated Damages in lieu of performance as
provided above, and fails to achieve the Performance Guarantees within one
hundred eighty (180) days following the Guaranteed Substantial Completion Date,
Owner shall be entitled to terminate this Agreement in accordance with Article
XV and shall be entitled to recovery of all Damages arising therefrom.

Section 11.06 Intentionally left blank

Section 11.07 Payment of Liquidated Damages.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-58-



--------------------------------------------------------------------------------

(a) Schedule Liquidated Damages, if any, under this Article XI shall accrue on a
daily basis for each day of delay (or a pro rata part thereof). In addition to
Schedule Liquidated Damages, if any, liquidated damages for failure to meet the
Ethanol Production Rate Guarantee, under this Article XI, shall accrue on a
monthly basis for each month (or pro rata portion thereof) after the Guaranteed
Substantial Completion Date. Within thirty (30) days after the end of each month
during which Schedule Liquidated Damages accrue under this Article XI, Owner
shall provide Contractor with a statement of the amount of Schedule Liquidated
Damages owed for such month. In addition, after the final Guaranteed Performance
Test performed demonstrates that the Facility has failed to achieve any or all
of the Guaranteed Performance Levels specified in Sections 11.04(a) through
11.04(f) inclusively, Owner shall provide Contractor with a statement of the
amount of Performance Liquidated Damages owed. Liquidated damages amounts shall
be pro-rated to the actual performance level. Any performance of the Yield Rate,
Natural Gas Consumption and/or Electric Power Consumption which is better than
its respective performance guarantee shall be allowed to offset the net
calculation of liquidated damages in the aggregate for the Yield Rate, Natural
Gas Consumption and/or Electric Power Consumption. The Ethanol Production Rate
liquidated damages shall not be part of any offset.

(b) Contractor shall pay any Schedule Liquidated Damages and Performance
Liquidated Damages pursuant to this Article XI within fifteen (15) days after
receipt of such statement(s). Any amounts not paid when due shall accrue
interest from the due date until paid at the Reference Rate. Owner shall have
the right to offset any amounts owing to Owner under this Article against
Milestone Payments or other amounts owing to Contractor. In addition, Owner may,
but is not obligated to collect Schedule Liquidated Damages and/or Performance
Liquidated Damages by drawing on the Letter of Credit if Contractor has not paid
such Damages in accordance with the terms hereof.

(c) Except as provided in Section 11.07(a), Contractor’s obligation to pay
Schedule Liquidated Damages and Performance Liquidated Damages when and as
provided in this Article, shall not be released, discharged, diminished, or in
any way affected by (i) any default by Owner, other than an uncured failure to
make payments in accordance with the terms of this Agreement or an Owner Caused
Delay or an uncured failure by Owner to perform or observe its material
obligations hereunder, or (ii) the assignment by Owner of this Agreement to the
Financing Parties or any other Person. For purposes of the preceding sentence,
any default or failure by Owner may be cured by Owner or the Financing Parties
or any successor owner in accordance with the terms of this Agreement. Except as
provided in Section 11.07(a), Contractor shall pay Liquidated Damages without
deduction, set-off, reduction or counterclaim. In the event of an Owner Caused
Delay or failure by Owner to perform its material obligations hereunder that
affects Contractor’s ability to timely conduct the testing necessary to
demonstrate Interim Completion, Substantial Completion or the Guaranteed
Performance Levels, Contractor, at Owner’s request, may suspend its performance
hereunder pending Owner’s cure of such delay or failure, provided that
Contractor’s reasonable costs relating to such suspension be reimbursed by Owner
by Change Order as may be mutually agreed by the

 

-59-



--------------------------------------------------------------------------------

Parties. If such suspension exceeds one hundred eighty (180) calendar days per
single event or in the aggregate of events during the time Contractor is ready
to conduct the testing as described above, then Final Acceptance shall be deemed
to have occurred.

(d) Notwithstanding anything contained herein to the contrary, the aggregate
daily amount of Schedule Liquidated Damages payable by Contractor shall not
exceed $“*****”. In addition, the aggregate amount of Schedule Liquidated
Damages and Performance Liquidated Damages payable by Contractor hereunder shall
not exceed “*****” percent (“*****”%) of the Separated Contract Price. Subject
to the aggregate amount of liquidated damages referenced above, Schedule
Liquidated Damages shall be limited to “*****” percent (“*****”%) of the
Separated Contract Price (subject to a sub-cap of “*****”% of the Separated
Contract Price for failure to achieve Interim Completion by the Guaranteed
Interim Completion Date and to a sub-cap of “*****”% of the Separated Contract
Price for failure to achieve Substantial Completion by the Guaranteed
Substantial Completion Date) and Performance Liquidated Damages shall be limited
to “*****” percent (“*****”%) of the Separated Contract Price.

Section 11.08 Contractor Bonus

(a) Contractor shall earn and Owner shall pay a schedule bonus for each day (or
portion thereof) that Interim Completion is achieved prior to the Guaranteed
Interim Completion Date, and for each day (or portion thereof) that Substantial
Completion is achieved prior to the Guaranteed Substantial Completion Date (The
“Schedule Bonus”). The Schedule Bonus shall be payable at a rate of “*****”% of
the applicable Schedule Liquidated Damages rate. The Schedule Bonus shall accrue
on a daily basis for each day (or portion thereof) of early completion. Owner
shall pay to Contractor a maximum amount of $“*****”. per day, up to a maximum
payable amount of $“*****” for all schedule bonuses in the aggregate.

(b) Contractor shall earn a bonus for the portion of Ethanol Production Rate
which exceeds one hundred percent (100%) of the Ethanol Production Rate
Guarantee, as determined herein and in the Scope of Work, per the final
Guaranteed Performance Test (The “Performance Bonus”). Contractor shall pay to
Owner the following amount based on the percentage (pro-rated) of the Ethanol
Production Rate, which exceeds 100% of the Ethanol Production Rate Guarantee, up
to a maximum payable amount of $“*****”:

 

% of Ethanol Production Rate Guarantee

    

103%

   $“*****”

106%

   $“*****”

109%

   $“*****”

112%

   $“*****”

115%

   $“*****”

(c) Any bonus amount shall be pro-rated to actual performance value. Within
thirty (30) days after Final Acceptance, Contractor shall provide Owner with a
final

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-60-



--------------------------------------------------------------------------------

statement of the amounts of bonus owed. Payment of such bonus shall not relieve
Contractor of any of its obligations hereunder. The bonus shall be paid by Owner
to Contractor not later than thirty (30) days after Final Acceptance.

Section 11.09 Determination of Performance.

Subject to the tolerances set forth below, Contractor’s compliance with the
Guaranteed Performance Levels, or the extent of its failure to comply therewith,
for purposes of achieving Final Acceptance and calculating applicable liquidated
damages and bonuses shall be determined on the basis of the Guaranteed
Performance Tests conducted in accordance with Article X and the results of such
tests shall be conclusive for such purpose. The performance levels of the
Facility shall be determined pursuant to the Scope of Work and shall be measured
concurrently at the same point while the Facility is operating in compliance
with the Emissions Guarantee.

Section 11.10 Retainage.

(a) No later than the earlier of (a) the Financial Closing Date or (b) the date
on which Owner provides a Notice to Proceed, Contractor shall, at its own
expense, cause the LC Issuing Bank to issue and maintain, by renewal or
replacement, for the periods specified herein irrevocable, unconditional,
transferable, standby, revolving letters of credit in favor of Owner meeting the
requirements of this Section 11.10, in the form of Exhibit T (except for minor
changes required by the LC Issuing Bank) hereto and in all other respects in
form and substance reasonably acceptable to Owner (individually and
collectively, the “Letter of Credit”). The Letter of Credit shall constitute
security for Contractor’s obligations hereunder. No later than thirty (30) days
after the Effective Date, Contractor shall provide to Owner a written
commitment, in form and substance reasonably acceptable to Owner, from the LC
Issuing Bank that it will issue and maintain the Letter of Credit. Owner may, in
its sole discretion, assign the Letter of Credit and such written commitment to
any Financing Party, lending agency, trustee or their assignees or designees
without the consent of Contractor. All fees and charges, including, without
limitation, issuing, commitment and operation fees and charges, relating to the
Letter of Credit shall be borne by Contractor. The Letter of Credit shall comply
with and be subject to the following terms and conditions:

(b) Upon issuance, the Letter of Credit shall have a face amount equal to the
sum of (i) “*****” percent (“*****”%) of the total payments made (or to be made)
by Owner to Contractor through the date of such issuance and (ii) “*****”
percent (“*****”%) of the Milestone Payments projected to be made after the
issuance date through the end of the current calendar quarter. On or before the
first day of each calendar quarter thereafter, Contractor shall increase the
face amount of the Letter of Credit by an amount equal to (i) “*****” percent
(“*****”%) of the Milestone Payments projected to be made during such calendar
quarter, plus (ii) “*****” percent (“*****”%) of the amount by which actual
Milestone Payments made during the previous calendar quarter exceeded the
projected Milestone Payments for such calendar quarter, less (iii) “*****”
percent (“*****”%) of the amount by which the projected Milestone Payments for
the previous calendar quarter exceeded the actual Milestone

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-61-



--------------------------------------------------------------------------------

Payments made during such calendar quarter. Contractor shall not be entitled to
receive payments hereunder unless it has provided Owner with satisfactory
evidence that the Letter of Credit has been increased as set forth above. After
the Facility has successfully completed the Guaranteed Performance Tests and
meets or exceeds the Guaranteed Performance Levels, Contractor may reduce the
face amount of the Letter of Credit to an amount equal to “*****” percent
(“*****”%) of the Separated Contract Price. Thirty (30) days after Final
Acceptance, Owner shall return the Letter of Credit to the LC Issuing Bank with
instructions for cancellation.

(c) Owner shall have the right to draw upon the Letter of Credit by presenting
to the LC Issuing Bank a draw certificate pursuant to the Letter of Credit
attached hereto as Exhibit T. On the date Owner presents a draw certificate, it
shall give simultaneous notice thereof to Contractor. Owner may draw upon the
Letter of Credit for Schedule Liquidated Damages, Performance Liquidated
Damages, for payment of unpaid Subcontractors and Vendors (except in the case of
a good-faith dispute between Contractor and any such Subcontractor or Vendor, of
which Contractor has given prior notice to Owner for which no lien has been
filed or has been covered by posting of an appropriate surety bond in accordance
with Applicable Law), for payments made to remove Liens filed by Contractor or
its Subcontractors and Vendors (except as may be provided in Section 3.25), in
the case of any and all other amounts payable to Owner hereunder for which
Contractor is in default in payment, or for defective work under Section 12.1
not remedied by Contractor as required hereunder. In the event that (i) Owner
draws upon the Letter of Credit without prior demand and (ii) it is subsequently
determined by a court or arbitration tribunal that the Owner’s drawing under the
Letter of Credit was without basis or otherwise improper, Owner shall be
responsible for payment of all costs and expenses (including, but not limited
to, bank fees and reasonable attorneys’ fees) incurred by Contractor as a result
of such improper draw, in addition to such other relief as may be awarded by the
court or tribunal, provided, however, no indirect or consequential damages of
any kind or character may be claimed by Contractor or shall be payable by Owner.
Any amounts drawn by Owner under the Letter of Credit shall count towards
Contractor’s overall limit of liability under Section 18.15(c).

(d) Each Letter of Credit shall have a term of at least twelve (12) months. At
least thirty (30) days prior to the expiration of the Letter of Credit then in
effect, Contractor shall cause the LC Issuing Bank to renew the Letter of Credit
or issue a new Letter of Credit and deliver such renewed or new Letter of Credit
to Owner.

Section 11.11 Corporate Guaranty. The guarantor of Contractor’s performance
hereunder is GEA Group AG (“GEA”) (GEA, or any successor entity pursuant to the
Guaranty Agreement, being the “Contractor’s Guarantor”), but with the potential
substitution of another party as Contractor’s Guarantor on the terms and
conditions set forth in the Guaranty Agreement. Concurrent with the execution of
this Agreement, GEA is entering into a letter agreement in favor of Owner (the
“Guarantor’s Side Letter”), which letter agreement sets forth, among other
things, certain additional obligations of Contractor’s Guarantor and provides
for the potential substitution of an

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-62-



--------------------------------------------------------------------------------

entity other than GEA as the Contractor’s Guarantor at or prior to Financial
Closing under the conditions set forth therein. At Financial Closing, Contractor
shall provide to Owner an irrevocable, unconditional Guaranty Agreement from
Contractor’s Guarantor in substantially the form of Exhibit I, duly executed by
Contractor’s Guarantor for the benefit of Owner, together with the other
documents specified in the Guarantor’s Side Letter.

ARTICLE XII

CONTRACTOR’S WARRANTIES

Section 12.01 Warranties.

(a) Contractor warrants to Owner that all Equipment and other items furnished
under this Agreement by Contractor shall be new and of good quality, and shall
be free from improper workmanship and defective materials.

(b) Contractor warrants to Owner that (i) the Work will be performed in a good
and workmanlike manner and according to Good Engineering Practices, (ii) the
Facility will conform to and be designed, engineered and constructed in
accordance with the Drawings, Scope of Work and other terms of this Agreement
and contain the equipment, supplies and materials described in the Scope of
Work.

(c) Contractor reaffirms its warranties contained in the License Agreement.

(d) Intentionally Left Blank.

(e) Contractor warrants that it shall remedy any breach of the preceding
warranties or any Defects, as provided herein, that appear within a period of
twelve (12) months from the Substantial Completion Date or eighteen (18) months
from delivery of Equipment, whichever period expires first (“Warranty Period”),
provided, however, that no Work completed prior to the achievement of
Substantial Completion shall be considered warranty Work provided pursuant to
Article 12. Except as provided below, Contractor shall bear all costs of
corrections and repairs. Owner shall notify Contractor of any warranty, breach
or any Defects reasonably promptly upon discovery. The provisions of this
Section apply to Work done by Subcontractors and Vendors of Contractor as well
as Work done directly by Contractor. If and in the event Owner notifies
Contractor of a Defect within the Warranty Period, Contractor, at Contractor’s
expense, shall perform all work necessary to remedy the breach of warranty or
Defect as Owner’s sole remedy for such breach of warranty or Defect (as provided
in Section 12.02) and the repair or replacement work performed to accomplish
that purpose shall be subject to an additional one-year express warranty from
the date the repair or replacement is completed, but in no event beyond
thirty-six (36) months after Mechanical Completion.

 

-63-



--------------------------------------------------------------------------------

(f) THE WARRANTIES SET FORTH IN THIS AGREEMENT AND IN THE LICENSE AGREEMENT ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, EXPRESS OR
IMPLIED (INCLUDING ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND ALL WARRANTIES ARISING FROM COURSE OF DEALING AND USAGE
OF TRADE) OR BASED ON STRICT LIABILITY, CONTRACT, TORT (INCLUDING NEGLIGENCE OF
ANY NATURE, WHETHER SOLE OR CONCURRENT) OR OTHERWISE. THE PRECEDING SENTENCE IS
NOT INTENDED TO LIMIT THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT.

Section 12.02 Repair of Nonconforming Work.

If the Work is found to contain Defects, or Contractor is otherwise in breach of
any of the warranties set forth in Section 12.01 within the Warranty Period,
Contractor shall at its expense correct, repair or replace such Defect or
otherwise cure such breach as promptly as practicable upon being given notice
thereof. In no event shall Contractor’s obligations under this Section 12.02
extend beyond thirty-six (36) months after Mechanical Completion. Except for
labor provided by Owner, which is available and capable of correcting a Defect,
which shall require the lesser of “*****” man-hours or cost less than $“*****”
in labor, Contractor shall bear all costs and expenses associated with
correcting any Defect or breach of warranty, including, without limitation,
necessary disassembly, transportation, reassembly and retesting, as well as
reworking, repair or replacement of such Work, and disassembly and reassembly of
piping, ducts, machinery, Equipment or other Work as necessary to give access to
improper, defective or non-conforming Work. Contractor’s obligations under this
Section shall not be impaired or otherwise adversely affected by any actual or
possible legal obligation or duty of any Vendor or Subcontractor to Contractor
or Owner concerning any Defect or breach of warranty. If Contractor fails to
complete or undertake with due diligence to complete the correction of any
Defect or cure of any breach of warranty as required herein within twenty
(20) days after receipt of written request by Owner to perform such obligations,
then Owner, upon three (3) Business Days’ advance notice to Contractor, may
correct or cause to be corrected such Defect or cure such breach of warranty and
Contractor shall be liable for all reasonable costs, charges, and expenses
incurred by Owner in connection therewith, and Contractor shall within thirty
(30) days after request therefor pay to Owner an amount equal to such costs,
charges, and expenses. Any such request by Owner shall be accompanied by proper
documentation evidencing such costs, charges and expenses. Any amounts not paid
when due shall accrue interest at the Reference Rate from the date due until
paid. At Owner’s request, Contractor will take, and require its Subcontractors
to take, all reasonable efforts to plan, sequence and coordinate the Work and
any work performed during the Warranty Period so as to minimize any disruptions
to the Facility’s commercial operations, subject however to Contractor’s
schedule requirements under this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-64-



--------------------------------------------------------------------------------

Section 12.03 Intentionally Left Blank.

Section 12.04 Repairs and Testing by Owner.

(a) During the Warranty Period, without prior notice to the Contractor and
without affecting the warranties of Contractor hereunder, Owner shall be
permitted to (i) make repairs or replacements on Equipment so long as the repair
or replacement involves the correct installation of spare parts, and (ii) adjust
or test Equipment as outlined in the instruction manuals provided by the
Contractor.

(b) In the event of an emergency and, in the reasonable judgment of Owner, the
delay that would result from giving notice to Contractor would cause serious
loss or damage which could be prevented by immediate action, any action
(including correction of Defects) may be taken by Owner or a third party chosen
by Owner, without giving prior notice to the Contractor, and in the case of a
Defect, the reasonable cost of correction shall be paid by the Contractor. In
the event such action is taken by Owner, the Contractor shall be promptly
notified within one Business Day after correction efforts are implemented, and
shall assist whenever and wherever reasonably possible in making the necessary
corrections.

Section 12.05 Vendors and Subcontractors. Without otherwise negating
Contractor’s responsibilities under this Article XII, Contractor shall, for the
protection of Contractor and Owner, obtain from the Vendors and Subcontractors
such guarantees and warranties with respect to Work performed and Equipment
supplied, used and installed hereunder as are reasonably obtainable, which
guarantees and warranties shall, if commercially practicable, equal or exceed
those set forth in Section 12.01 and shall be made available and assignable to
Owner and the Financing Parties to the full extent of the terms thereof. Owner
shall have the right to require Contractor to secure additional warranty or
extended guarantee protection pursuant to a Change Order issued in accordance
with the provisions of Article VII to the extent reasonably available. Upon the
earlier of the Final Acceptance Date or termination of this Agreement,
Contractor shall deliver to Owner copies of all relevant unpriced contracts
providing for such guarantees and warranties.

Section 12.06 Assignment of Warranties. Upon the earliest of (A) the expiration
of the Warranty Period, (B) termination of this Agreement or (C) Contractor
reaching its limitation of liability pursuant to any provision of Section 18.15,
contractor shall assign to Owner all warranties received by Contractor from
Subcontractors and Vendors or otherwise obtained under Section 12.05 pertaining
to the Facility, and Contractor shall furnish Owner with complete and accurate
unpriced copies of any such contract, subcontract or purchase order being
assigned, except for those contracts, subcontracts and purchase orders where the
applicable warranties have expired according to their terms. Such assignment of
warranties to Owner must also allow Owner to further assign such warranties.
However, in the event that Owner makes any warranty claim against Contractor
with respect to Equipment or services supplied in whole or in part by any
Subcontractor or Vendor, and Contractor fulfills its obligations with respect to
such

 

-65-



--------------------------------------------------------------------------------

claim by Owner, Contractor shall be entitled to enforce for its own benefit any
warranty given by such Subcontractor or Vendor with respect to such Equipment
and services.

ARTICLE XIII

CONTRACTOR’S REPRESENTATIONS

Section 13.01 Representations and Warranties.

(a) Contractor represents and warrants to Owner that (i) Contractor is a
corporation duly organized, validly existing, and in good standing under the
laws of Tennessee and is duly authorized and qualified to conduct business in
the State of Colorado, (ii) Contractor has all requisite power and authority to
conduct its business, own its properties and execute and deliver this Agreement
and the License Agreement and perform its obligations hereunder and thereunder
in accordance with the terms hereof and thereof, (iii) the execution, delivery,
and performance of this Agreement and the License Agreement have been duly
authorized by all requisite action and this Agreement and the License Agreement
each constitutes the legal, valid and binding obligation of Contractor,
enforceable against Contractor in accordance with its terms, (iv) neither the
execution, delivery or performance of this Agreement or the License Agreement
conflicts with, or results in a violation or breach of the terms, conditions or
provisions of, or constitutes a default under, the organizational documents of
Contractor or any agreement, contract, indenture or other instrument under which
Contractor or its assets are bound, nor violates or, to its knowledge, conflicts
with any Applicable Law or any judgment, decree, order, writ, injunction or
award applicable to Contractor, (v) Contractor is not in violation of any
Applicable Law or Applicable Permit, which violations, individually or in the
aggregate, would have a material adverse effect on its performance of its
obligations under this Agreement or to its knowledge the License Agreement,
(vi) Contractor is the holder of all governmental consents, licenses,
permissions and other authorizations and Applicable Permits required to operate
and conduct its business now and as contemplated by this Agreement or the
License Agreement, other than the Contractor Permits and Owner Permits which
will be obtained in accordance with the terms of this Agreement, (vii) to its
knowledge there is no pending controversy, legal action, arbitration proceeding,
administrative proceeding or investigation instituted, or to the best of
Contractor’s knowledge threatened, against or affecting, or that could affect,
the legality, validity and enforceability of this Agreement or the License
Agreement, or the performance by Contractor of its obligations under this
Agreement or, to its knowledge, the License Agreement, nor does Contractor know
of any basis for any such controversy, action, proceeding or investigation,
(viii) Contractor has examined this Agreement and the License Agreement,
including all Exhibits attached hereto and thereto, thoroughly and become
familiar with all its terms and provisions; (ix) Intentionally Left Blank;
(x) Contractor has visited and examined the Property Site and is reasonably
familiar with such Property Site and surrounding area and, based on such visit
and examination, has no reason to believe that Contractor will be unable to
complete the Work in accordance with this Agreement, and to the best of its
knowledge and with due diligence, has reviewed the other documents and
information reasonably necessary and available to Contractor in order to
ascertain the nature, location and scope of the Work,

 

-66-



--------------------------------------------------------------------------------

the character and accessibility of the Property Site, the existence of obstacles
to construction of the Facility and performance of the Work, the availability of
facilities and utilities, and the location and character of existing or adjacent
work or structures, and (xi) the access rights granted to or obtained by
Contractor to the Job Site are adequate for the performance of the Work and
operation of the Facility and (xii) to its knowledge by itself and through its
Subcontractors and Vendors, Contractor has all necessary rights in all
intellectual property rights, trade secrets, proprietary rights, patents,
copyrights, or trademarks, if any, necessary to the performance of its duties
under this Agreement and in accordance with the License Agreement.

(b) Owner represents and warrants to Contractor that (i) Owner is a limited
liability company duly organized, validly existing, and in good standing under
the laws of Delaware and is duly authorized and qualified to conduct business in
the State of Colorado; (ii) Owner has all requisite power and authority to
conduct its business, own its properties and execute and deliver this Agreement
and the License Agreement and perform its obligations hereunder and thereunder
in accordance with the terms hereof and thereof; (iii) the execution, delivery,
and performance of this Agreement and the License Agreement have been duly
authorized by all requisite action and this Agreement and the License Agreement
each constitutes the legal, valid and binding obligation of Owner, enforceable
against Owner in accordance with its terms; (iv) neither the execution, delivery
or performance of this Agreement or the License Agreement conflicts with, or
results in a violation or breach of the terms, conditions or provisions of, or
constitutes a default under, the organizational documents of Owner or any
agreement, contract, indenture or other instrument under which Owner or its
assets are bound, nor violates or, to its knowledge, conflicts with any
Applicable Law or any judgment, decree, order, writ, injunction or award
applicable to Owner, (v) Owner is not in violation of any Applicable Law or
Applicable Permit, which violations, individually or in the aggregate, would
have a material adverse effect on its performance of its obligations under this
Agreement or, to its knowledge, the License Agreement; and (vi) Owner is the
holder of all governmental consents, licenses, permissions and other
authorizations and Applicable Permits required to operate and conduct its
business now and as contemplated by this Agreement and the License Agreement,
other than the Owner Permits which will be obtained in accordance with the terms
of this Agreement.

Section 13.02 Survival of Representations and Warranties. The representations
and warranties of the Parties herein shall survive termination of this
Agreement. Notwithstanding that certain of the representations and warranties
contained in Section 13.01 are stated to be within the knowledge of a Party,
Contractor and Owner acknowledge and agree that such statements are not intended
to, and shall not, release or limit their respective obligations under this
Agreement.

 

-67-



--------------------------------------------------------------------------------

ARTICLE XIV

FORCE MAJEURE AND OWNER CAUSED DELAY

Section 14.01 Definition of Force Majeure Event.

(a) As used herein, the term “Force Majeure Event” shall mean any event or
circumstance, or combination of events or circumstances, that arise after the
date hereof, are beyond the reasonable control of the Party claiming the Force
Majeure Event, are unavoidable or could not be prevented or overcome by the
reasonable efforts and due diligence of the Party claiming the Force Majeure
Event and have an impact which will actually, demonstrably, adversely and
materially affect the critical path of the Work and performance of its
obligations in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, events that may give rise to a Force Majeure Event
include, without limitation, acts of God, natural disasters, fires, earthquakes,
lightning, floods, storms, tornadoes, landslides, civil disturbances, riots,
acts of terrorism, war, strikes, lockouts or other labor disputes, not
attributable to Contractor, and the action of or failure to act on the part of
any Government Authority having or asserting jurisdiction that is binding upon
the Parties and has been opposed by all reasonable means. For the avoidance of
doubt, the term “Force Majeure Event” does not include, without limitation,
Site-specific or Contractor-specific events that affect the cost or availability
of equipment, labor, materials or supplies, or strikes, lockouts or other labor
disputes with respect to the Labor of the Party (or its Subcontractors) desiring
to claim a Force Majeure Event.

(b) Contractor has included ordinary lost days due to anticipated adverse
weather in its agreement to perform within the times set forth herein and thus
Contractor shall not be entitled to an extension of the time as a result of
weather conditions normally experienced in the geographic area. Only when the
number of days lost for a Force Majeure Event arising out of adverse weather
exceeds the number usually encountered in the geographic area for any given
period (as reported by the National Weather Service or some other agency) will
an extension of time be granted for such excess.

Section 14.02 Notice of Force Majeure Event. The Party claiming a Force Majeure
Event shall within five (5) Business Days after it knows or should have known of
the occurrence of the Force Majeure Event (or in any event, no later than sixty
(60) days after the commencement of the Force Majeure Event), give the other
Party written notice describing the details of the cause and nature of the Force
Majeure Event, the anticipated length of delay due to the Force Majeure Event
and any other affect on the Party’s performance of its obligations hereunder;
provided that if the Force Majeure Event results in a breakdown of
communications rendering it not reasonably practicable to give notice within the
applicable time limit specified herein, then the Party claiming a Force Majeure
Event shall give such notice as soon as reasonably practicable after the
reinstatement of communications, but no later than five (5) Business Days after
such reinstatement. Within fifteen (15) days after initial notification, such
Party shall provide documentation of the occurrence and duration of such Force
Majeure Event to the other Party and shall thereafter provide the other Party
with periodic supplemental updates to

 

-68-



--------------------------------------------------------------------------------

reflect any change in information given to the other Party as often as requested
by the other Party. The Party claiming the Force Majeure Event shall give notice
to the other Party of (a) the cessation of the relevant Force Majeure Event and
(b) the cessation of the effects of such Force Majeure Event on the performance
by it of its obligations under this Agreement as soon as practicable after
becoming aware of each of (a) and (b) above.

Section 14.03 Delay from Force Majeure Event. So long as the conditions set
forth in this Section 14.03 are satisfied and subject to Section 14.07, neither
Party shall be responsible or liable for or deemed in breach of this Agreement
because of any failure or delay in complying with its obligations under or
pursuant to this Agreement to the extent that such failure has been caused, or
contributed to, by one or more Force Majeure Events or its effects or by any
combination thereof, and in such event:

(a) except as otherwise provided herein, the performance by the Party claiming
the Force Majeure Event of its obligations hereunder shall be suspended, and in
the event that such Party is required to start or complete an action, including
achievement of any of Contractor’s guaranteed dates hereunder, during or by a
specific date or period of time, such start date or period for completion shall
be extended, on the condition that: (i) such suspension of performance and
extension of time shall be of no greater scope and of no longer duration than is
required by the effects of the Force Majeure Event; (ii) the Party claiming the
Force Majeure Event complies with Section 14.02; and (iii) the Party claiming
the Force Majeure Event continually uses commercially reasonable efforts to
alleviate and mitigate the cause and effect of the Force Majeure Event and
remedy its inability to perform;

(b) except as otherwise provided herein, the performance by the Party not
claiming the Force Majeure Event of its obligations hereunder shall be
suspended, and in the event that such Party is required to start or complete an
action during a specific period of time, such start date or period for
completion shall be extended; provided that such suspension of performance and
extension of time shall be of no greater scope and of no longer duration than is
required by any suspension of performance or extension of time pursuant to the
preceding clause (a) or other effects of the Force Majeure Event; and

(c) in the event Contractor desires to claim a Force Majeure Event, it must
submit a request for Changes pursuant to Section 7.02(b), and for the first
sixty (60) calendar days of a Force Majeure event, Contractor shall only be
entitled to suspension of performance or extension of time (including an
extension of any Guaranteed Interim Completion Date and/ or Guaranteed
Substantial Completion Date) with respect thereto in accordance with the
principles of Section 14.03 and 7.02(b).

Section 14.04 Definition of Owner Caused Delay. As used herein, the term “Owner
Caused Delay” shall mean a delay that will adversely and materially affect the
critical path of the Work or Contractor’s timely completion of its Guaranteed
Dates, which delay was caused primarily as a result of Owner’s unexcused delay
or failure to perform its obligations hereunder.

 

-69-



--------------------------------------------------------------------------------

Section 14.05 Notice of Owner Caused Delay. In the event Contractor desires to
claim an Owner Caused Delay, Contractor shall within five (5) Business Days
after it knows or should have known of the occurrence of the Owner Caused Delay,
give Owner written notice describing the details of the Owner Caused Delay.
Within fifteen (15) days after initial notification, Contractor shall provide
documentation of the occurrence and duration of such Owner Caused Delay to Owner
and shall thereafter provide Owner with periodic supplemental updates to reflect
any change in information given to Owner as often as reasonably requested by
Owner.

Section 14.06 Delay from Owner Caused Delay. So long as the conditions set forth
in this Section 14.06 are satisfied and subject to Section 14.07, Contractor
shall not be responsible or liable for or deemed in breach of this Agreement
because of any failure or delay in completing the Work in accordance with the
Project Schedule or timely achieving any Guaranteed Dates hereunder or to the
extent that such failure has been caused by one or more Owner Caused Delays, and
in such event, except as otherwise provided herein, the start date or period for
completion of any portion of the Work shall be extended, on the condition that:
(i) such suspension of performance and extension of time shall be of no greater
scope and of no longer duration than is required by the effects of the Owner
Caused Delay; (ii) Contractor complies with Section 14.05; and (iii) Contractor
provides all assistance reasonably requested by Owner for the elimination or
mitigation of the Owner Caused Delay. In the event Contractor desires to claim
an Owner Caused Delay, it must submit a request for Changes pursuant to
Section 7.02(c), and Contractor shall be entitled to suspension of performance
or extension of time (including an extension of any Guaranteed Dates) together
with demonstrated reasonable extended Job Site overhead, standby labor or other
costs, including but not limited to, idle equipment costs, incurred by reason of
such delay pursuant to the terms of this Section and Section 7.02(c).

Section 14.07 Performance Not Excused. The payment of money owed shall not be
excused because of a Force Majeure Event or Owner Caused Delay. In addition, a
Party shall not be excused under this Article from timely performance of its
obligations hereunder to the extent that the claimed Force Majeure Event or
Owner Caused Delay was caused by any negligent or intentional acts, errors, or
omissions, or for any breach or default of this Agreement by such Party.
Furthermore, no suspension of performance or extension of time shall relieve the
Party benefiting therefrom from any liability for any breach of the obligations
that were suspended to the extent such breach occurred prior to the occurrence
of the applicable Force Majeure Event or Owner Caused Delay, nor shall such
suspension or extension relieve such Party from any liability for failure to
comply with the time period that was extended.

ARTICLE XV

TERMINATION

Section 15.01 Contractor Events of Default. The occurrence and continuation of
any of the following events shall constitute an event of default by Contractor
(each a “Contractor Event of Default”):

 

-70-



--------------------------------------------------------------------------------

(a) the failure of Contractor, after notice from Owner as provided in
Section 15.01(e), to pay Schedule Liquidated Damages as required herein;

(b) the failure of Contractor, after notice from Owner as provided in
Section 15.01(e), to pay Performance Liquidated Damages as required herein;

(c) the failure of Contractor, after notice and an opportunity to cure as
provided in Section 15.01(f), to achieve Final Acceptance within one hundred
eighty (180) days after the Guaranteed Substantial Completion Date (as may be
extended under the terms of this Agreement);

(d) if between Substantial Completion and Final Acceptance, except for reasons
attributable to Owner, the Facility is not capable of being operated at Minimum
Performance Levels in accordance with the operating procedures provided by
Contractor as required in the Scope of Work, all Applicable Permits, all
operating conditions specified in the Scope of Work and all other material
requirements of the Agreement, other than temporary interruptions in connection
with performance testing and corrective measures, if any, undertaken by
Contractor hereunder (subject to the notice and cure periods set forth in
paragraph (h) below);

(e) any failure by Contractor to make any payment or payments required to be
made to Owner under this Agreement within fifteen (15) days after receipt of
written notice from Owner of Contractor’s failure to make such payment or
payments unless a different period for when payment is due is provided in this
Agreement, except where such payment or payments are disputed by Contractor in
good faith;

(f) any event of default in this Section 15.01, or any material breach by
Contractor of any representation or warranty contained herein or in the License
Agreement or any other material obligation or provision under this Agreement or
the License Agreement not otherwise specified in this Section 15.01, and
(i) such breach or default is not cured by Contractor within fifteen (15) days
after notice thereof from Owner, or (ii) if such breach or default is not
capable of being cured within such fifteen (15) day period, Contractor (A) fails
to commence to cure such breach or default within such fifteen (15) day period,
and (B) fails to thereafter diligently prosecute the cure to completion;

(g) any of the following occurs: (i) Contractor or Contractor’s Guarantor
consents to the appointment of or taking possession by, a receiver, a trustee,
custodian, or liquidator of itself or of a substantial part of its assets, or
fails or admits in writing its inability to pay its debts generally as they
become due, or makes a general assignment for the benefit of creditors;
(ii) Contractor or Contractor’s Guarantor files a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization in a
proceeding under any applicable bankruptcy or insolvency laws or an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or seeks relief by voluntary petition, answer or consent, under the
provisions of any now existing or future

 

-71-



--------------------------------------------------------------------------------

bankruptcy, insolvency or other similar law providing for the liquidation,
reorganization, or winding up of business entities, or providing for an
agreement, composition, extension, or adjustment with its creditors; (iii) a
substantial part of Contractor’s or Contractor’s Guarantor’s assets is subject
to the appointment of a receiver, trustee, liquidator, or custodian by court
order and such order shall remain in effect for more than thirty (30) days; or
(iv) Contractor or Contractor’s Guarantor is adjudged bankrupt or insolvent, has
any property sequestered by court order and such order remains in effect for
more than thirty (30) days, or has filed against it a petition under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, and such petition is not dismissed within thirty (30) days of such
filing;

(h) the dissolution of Contractor, except for the purpose of merger,
consolidation or reorganization where the successor expressly assumes
Contractor’s obligations hereunder and such assignment and assumption does not
materially adversely affect the ability of the successor to perform its
obligations under this Agreement and except as provided in Section 11.11, each
Guaranty Agreement remains in full force and effect for the obligations of such
successor;

(i) the transfer by Contractor of (i) all or a substantial portion of the rights
and/or obligations of Contractor hereunder, except for an assignment permitted
hereunder, or (ii) all or a substantial portion of the assets or obligations of
Contractor, except where the transferee expressly assumes the transferred
obligations and such transfer does not materially adversely affect the ability
of Contractor or the transferee, as applicable, to perform its obligations under
this Agreement, as reasonably determined by Owner in consultation with
Contractor;

(j) the failure of Contractor to provide at Financial Closing and maintain in
full force and effect at all times thereafter as required herein a Guaranty
Agreement of Contractor’s Guarantor as provided in Section 11.11;

(k) the failure to provide and maintain the Letter of Credit as required by
Section 11.10; or

(l) Contractor’s Guarantor shall fail to perform, observe, or comply in any
material respect with any covenant, agreement, or term contained in the Guaranty
Agreement on and after the Financial Closing, after fifteen (15) days from
written notice thereof to Contractor, and if such failure is capable of being
remedied, such remedy shall be effected within an additional fifteen (15) days
or if such failure is not or cannot be remedied within such period then
Contractor Default shall then occur.

Section 15.02 Termination by Owner due to Contractor Default.

(a) Upon the occurrence and during the continuance of a Contractor Event of
Default, Owner may terminate this Agreement, without prejudice to any other
rights and

 

-72-



--------------------------------------------------------------------------------

remedies available to Owner under this Agreement or at law, fifteen (15) days
from written notice thereof to Contractor, which termination shall be effective
at the end of such 15-day period unless the default has been cured as required
hereunder by such date.

(b) In the event of a termination by Owner under this Section, Owner shall have
the right to take possession of and use all of the Contractor Equipment located
at the Job Site on the date of such termination for the purpose of completing
the Work and may employ any other Person to complete the Work by whatever method
that Owner may deem necessary. Contractor shall not charge any rent or other
fees to Owner for the use of Contractor Equipment owned by Contractor, and
Contractor shall promptly assign to Owner all lease agreements for Contractor
Equipment leased by Contractor. Owner may make such expenditures as in Owner’s
reasonable judgment will accomplish the timely completion of the Work in
accordance with the terms hereof.

(c) In the event of termination by Owner under this Section, Contractor shall
not be entitled to receive any further payments under this Agreement, except for
payments for Work completed prior to such termination for which Contractor has
not previously been paid. Owner shall determine the amount of consideration for
such completed Work in accordance with the Milestone Payment Table for completed
Milestones and the Cost Plus Formula for any partially completed Milestones.
Owner shall be entitled to offset against such amount due to Contractor any
amounts due to Owner by Contractor. Any amounts due to Contractor under this
Section 15.02(c) shall be paid to Contractor within thirty (30) days after the
Final Acceptance Date (as achieved by the substitute contractor).

(d) Subject to the limits of liability as set forth in this Agreement, in the
event of termination by Owner under this Section, Contractor shall be
responsible for and shall reimburse Owner for the following amounts: (i) all
costs and expenses reasonably incurred by Owner to engage a substitute
contractor to complete (or cure deficiencies in) the Work, including, without
limitation, overhead and legal, engineering and other professional expenses;
(ii) all costs and expenses reasonably incurred in connection with the
termination of this Agreement, including costs and expenses reasonably incurred
in connection with the obligations set forth under Section 15.09; (iii) the
amount by which (A) the cost to complete (or cure deficiencies in) the Work plus
the amount payable by the Owner to the Contractor pursuant to this Contract,
exceeds (B) the Separated Contract Price; and (iv) all Damages occasioned by
reason of said default, except that Contractor agrees that Schedule Liquidated
Damages (to the extent paid) shall apply in lieu of Damages for failure to
achieve Substantial Completion by the Guaranteed Substantial Completion Date.
Absent agreement to the contrary, in the event any termination by Owner for
Default hereunder is determined pursuant to Article XVII hereof, to have been
without proper basis hereunder, then such termination shall be deemed a
termination for convenience.

(e) The Parties agree that the provisions of this Agreement contemplating
remedies at law not expressly provided for in this Agreement are intended to
address circumstances not reasonably anticipated by the specific provisions of
this Agreement and

 

-73-



--------------------------------------------------------------------------------

shall not be construed to increase the liabilities and obligations of Contractor
set forth in this Agreement.

Section 15.03 Termination by Owner for Convenience. Owner may terminate this
Agreement at any time for any reason in its sole discretion by giving written
notice thereof to Contractor, which termination shall be effective upon receipt
of such notice by Contractor. Upon receiving any such notice of termination,
Contractor shall stop performing the Work and shall cancel as quickly as
possible all orders placed by it with Subcontractors and Vendors and shall use
all reasonable efforts to minimize cancellation charges and other costs and
expenses associated with the termination of the Agreement. In the event of a
termination by Owner under this Section, Contractor shall be entitled to receive
a termination payment (the “Termination Payment”) equal to the sum of the
following, without duplication: (a) that portion of the Separated Contract Price
that is applicable to Work completed up to the date of termination that has not
previously been paid to Contractor (as determined below); (b) the expenses
reasonably incurred by Contractor in withdrawing its equipment and personnel
from the Job Site and in otherwise demobilizing; (c) the expenses reasonably
incurred by Contractor in terminating contracts with Subcontractors and Vendors
pertaining to the Work (excluding fees of any Affiliates of Contractor), except
to the extent Owner has instructed Contractor not to terminate such contracts;
and (d) the expenses incurred in connection with Contractor’s obligations set
forth under Section 15.08 (to the extent not otherwise reimbursed pursuant to
the preceding clause (a)). Owner and Contractor shall determine the amount due
to Contractor pursuant to the preceding clause (a) in accordance with the
Milestone Payment Table for completed Milestones and accordance with the Cost
Plus Formula for partially completed Milestones. Contractor shall document the
costs claimed under clauses (b), (c), (d) and (e) above to Owner’s reasonable
satisfaction and shall supply Owner with copies of the Subcontractor and Vendor
invoices and other receipts covering amounts claimed under such clauses.
Contractor shall submit an invoice to Owner for the Termination Payment with the
supporting information and documents referred to above, and Owner shall pay such
invoice within thirty (30) days after its receipt of same unless it disputes any
portion thereof, in which event Owner shall only pay the undisputed portion of
the Termination Payment within such thirty (30) day period and the dispute over
the remainder of the claimed Termination Payment may be resolved pursuant to
Article XVII. Contractor shall utilize reasonable commercial efforts to include
termination for convenience provision with terms similar to the foregoing in all
agreements and purchase orders with Subcontractors and Vendors.

Section 15.04 Suspension by Owner or Contractor for Convenience.

(a) Owner may suspend all or a portion of the Work to be performed under this
Agreement at any time for any reason in its sole discretion by giving written
notice thereof to Contractor. Upon receiving any such notice of suspension,
unless the notice requires otherwise, Contractor shall: (a) immediately
discontinue the Work on the date and to the extent specified in the notice;
(b) place no further orders or subcontracts for Equipment, services or
facilities with respect to suspended Work, other than to the extent required in
the notice; (c) promptly make every reasonable effort to obtain suspension,

 

-74-



--------------------------------------------------------------------------------

with terms satisfactory to Owner, of all orders, subcontracts and rental
agreements to the extent they relate to performance of suspended Work;
(d) continue to protect and maintain the Work performed, including those
portions on which Work has been suspended; and (e) take any other reasonable
steps to minimize costs and expenses associated with such suspension. As full
compensation for any suspension under this Section, Contractor will be
reimbursed by Owner for the following costs, reasonably incurred, without
duplication of any item, to the extent that such costs directly result from such
suspension of the Work and to the extent that they do not reflect reimbursement
for Contractor’s, Vendors’ or Subcontractors’ anticipated profit from
unperformed Work: (a) a standby charge, sufficient to compensate Contractor for
keeping, to the extent required in the suspension notice, its organization and
the Contractor Equipment committed to the Work on a standby basis, as agreed to
by Owner and Contractor; (b) all necessary and reasonable costs incurred in
connection with demobilization and remobilization of Contractor’s Labor and the
Contractor Equipment; and (c) an equitable amount to reimburse Contractor for
the cost of receiving, maintaining and protecting that portion of Work upon
which performance has been suspended, as agreed to by Owner and Contractor, but
if no such agreement then subject to Article XVII. Upon delivery of notice by
Owner to Contractor to resume suspended Work, Contractor shall immediately
resume performance under this Agreement to the extent required in the notice. If
Contractor desires to request a Change Order as a result of a suspension of Work
under this Section, it must, within thirty (30) days after receipt of notice to
resume the suspended Work, submit to Owner a request for Changes in accordance
with Article VII, which request shall be accompanied by sufficient documentation
setting forth the schedule impact and monetary extent of such claim in
sufficient detail to permit reasonable analysis by Owner; provided that if such
information is not available within such thirty (30) day period, Contractor
shall notify Owner of such within such thirty (30) day period and provide an
expected date (which shall be as soon as reasonably practicable) for providing
such information. If Contractor does not submit a request for Changes within
such thirty (30) day period and provide the information regarding schedule and
monetary impact as required above within such thirty (30) day period (or by the
expected date if not possible during such thirty (30) day period), Contractor
shall not be entitled to any additional consideration or other amendments hereto
and shall be deemed to have waived all claims and offsets against Owner as a
result of the suspension of Work. Contractor shall permit access by Owner to
pertinent records for purposes of reviewing the claims by Contractor of schedule
and monetary impact. No adjustment to the Guaranteed Substantial Completion
Dates, Separated Contract Price or other terms herein shall be made for any
suspension of Work under this Section to the extent that performance would have
been suspended, delayed or interrupted as a result of any Force Majeure Event or
Contractor’s noncompliance with the requirements of this Agreement. Contractor
shall use reasonable commercial efforts to include a suspension for convenience
provision with terms similar to the foregoing in all agreements and purchase
orders with Subcontractors and Vendors.

(b) If Financial Closing has not occurred on or before May 1, 2007 and neither
Party has terminated this Agreement in accordance with any provision hereunder,
then the

 

-75-



--------------------------------------------------------------------------------

Separated Contract Price shall be adjusted to reflect any increase or decrease
in the costs of the Work. If the Separated Contract Price is to be adjusted in
accordance with the preceding sentence, Contractor shall submit to Owner a
detailed itemization of the changed costs and reasonably sufficient
documentation setting forth the changes. If the Parties are unable, after good
faith efforts, to agree upon the appropriate adjustment in the Separated
Contract Price, then either Party shall have the right to terminate this
Agreement by ten (10) days notice to the other Party.

Section 15.05 Termination Due To Force Majeure Event. If a Force Majeure Event
has occurred and continues for a period of at least one hundred twenty
(120) calendar days per single event and one hundred eighty (180) days in the
aggregate, then, notwithstanding that the Parties may by reason thereof have
been granted an extension of required dates, either Party may deliver a written
notice to the other Party stating its intention to terminate this Agreement. If
at the expiration of thirty (30) days after the other Party’s receipt of such
notice, the Force Majeure Event is continuing, this Agreement shall terminate
immediately. In the event of such termination, Contractor shall be entitled to
receive payments for Work completed prior to such termination for which
Contractor has not previously been paid. The amount of consideration for such
completed Work shall be determined in accordance with the Milestone Payment
Table for completed Milestones and the Cost Plus Formula for any partially
completed Milestones. Each Party shall bear its own costs and expenses in
connection with a termination of this Agreement pursuant to this Section 15.05.

Section 15.06 Termination by Contractor. Contractor may terminate this Agreement
upon the following terms and conditions:

(a) In the event that Owner fails to (i) make any payment of amounts due to
Contractor hereunder by the date such payment becomes due (other than payment of
amounts disputed in good faith by Owner) in accordance with this Agreement or
(ii) perform any material obligation required of Owner under this Agreement,
Contractor may give written notice thereof to Owner. If within fifteen (15) days
after such notice by Contractor, Owner’s failure to perform its obligations is
not cured or the amount due, plus any interest due thereon, is not paid, then
Contractor shall have, at its option, the right to suspend its performance of
the Work. If Contractor so suspends performance of the Work hereunder, it shall
immediately resume performance of the Work upon receipt of payment of the
amounts due (other than disputed amounts). At any time during a suspension of
Work by Contractor under this paragraph (a), Contractor may give written notice
to Owner of its intent to terminate this Agreement. If all amounts due (other
than disputed amounts) are not paid by Owner or failure of performance is not
cured within sixty (60) days after such notice by Contractor, this Agreement
shall terminate immediately. In the event of such termination, Contractor shall
be entitled to a Termination Payment in accordance with the terms of
Section 15.03.

(b) If after the Financial Closing Date, the duration of suspension of Work by
Owner pursuant to Section 15.04 and Owner Caused Delays exceed one hundred
twenty (120) calendar days per single event and one hundred eighty (180) days in
the aggregate,

 

-76-



--------------------------------------------------------------------------------

Contractor may give written notice to Owner of its intention to terminate this
Agreement. If at the expiration of thirty (30) days after such notice by
Contractor, Owner has not provided Contractor with a notice to resume the
suspended Work or the Owner Caused Delay is continuing, as the case may be, this
Agreement shall terminate immediately. In the event of such termination,
Contractor shall be entitled to receive compensation for Work completed prior to
such termination for which Contractor has not previously been paid. The amount
of consideration for such completed Work shall be determined in accordance with
the Milestone Payment Table for completed Milestones and the Cost Plus Formula,
for any partially completed Milestones.

Section 15.07 Continuing Obligations and Remedies During Event of Default. In
the event of the occurrence of any default hereunder (a) neither Party shall be
relieved of any of its liabilities or obligations hereunder, unless and until
such liabilities and obligations are terminated in accordance with the
provisions hereof, and (b) each Party shall have the right to pursue any right
or remedy available to it hereunder.

Section 15.08 Obligations Upon Termination. Upon a termination of this Agreement
pursuant to this Article XV: (a) Contractor shall leave the Job Site and remove
from the Job Site all the Contractor Equipment, waste, rubbish and Hazardous
Material (if brought to or created at the Job Site by Contractor or its
Subcontractors) as Owner may request; (b) Owner shall take possession of the Job
Site and of the Equipment (whether at the Job Site, in transit or otherwise),
(c) Contractor shall promptly assign to Owner or its designee any contract
rights (including warranties, licenses, patents and copyrights) that it has to
any and all Equipment and the Work, including, without limitation, contracts
with Subcontractors and Vendors, and Contractor shall execute such documents as
may be reasonably requested by Owner to evidence such assignment; (d) Contractor
shall promptly furnish Owner with copies of all Drawings and, to the extent
available, Final Plans; (e) Contractor shall assist Owner in preparing an
inventory of all Equipment in use or in storage at the Job Site; and
(f) Contractor shall take such other action as may be reasonably required
hereunder upon termination of this Agreement.

Section 15.09 Termination and Survival of Terms. Upon termination of this
Agreement pursuant to this Article XV, the rights and obligations of the Parties
hereunder shall terminate, except for (a) rights and obligations accrued as of
the termination, (b) rights and obligations arising out of events occurring
prior to the termination, and (c) all other rights and obligations of the
Parties which by their nature or by implication are intended to survive
termination.

ARTICLE XVI

INDEMNIFICATION

Section 16.01 Contractor Indemnification. To the extent of and in proportion to
its share of negligence as determined pursuant to Section 16.04, Contractor
agrees to indemnify, defend and hold Owner and its Affiliates and their
respective directors, officers, employees, representatives, and agents harmless
from and against any

 

-77-



--------------------------------------------------------------------------------

and all losses, claims, obligations, demands, assessments, penalties,
liabilities, costs, damages and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Damages”) asserted against or incurred by such
indemnities by reason of or resulting from any and all of the following:

(a) any bodily injury, death or damage to property (to the extent not covered by
insurance coverage obtained pursuant to Section 9.09 hereof) caused by any
negligent act or omission or the willful misconduct of Contractor or its
Subcontractors or Vendors relating to this Agreement;

(b) any third party (excluding Affiliates of Owner or Financing Parties) claims
arising out of bodily injury, death or damage to property (to the extent not
covered by insurance coverage obtained pursuant to Section 9.09 hereof) arising
out of any defective and/or nonconforming Work;

(c) claims by any Government Authority for any Contractor Taxes;

(d) any pollution or contamination which may originate from sources in
Contractor’s and its Subcontractors’ and Vendors’ possession and control,
excluding Pre-Existing Hazardous Material (except to the extent that
Contractor’s or its Subcontractors’ or Vendors’ acts or omissions have been
grossly negligent or willful with respect thereto and thereby caused a release
of Pre-Existing Hazardous Material or exacerbated the Pre-Existing Hazardous
Material), including, without limitation, from Hazardous Material, toxic waste,
industrial hazards, sanitary waste, fuel, lubricant, motor oil, paint, solvent,
bilge and garbage; and

(e) any Lien in respect to the Facility, this Agreement, the Equipment, the Job
Site or any fixtures or personal property included in the Work (whether or not
any such Lien is valid or enforceable) created by, through or under, or as a
result of any act or omission (or alleged act or omission) of, Contractor or any
Subcontractor, Vendor or other Person providing labor or materials in connection
with the Work, except where the Lien results from Owner’s failure to fulfill its
payment obligations hereunder.

Section 16.02 Owner Indemnification. To the extent of and in proportion to its
share of negligence as determined pursuant to Section 16.04, Owner agrees to
indemnify, defend and hold Contractor and its Affiliates and their respective
directors, officers, employees, representatives, agents, advisors, consultants
and counsel harmless from and against any and all Damages asserted against or
incurred by such indemnitees by reason of or resulting from any and all of the
following:

(a) claims by any Government Authority for any Owner Taxes;

(b) any Pre-Existing Hazardous Material on the Property Site, except to the
extent that Contractor’s or its Subcontractors’ or Vendors’ acts or omissions
have been grossly negligent or willful and thereby caused a release of
Pre-Existing Hazardous Material or exacerbated the Pre-Existing Hazardous
Material; and

 

-78-



--------------------------------------------------------------------------------

(c) any claim, action or proceeding by any Person for unauthorized disclosure,
infringement or use of any trade secrets, proprietary rights, intellectual
property rights, patents, copyrights or trademarks arising from Contractor’s use
of purchased or supplied specification for any Vendor Equipment;

(d) any claim for bodily injury, death or damage to property (to the extent not
covered by insurance coverage obtained pursuant to Section 9.09 hereof) caused
by any negligent act or omission or the willful misconduct of Owner or those
acting on its behalf (other than Contractor and its Subcontractors and Vendors);
and

(e) any claim against Contractor by any taxing authority in the event Owner
contests an assessment for sales and/or use or excise taxes as provided in
Section 3.24.

Section 16.03 Conditions of Indemnification. The respective rights and
obligations of the Parties and the other indemnitees under this Article XVI with
respect to claims resulting from the assertion of liability by third parties
shall be subject to the following terms and conditions:

(a) Notice of Proceedings. Within fourteen (14) days (or such earlier time as
might be required to avoid prejudicing the indemnifying Party’s position) after
receipt of notice of commencement of any action evidenced by service of process
or other legal pleading, the Person claiming to be indemnified under the terms
of this Section (the “indemnified Person”) shall give the Party from which
indemnification is sought (the “indemnifying Party”) written notice thereof,
together with a copy of such claim, process or other legal pleading. Failure of
the indemnified Person to give such notice will not reduce or relieve the
indemnifying Party of liability hereunder unless and to the extent that the
indemnifying Party was precluded from defending such claim, action, suit or
proceeding as a result of the failure of the indemnified Person to give such
notice. In any event, the failure to so notify shall not relieve the
indemnifying Party from any liability that it may have to the indemnifying
Person otherwise than under this Article XVI.

(b) Conduct of Proceedings. Each Party and each other indemnitee shall have the
right, but not the obligation, to contest, defend and litigate any claim,
action, suit or proceeding by any third party alleged or asserted against it
arising out of any matter in respect of which it is entitled to be indemnified
hereunder and the reasonable costs and expenses thereof (including reasonable
attorneys’ fees and expert witness fees) shall be subject to the said indemnity;
provided that the indemnifying Party shall be entitled, at its option, to assume
and control the defense of such claim, action, suit or proceeding at its expense
upon its giving written notice thereof to the indemnified Person. The
indemnified Person shall provide reasonable assistance to the indemnifying
Party, at the indemnifying Party’s expense, in connection with such claim,
action, suit or proceeding. Upon such assumption, the indemnifying Party shall
reimburse the indemnified Person for the reasonable costs and expenses
previously incurred by it prior to the assumption of such defense by the
indemnifying Party. The indemnifying Party shall keep the indemnified

 

-79-



--------------------------------------------------------------------------------

Person informed as to the status and progress of such claim, action, suit or
proceeding. Except as set forth in paragraph (c) below, in the event the
indemnifying Party assumes the control of the defense, the indemnifying Party
will not be liable to the indemnified Person under this Article for any legal
fees or expenses subsequently incurred by the indemnified Person in connection
with such defense. The indemnifying Party shall control the settlement of all
claims over which it has assumed the defense; provided, however, that the
indemnifying Party shall not agree to or conclude any settlement that affects
the indemnified Person without the prior written approval of the indemnified
Person (whose said approval shall not be unreasonably withheld).

(c) Representation. In the event the indemnifying Party assumes control of the
defense, the indemnified Person shall have the right to employ its own counsel
and such counsel may participate in such claim, action, suit or proceeding, but
the fees and expenses of such counsel shall be at the expense of such
indemnified Person, when and as incurred, unless: (i) the employment of counsel
by such indemnified Person has been authorized in writing by the indemnifying
Party; (ii) the indemnified Person shall have reasonably concluded that there
may be a conflict of interest between the indemnifying Party and the indemnified
Person in the conduct of the defense of such action; or (iii) the indemnified
Person shall have reasonably concluded and specifically notified the
indemnifying Party either that there may be specific defense available to it
which are different from or additional to those available to the indemnifying
Party. If any of the preceding clauses (i) through (iii) shall be applicable,
then counsel for the indemnified Person shall have the right to direct the
defense of such claim, action, suit or proceeding on behalf of the indemnified
Person and the reasonable fees and expenses of such counsel shall be reimbursed
by the indemnifying Party.

Section 16.04 Contributory Negligence. If, due to the joint, concurring,
comparative or contributory fault, negligence or willful misconduct of the
Parties which gives rise to Damages for which the Parties are entitled to
indemnification under this Article, then such Damages shall be allocated between
the Parties in proportion to their respective degrees of fault, negligence or
willful misconduct contributing to such Damages.

Section 16.05 Remedies Not Exclusive; Joint Responsibility. The rights of
indemnity shall not be exclusive with respect to any other right or remedy
provided for in this Agreement. In the event a liability or obligation covered
by the indemnities given in this Article XVI by Contractor to Owner and by Owner
to Contractor arises which is in any manner caused or occasioned by the joint
acts, omissions, fault or negligence of Owner and Contractor, or any person
acting on behalf of either of them, then in that event, each such party shall
reimburse the other but only to the extent or percentage the reimbursing party’s
act, omission, fault or negligence gives rise to the liability or obligation. As
used in this Section 16.05, the word “Contractor” shall include its
Subcontractors and Vendors, and the word “Owner” shall include its contractors
and vendors, if any (other than Contractor and its Subcontractors and Vendors).

 

-80-



--------------------------------------------------------------------------------

Section 16.06 Tax Effect of Indemnification. Notwithstanding any term or
provision of this Agreement to the contrary, any indemnity payments owed by a
Party shall be reduced by any tax benefits to the indemnified Person and
increased by any tax detriments to the indemnified Person resulting from such
indemnity payment, to the extent the indemnified Person demonstrates such tax
effects.

Section 16.07 Survival of Indemnification. The indemnification provisions of
this Article shall survive the Final Acceptance Date and the termination of this
Agreement.

ARTICLE XVII

DISPUTE RESOLUTION

Section 17.01 Friendly Consultation. In the event of any dispute, controversy or
claim between the Parties arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof (collectively, a “Dispute”), the
Parties shall attempt in the first instance to resolve such Dispute through
friendly consultations between the Parties. If such consultations do not result
in a resolution of the Dispute within thirty (30) days, then the Dispute shall
be submitted to a senior executive officer of each Party with authority to
resolve such issues and who shall meet within fifteen (15) days to do so. If the
senior executive officers are unable or unwilling to resolve such issues then
the Dispute shall be submitted by either Party to binding arbitration pursuant
to the terms of Section 17.02, irrespective of the magnitude thereof, the amount
in dispute or whether such Dispute would otherwise be considered justiciable or
ripe for resolution by any court or arbitral tribunal, by giving written notice
thereof to the other Party; provided, however that in no event shall a Party
have the right to submit the Dispute to arbitration if the institution of legal
or equitable proceedings based on such Dispute would be barred by any applicable
statute of limitations. The Parties agree to attempt to resolve all Disputes
arising hereunder promptly, equitably and in a good faith manner. The Parties
further agree to provide each other with reasonable access during normal
business hours to any and all non-privileged records, information and data
pertaining to such Dispute.

Section 17.02 Arbitration.

(a) Except as otherwise provided in Section 17.01 and a Party’s right to seek
injunctive relief in accordance with Sections 17.04 and 18.04, any Dispute shall
be settled exclusively and finally by binding arbitration in accordance with the
provisions of this Section. This Agreement and the rights and obligations of the
Parties shall remain in full force and effect pending the award in such
arbitration proceeding.

(b) The arbitration shall be conducted in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association, except as
such rules conflict with the provisions of this Article XVII, in which event the
provisions of this Article XVII shall prevail.

 

-81-



--------------------------------------------------------------------------------

(c) Any Party electing to arbitrate a Dispute shall designate its nomination for
an arbitrator in its notice to the other Party electing to submit the Dispute to
arbitration. The Party receiving such notice shall, within twenty (20) Business
Days thereafter, by return written notice, state whether it will accept such
nomination, or decline to accept it and designate its nomination for an
arbitrator. One arbitrator shall control the proceedings if such nomination of
an arbitrator is accepted or if the receiving Party fails to nominate an
arbitrator within the required twenty (20) day period. If the receiving Party
timely nominates an arbitrator, the arbitral tribunal shall consist of three
(3) arbitrators, with the two selected arbitrators choosing a third. In the
event the arbitrators fail to appoint the third arbitrator within thirty
(30) days after they have accepted their appointment, the third arbitrator shall
be appointed by the American Arbitration Association. No arbitrator shall be a
former or present Affiliate, employee, director, officer, agent, representative,
advisor, consultant or counsel of either Party.

(d) The place of arbitration shall be St. Louis, Missouri, unless in any
particular case the Parties agree upon a different venue. Within ten (10) days
after the selection of the arbitrator(s), the arbitrator(s) shall convene by
teleconference with the Parties and establish the time and procedure for
arbitration; provided, however, that the arbitrator(s) must use their best
efforts to establish the arbitration as soon as practicable.

(e) The arbitrator(s) shall not have the authority to amend or modify the terms
of this Agreement. Any decision or award of the arbitrator(s) pursuant to this
Section 17.02 shall be final and binding upon the Parties. The Parties agree
that the arbitral award may be enforced against the Parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitral award may be entered in any court having competent jurisdiction
thereof. The Parties expressly submit to the jurisdiction of any such court. The
Parties hereby waive, to the extent permitted by law, any rights to appeal or to
review of such award by any court or tribunal. Each Party shall bear its own
attorneys’ fees and arbitration costs, unless the arbitrator(s) rule otherwise.

(f) Interest at the Reference Rate from the date the amount in dispute was first
due until the date of payment shall be due and payable to the prevailing Party
in arbitration.

(g) To the extent permitted by Texas law, the rights and obligations of the
Parties under this Article XVII shall not be impaired, reduced or otherwise
affected as a result of any of the following: (i) the receipt by a Party from
any third party other than Affiliates, Subcontractors or Vendors of any amounts
in reimbursement of Damages that are the subject of the Dispute; or (ii) either
Party has assigned or otherwise transferred any or all of its rights and/or
obligations under this Agreement as permitted hereunder.

(h) The arbitrator(s) shall be proscribed from awarding punitive or exemplary
damages or any other damages not permitted by or in excess of those permitted
under this Agreement.

 

-82-



--------------------------------------------------------------------------------

Section 17.03 Continuing Obligations and Rights. When any Dispute occurs and is
the subject of friendly consultations or arbitration, Contractor shall continue
the Work in accordance with the Project Schedule and the terms hereof and Owner
shall continue to make payments of undisputed amounts in accordance with this
Agreement, and the Parties shall otherwise continue to exercise their rights,
and fulfill their respective obligations, under this Agreement. While any
friendly consultations or arbitration is pending, neither Party shall exercise
any other remedies hereunder arising by virtue of the matters in Dispute;
provided, however, a Party’s right to terminate under this Agreement shall not
be suspended during the pendency of any arbitration.

Section 17.04 Interim Remedies. Nothing contained herein shall prevent a Party
from applying to a court of competent jurisdiction for appropriate provisional
or interim measures or injunctive relief, provided that such Party immediately
thereafter commence an arbitration in accordance with Section 17.02. After the
arbitrator(s) has been selected, they shall have sole jurisdiction to hear such
applications, except that any measures ordered by the arbitrator(s) may be
immediately and specifically enforced by a court otherwise having jurisdiction
over the Parties.

ARTICLE XVIII

MISCELLANEOUS

Section 18.01 Assignment.

(a) Except as expressly permitted in this Agreement, neither Party shall assign
this Agreement or any portion hereof, or any of the rights or obligations
hereunder, whether by operation of law or otherwise, without the prior written
consent of the other Party (such consent not to be unreasonably withheld or
delayed). This Agreement shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties. Irrespective of the foregoing,
nothing herein shall be construed to prohibit Owner’s sale of an interest in the
Facility or to Owner’s transfer of all of its rights and obligations hereunder
to a special purpose project entity for financing or other reasons, or no
reason.

(b) Owner shall be entitled to assign this Agreement and its rights herein
without the consent of Contractor to any of Owner’s Affiliates that has a direct
or indirect interest in the Facility. In addition, Contractor hereby consents to
the granting of a security interest in and an assignment by Owner of this
Agreement and its rights herein to the Financing Parties and their successors,
assigns and designees in connection with any financing or refinancing related to
the development, construction, operation or maintenance of the Facility. In
furtherance of the foregoing, Contractor acknowledges that the Financing Parties
may under certain circumstances assume the interests, rights, duties and
obligations of Owner under this Agreement.

(c) Contractor acknowledges that the Financing Parties may under certain
circumstances foreclose upon and sell, or cause Owner to sell or lease the
Facility and cause any new lessee or purchaser of the Facility to assume all of
the interests, rights and

 

-83-



--------------------------------------------------------------------------------

obligations of Owner arising under this Agreement. In such event, Contractor
agrees to the assignment by Owner and the Financing Parties of this Agreement
and its rights herein to such purchaser or lessee and shall release Owner and
the Financing Parties from all obligations hereunder upon any such assignment
(other than confidentiality obligations); provided that such assignee shall have
financial and other capability, comparable to that of Owner, to perform the
obligations of Owner under this Agreement.

Section 18.02 Financing Parties. Contractor acknowledges that Owner and/or its
Affiliates may borrow funds from the Financing Parties in connection with the
development, construction and operation of the Facility and that, as a condition
to making loans to Owner or its Affiliates, the Financing Parties may from time
to time request changes to this Agreement and certain documents from Contractor.
In connection therewith, Contractor agrees to furnish to the Financing Parties
such written information, certificates, opinions, affidavits and other like
documents as Owner may reasonably request. Owner and Contractor shall negotiate
in good faith changes to this Agreement reasonably requested by the Financing
Parties (provided such changes do not increase Contractor’s obligations and
liabilities, unless the Parties mutually agree to negotiate such changes), and
any Amendment shall be in accordance with Section 18.09. In addition, Contractor
shall promptly execute any additional documentation, as may be mutually agreed
upon in form and substance, reasonably requested by the Financing Parties.

Section 18.03 Good Faith Dealings. The Parties undertake to act fairly and in
good faith in relation to the performance and implementation of this Agreement.

Section 18.04 Confidentiality. The Parties agree that the contents of this
Agreement and any information relating to the negotiations or performance of
this Agreement, any information provided pursuant this Agreement and any
information provided by a Party to the other Party relating to the Drawings,
Facility, other Party or its Affiliates’ financial or commercial information
(the “Confidential Information”) shall be treated as confidential and secret and
that a Party, without the prior written consent of the other Party, shall not,
and shall not permit its Affiliates, Subcontractors, Vendors, Financing Parties,
employees, directors, officers, agents, advisers and representatives to,
disclose Confidential Information of the other Party to any Person, except as
permitted herein. Notwithstanding the foregoing, this Section shall not prevent
any Party from disclosing any Confidential Information, including the contents
of this Agreement, if and to the extent: (a) required to do so by applicable law
or any Government Authority, provided that the disclosing Party shall give prior
notice to the other Party of such required disclosure and, if so requested by
the other Party, shall use all reasonable efforts to oppose the requested
disclosure as appropriate under the circumstances; (b) disclosed to Affiliates,
Subcontractors, Vendors, Financing Parties, insurers, employees, directors,
officers, agents, advisors or representatives of the disclosing Party as
necessary; provided that the disclosing Party informs such Persons of the
confidential nature of the Confidential Information, and shall be liable to the
other Party for any disclosure by such Persons in violation of the terms of this
Section; or (c) such information which prior to disclosure by one Party to the
other Party was already in the public domain, or which after disclosure entered
the public domain other than by a breach of this Agreement by the

 

-84-



--------------------------------------------------------------------------------

other Party or its Affiliates, Subcontractors, Vendors, Financing Parties,
employees, directors, officers, agents, advisers or representatives. It is
agreed that the Parties shall be entitled to relief both at law and in equity,
including, but not limited to injunctive relief and specific performance, in the
event of any breach or anticipated breach of this Section, without proof of any
actual or special damages.

Section 18.05 Notice. Whenever this Agreement requires or permits any consent,
approval, notice, request, or demand from one Party to another, the consent,
approval, notice, request, or demand must be in writing to be effective and
shall be effective when received; and any determinations of time periods
referenced herein to be based upon a consent, approval, notice, request or
demand shall be determined from the date of receipt thereof. For purposes of
this Agreement, a consent, approval, notice, request or demand from one Party to
another shall be deemed to have been received (a) if personally delivered or if
delivered by telegram or courier service, when actually received by the Party to
whom notice is sent, (b) if delivered by telex or facsimile, on the first
Business Day following the day transmitted (with confirmation of receipt), or
(c) if delivered by mail (whether actually received or not), at the close of
business on the third Business Day following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate Party, at
the address and/or facsimile numbers of such Party set forth below (or at such
other address as such Party may designate by written notice to the other Party
in accordance with this Section):

If to Contractor:

Lurgi, Inc.

1790 Kirby Parkway, Suite 300

Memphis, Tennessee 38138

Attn: Sharon Bell

Phone: 901/255-6267

Fax: 901/255-6206

With a copy to:

Wormser, Kiely, Galef & Jacobs LLP

825 Third Avenue

New York, New York 10022

Attention: Charles G. Banino

Phone: 212/687-4900

Fax: 212/687-5703

If to Owner:

Panda Yuma Ethanol, LP

4100 Spring Valley Road, #1002

Dallas, Texas 75244

Attn: General Counsel

 

-85-



--------------------------------------------------------------------------------

Phone: 972/361-1200

Fax: 972/361-1201

With a copy to:

Panda Yuma Ethanol, LP

4100 Spring Valley Road, #1002

Dallas, Texas 75244

Attn: Project Manager

Phone: 972/361-1200

Fax: 972/361-1201

Section 18.06 Waiver. No delay, failure or refusal on the part of any Party to
exercise or enforce any right under this Agreement shall be construed as a
waiver of such right or any obligation of another Party, nor shall any single or
partial exercise of any right hereunder preclude other or further exercise of
any right. Except as expressly stated herein, the failure of a Party to give
notice to the other Parties of a breach of this Agreement shall not constitute a
waiver thereof. Any waiver of any obligation or right hereunder shall not
constitute a waiver of any other obligation or right, then existing or arising
in the future. Each Party shall have the right to waive any of the terms and
conditions of this Agreement that are for its benefit. To be effective, a waiver
of any obligation or right must be in writing and signed by the Party waiving
such obligation or right.

Section 18.07 Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

Section 18.08 Governing Law. This Agreement, and the rights and obligations of
the Parties under or pursuant to this Agreement, shall be interpreted and
construed according to the substantive laws of the State of Colorado (regardless
of Colorado’s or any other jurisdiction’s choice of law rules).

Section 18.09 Entire Agreement; Amendments. This Agreement, the License
Agreement, the Services Agreement, the Guaranty Agreement, the Guarantor’s Side
Letter, and any Letter of Credit contain the entire understanding of the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
arrangements, discussions and undertakings between the Parties (whether written
or oral) with respect to the subject matter hereof and all contemporaneous
representations or warranties, express

 

-86-



--------------------------------------------------------------------------------

or implied, written or oral, except as herein specifically set forth, and Owner
and Contractor each hereby expressly acknowledge that no such representations or
warranties have been made by the other party except as herein specifically set
forth or as set forth in the License Agreement. Upon the Effective Date, the
Services Agreement shall be deemed superseded by this Agreement and shall be of
no further force or effect, and any service performed under the Service
Agreement shall adhere to this Agreement and any terms or conditions addressing
Equipment in this Agreement. It is the intention of the Parties that this
Agreement may be modified only by Contract Amendment or written Change Order.
Contract Amendments shall be utilized for agreements which do not affect cost,
schedule or scope. This Agreement may only be amended by written instrument
signed by both Parties.

Section 18.10 Expenses and Further Assurances. Each Party shall pay its own
costs and expenses in relation to the negotiation, preparation, execution and
carrying into effect of this Agreement. Each Party shall, from time to time on
being requested to do so by, and at the cost and expense of, the other Party, do
all such acts and/or execute and deliver all such instruments and assurances as
are reasonably necessary for carrying out or giving full effect to the terms of
this Agreement.

Section 18.11 No Third Party Beneficiary. Except with respect to the rights of
the Financing Parties, Affiliates and as provided above and the rights of
indemnitees under Article XVI, (a) nothing in this Agreement nor any action
taken hereunder shall be construed to create any duty, liability or standard of
care to any Person that is not a Party, (b) no person that is not a Party shall
have any rights or interest, direct or indirect, in this Agreement or the
services to be provided hereunder and (c) this Agreement is intended solely for
the benefit of the Parties, and the Parties expressly disclaim any intent to
create any rights in any third party as a third-party beneficiary to this
Agreement or the services to be provided hereunder.

Section 18.12 Offset. Any and all amounts owing or to be paid by Owner to
Contractor hereunder, or by Contractor to Owner hereunder, shall be subject to
offset and reduction pro tanto by any amounts that may be owing hereunder at any
time by Contractor to Owner or Owner to Contractor, as the case may be.

Section 18.13 Intentionally left blank.

Section 18.14 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

Section 18.15 Waiver of Consequential Damages; Maximum Liability.

(a) ANYTHING TO THE CONTRARY NOTWITHSTANDING, THE CONTRACTOR AND OWNER WAIVE
CLAIMS AGAINST EACH OTHER FOR SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT. OTHER THAN LIQUIDATED DAMAGES AS MAY BE EXPRESSLY
PROVIDED FOR IN THIS AGREEMENT, NEITHER PARTY SHALL

 

-87-



--------------------------------------------------------------------------------

BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
LOSS, COMMERCIAL INJURY OR DAMAGES OF ANY NATURE SUCH AS, BUT NOT LIMITED TO,
LOSS OF PROFIT, INCOME, BUSINESS OPPORTUNITY OR PRODUCTION OR LOSS BY REASON OF
PLANT SHUTDOWN, DELAY OR ANY CAUSE OR INCREASED USE OF RAW MATERIAL, ENERGY,
LABOR, FINANCING COSTS, RENTAL EXPENSES, LOSS OF PRODUCTIVITY CLAIMS OF
CUSTOMERS, DAMAGE TO REPUTATION, OR THE LIKE, WHETHER BASED ON CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE OF ANY NATURE, WHETHER SOLE OR CONCURRENT),
STRICT LIABILITY OR OTHERWISE.

(b) THE MUTUAL WAIVER ABOVE IS APPLICABLE, WITHOUT LIMITATION, TO ALL
CONSEQUENTIAL DAMAGES DUE TO EITHER PARTY’S TERMINATION IN ACCORDANCE WITH
ARTICLE XV.

(c) THE CUMULATIVE MAXIMUM LIABILITY OF CONTRACTOR TO ACHIEVE READY FOR START-UP
OF THE FACILITY UNDER THIS AGREEMENT, WHETHER BASED ON CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE OF ANY NATURE, WHETHER SOLE OR CONCURRENT), STRICT
LIABILITY OR OTHERWISE, SHALL NOT EXCEED IN THE AGGREGATE AN AMOUNT EQUAL TO
“*****”% OF THE ALLOCATED CONTRACT PRICE, LESS AMOUNTS PAID BY CONTRACTOR FOR
SCHEDULE LIQUIDATED DAMAGES AND PERFORMANCE LIQUIDATED DAMAGES AND FOR ALL OTHER
LIABILITIES UNDER THIS AGREEMENT (“READY FOR START-UP GUARANTEE”). EXCEPT FOR
THE READY FOR START-UP GUARANTEE, THE CUMULATIVE MAXIMUM LIABILITY OF CONTRACTOR
WITH RESPECT TO CLAIMS, COSTS, LIABILITIES AND DAMAGES UNDER OR RELATED TO THIS
AGREEMENT OR THE PERFORMANCE OR NONPERFORMANCE OF THE WORK HEREUNDER, WHETHER
BASED ON CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE OF ANY NATURE, WHETHER
SOLE OR CONCURRENT), STRICT LIABILITY OR OTHERWISE, SHALL NOT EXCEED IN THE
AGGREGATE AN AMOUNT EQUAL TO “*****”% OF THE SEPARATED CONTRACT PRICE. UPON
SUBSTANTIAL COMPLETION, THE CUMULATIVE MAXIMUM LIABILITY OF CONTRACTOR WITH
RESPECT TO CLAIMS, COSTS, LIABILITIES AND DAMAGES UNDER OR RELATED TO THIS
AGREEMENT OR THE PERFORMANCE OR NONPERFORMANCE OF THE WORK HEREUNDER, WHETHER
BASED ON CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE OF ANY NATURE, WHETHER
SOLE OR CONCURRENT), STRICT LIABILITY OR OTHERWISE, SHALL NOT EXCEED IN THE
AGGREGATE AN AMOUNT EQUAL TO “*****”% OF THE SEPARATED CONTRACT PRICE.

(d) Intentionally left blank.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY PANDA ETHANOL, INC. FOR CERTAIN
PORTIONS OF THIS DOCUMENT. CONFIDENTIAL PORTIONS HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
AGREEMENT WITH “*****”.

-88-



--------------------------------------------------------------------------------

(e) TO THE EXTENT ANY PROVISION OF THIS AGREEMENT ESTABLISHES A LOWER LIMIT OF
LIABILITY OF CONTRACTOR WITH RESPECT TO A PARTICULAR COMPONENT OR TYPE OF
LIABILITY, SUCH LOWER LIMIT OF LIABILITY SHALL CONTROL WITH RESPECT TO SUCH
COMPONENT OR TYPE OF LIABILITY, NOTWITHSTANDING THE MAXIMUM LIMITATIONS OF
LIABILITY SET FORTH IN THIS SECTION 18.15. THE REASONABLE VALUE OF ANY
CORRECTIVE WORK PERFORMED BY OR ON BEHALF OF CONTRACTOR SHALL BE INCLUDED TOWARD
THE CUMULATIVE MAXIMUM LIABILITY AS PROVIDED ABOVE, BUT AMOUNTS PAID BY
CONTRACTOR UNDER ITS INDEMNITY OBLIGATIONS UNDER SECTION 16.01(A), (B), (C), AND
(E) AND WITH RESPECT TO SECTION 16.01(D) ALL CLEAN UP COSTS THEREUNDER SHALL BE
EXCLUDED.

(f) ANY AMOUNTS PAID TO OWNER BY OR ON BEHALF OF CONTRACTOR UNDER THE LICENSE
AGREEMENT OR OTHERWISE PAID BY OR ON BEHALF OF CONTRACTOR TO RESOLVE LIABILITIES
UNDER THE LICENSE AGREEMENT SHALL BE INCLUDED AS AMOUNTS PAID IN RESPECT OF
CONTRACTOR’S CUMULATIVE MAXIMUM LIMIT OF LIABILITY SET FORTH IN SECTION
18.15(C).

(g) IN THE EVENT OWNER ASSERTS CLAIMS AGAINST SUBCONTRACTORS AND/OR VENDORS AS A
RESULT OF OR RELATING TO THE WORK AND OWNER RECEIVES AMOUNTS FROM SUCH
SUBCONTRACTORS AND/OR VENDORS BY JUDGMENT, ORDER, AWARD, SETTLEMENT OR
OTHERWISE, FOR SUCH CLAIMS, THE AMOUNTS RECEIVED BY OWNER SHALL BE TREATED UNDER
THIS AGREEMENT AS PAYMENTS MADE TO OWNER BY CONTRACTOR FOR SUCH PURPOSES, AND
FOR PURPOSES OF THE APPLICABLE LIMITATIONS OF LIABILITY SET FORTH IN THIS
SECTION 18.15.

[Remainder of page left blank intentionally]

 

-89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written to be effective as provided herein.

 

PANDA YUMA ETHANOL, LP     LURGI, INC. BY:  

PANDA YUMA I, LLC,

GENERAL PARTNER

     

By:

 

 

/S/ TODD W. CARTER

 

    By:  

 

/S/ SHERMAN J. SHWARTZ

 

Name:   Todd W. Carter     Name:   Sherman J. Shwartz Title:   Chief Executive
Officer     Title:   President/CEO         By:  

 

CARLOS LANGE

 

        Name:   Carlos Lange         Title:   Executive V.P.

 

-90-